            Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 1 of 135



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
                                                                   :
 MARCATO               LP,         AND          MARCATO :
 INTERNATIONAL MASTER FUND, LTD.                                   :   No.
                            Plaintiffs,                            :
                                                                   :
                               v.                                  :   COMPLAINT FOR VIOLATIONS
                                                                   :   OF THE FEDERAL SECURITIES
 SIGNET JEWELERS LIMITED, MICHAEL :                                    LAWS AND THE COMMON LAW
 BARNES, RONALD RISTAU, MARK LIGHT, :
 VIRGINIA           DROSOS,            and       MICHELE :
 SANTANA,                                                          :   JURY TRIAL DEMANDED
                                                                   :
                            Defendants.                            :
-------------------------------------------------------------------x
          Plaintiffs Marcato LP and Marcato International Master Fund, Ltd. (on its own behalf and

as transferee) (together, the “Marcato Funds” or “Plaintiffs”)1 are investment funds that

purchased the common stock of Defendant Signet Jewelers Limited (“Signet” or the

“Company”). Plaintiffs, through their undersigned attorneys, by way of this Complaint and Jury

Demand, sue Signet and certain of its former executives, Michael Barnes (Signet’s former Chief

Executive Officer (“CEO”)), Ronald Ristau (Signet’s former Chief Financial Officer (“CFO”)),

Mark Light (also Signet’s former CEO), and current executives, Virginia Drosos (Signet’s CEO),

and Michele Santana (Signet’s CFO) (collectively, the “Executive Defendants” and with Signet,
“Defendants”). Plaintiffs allege the following upon personal knowledge as to themselves and

their own acts, and upon information and belief as to all other matters.

          Plaintiffs’ information and belief as to allegations concerning matters other than itself and

its own acts is based upon the investigation conducted by and through counsel, which included,

among other things, the review and analysis of: (i) the Fifth Amended Class Action Complaint

for Violations of the Federal Securities Laws filed in In re Signet Jewelers Limited Securities

Litigation 16-cv-06728 (S.D.N.Y.) (the “Class Action Complaint”); (ii) the Decision and Order

1
 The Marcato Funds are managed by a common manager, Marcato Capital Management LP (“Marcato”), located in
San Francisco, California.



36442/2
             Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 2 of 135




Denying Defendants’ Motion to Dismiss the Fifth Amended Class Action Complaint in In re

Signet Jewelers Limited Securities Litigation 16-cv-06728 (S.D.N.Y.) (the “Motion to Dismiss

Opinion”); (iii) the Decision and Order Denying Defendants’ Motion for Judgment on the

Pleadings in In re Signet Jewelers Limited Securities Litigation 16-cv-06728 (S.D.N.Y.); (iv)

other filings in In re Signet Jewelers Limited Securities Litigation 16-cv-06728 (S.D.N.Y.) (the

matter being referred to generally as the “Class Action”); (v) transcripts, press releases, news

articles, and other public statements issued by or concerning Signet and the Executive

Defendants; (vi) research reports issued by financial analysts concerning the Company; (vii)

reports and other documents filed publicly by Signet with the U.S. Securities and Exchange

Commission (“SEC”); (viii) Signet’s corporate website; and (ix) other publicly available

information. Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                     NATURE OF THE ACTION

        1.       Plaintiffs bring this action under the federal securities laws and under the common

law to recover the investment losses they suffered as a result of false and misleading statements

that Signet and its executives made to induce Plaintiffs to purchase the common stock of Signet.

Defendants’ misrepresentations to Plaintiffs caused Plaintiffs to suffer significant investment

losses when the truth was gradually, but only partially, revealed and the price of Signet’s

common stock fell as a result.

        2.       Before and during the Relevant Period2 to this action, Signet was engaged in two

distinct lines of fraudulent conduct.

        3.       First, Defendants qualitatively misrepresented the health and careful management

of Signet’s credit portfolio. Signet also misrepresented the quantitative aspect of its credit

portfolio, using the recency method for aging accounts to materially understate Signet’s loan

reserves, and thereby overstate earnings.         Critically, even as the market began to learn of

2
  The “Relevant Period” referred to herein is August 28, 2014, to March 16, 2017, with the Relevant Period of
Plaintiffs’ purchases starting from June 9, 2016.


                                                    -2-
             Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 3 of 135




problems with Signet’s credit portfolio, Signet doubled-down, reassuring the market that its

credit portfolio was sound and reassuring investors – like Marcato – that Signet’s prior

statements had been accurate. Those reassurances were false. Second, Defendants concealed

Signet’s pervasive culture of sexual harassment – and the business impact that revelation of that

culture would have – from investors.        Specifically, Signet concealed its culture of sexual

harassment and the nature of a class action lawsuit it faced regarding that culture. When this was

revealed to the market in 2017, Signet’s stock price tumbled as investors began to appreciate the

impact such horrific facts would have on a retail jewelry company. Plaintiffs exited their Signet

position soon thereafter.

                                 Signet’s Credit Portfolio Fraud

        4.       Signet touted its credit portfolio as “strong;” “very strong;” “very healthy;”

“robust;” “very stringently controlled;” “very stringently managed;” “conservatively managed;”

“highly disciplined;” with “qualified customers;” and with “effective” and “consistent”

underwriting that “minimized risk.”      This was false or misleading.       Signet also painted a

misleading picture for investors in discussing its loan reserves. Signet knew (or should have

known) that Signet’s reserves did not account for losses that it was likely to incur and that its

reserve figures provided a misleading picture of its credit portfolio and underwriting practices.

        5.       Signet is the world’s largest specialty jewelry retailer with retail brands that

include Jared, Kay Jewelers, and Zales. Through an in-house consumer credit program, Signet

extended credit to its customers for their jewelry purchases. As detailed herein, Defendants held

Signet out to the investing public as a “prudent” lender that made high-quality loans according to

“stringent” credit criteria. Unbeknownst to Plaintiffs, Signet was actually a reckless subprime

lender that had systematically built a massive portfolio of high-risk consumer loans. As the truth

about Signet’s credit portfolio began to be revealed to the market, the price of Signet’s stock fell.

        6.       Signet’s consumer credit operation was of vital importance to the Company and

its investors.




                                                 -3-
            Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 4 of 135




       7.       During the Relevant Period, Signet’s loan portfolio grew to approximately $1.7

billion and was the second largest asset on the Company’s balance sheet. Defendants stated that

the loan portfolio was critical to Signet’s business because it increased sales, built customer

loyalty, and incentivized repeat purchases. On numerous occasions during the Relevant Period,

Defendants emphasized that Signet’s lending operation was a “competitive advantage” that

boosted Signet’s financial performance and distinguished the Company from its peers.

       8.       Given the significance of Signet’s lending operation, Defendants repeatedly

assured investors that they paid close attention to the Company’s underwriting and the credit

quality of the portfolio. Signet would often discuss its in-house consumer credit program on

investor calls. For instance, Defendant Michael Barnes, Signet’s former CEO, stated that the

credit portfolio was “a big important part of our business and one that we don’t take lightly. We

watch it very closely and we use it to really help drive the core of our business.” Defendant

Ronald Ristau, Signet’s former CFO, further stated that “we ... fully understand the credit risk

and profitability of our decisions.”

       9.       Prior to and during the Relevant Period, Defendants significantly expanded the

loan portfolio, thereby fueling substantial sales growth for Signet.          Defendants repeatedly

assured investors that this sales growth was being undertaken in a safe and responsible way.

Based on their close familiarity with the lending operation, Defendants represented that the

Company’s underwriting was strict, and the credit quality of its loan portfolio was very strong.

       10.      Bolstering these representations, in Signet’s financial statements, Defendants

consistently reported small loan loss reserves for the portfolio, which signaled to investors that the

portfolio was, in fact, healthy and stable. As alleged herein, these low reserve levels were

enabled by Defendants’ use of “recency” accounting – a controversial and disfavored form of

counting delinquent loans under which a loan may be considered current even if the borrower

does not make the contractually required payments. Signet used the recency method to obscure

the quality of, and mask the true losses embedded in, its credit portfolio.




                                                 -4-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 5 of 135




       11.     Due to Defendants’ expansion of the credit portfolio and Signet’s resulting sales

growth, Defendants consistently reported favorable financial results. Indeed, Signet met or

exceeded analysts’ earnings estimates – often by just a hair – for much of the Relevant Period.

Defendants lauded the Company as “a prudent, measured and profitable growth story.”

       12.     Based on Defendants’ statements and the Company’s ostensibly stellar financial

results, analysts repeatedly issued buy recommendations for Signet stock, reporting that “credit

[is] a competitive advantage for Signet,” and that the portfolio was “stable and healthy” and

“high-quality.”
       13.     However, during the fall of 2015, after Signet surprisingly reported

disappointing financial results, certain analysts and investors began questioning whether Signet

had been generating significant amounts of risky loans in an effort to drive its sales to an

unsustainable degree. They also criticized Signet’s use of the recency method, and questioned

whether it was obscuring the true credit quality of the loan book.

       14.     In response to these concerns, Defendants “doubled down” on their prior

assurances.   Defendants vehemently denied that the concerns were legitimate, with the

Company’s Vice President of Investor Relations dismissing them as “bullying” from a few

investors and assuring the market that Signet was “one of the great retail businesses of our time.”

       15.     Likewise, the Company’s then-CEO, Defendant Mark Light, and current CFO,

Defendant Michele Santana, mounted a staunch public defense of Signet’s lending operation.

They repeatedly assured investors that the Company’s credit quality remained strong, that its

underwriting remained conservative, and that the “extremely profitable” loan book remained a

“competitive advantage.” In a nutshell, Defendant Light stated that the “concerns about our

credit portfolio” were “unwarranted, quite frankly.”

       16.     This was all false (or at least grossly misleading). Contrary to Defendants’

statements, Signet’s loan portfolio was rife with toxic credits that posed a material risk to

the Company.      Unbeknownst to investors, approximately 45% of Signet’s loan portfolio

consisted of subprime loans.


                                                -5-
           Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 6 of 135




         17.    In May of 2016, Defendants announced that the Board had authorized “a strategic

evaluation of the Company’s credit portfolio,” and had hired a third party, Goldman Sachs, to

run the review. Defendants acknowledged that they were considering a sale of the portfolio and

a complete outsourcing of the credit operation.

         18.    Critically, Defendants did not reveal the truth of their credit portfolio quality

issues, and instead continued to reassure the market. At the same time that the Company

announced the strategic review, Defendants also continued to defend the credit quality and

performance of the credit portfolio, making a number of statements designed to assuage any

investor concern created by the announcement. For example, on the May 26 earnings call,

Defendant Light stated that “our credit metrics in our credit portfolio are strong” and “are

improving sequentially. ... So, our credit metrics are strong.” He added that, a “point I want you

to take away is that we remain a growth story; a prudent, measured and profitable growth story.”

         19.    During this period, Signet repeatedly reassured investors as to its credit portfolio

– telling them the Company would “keep you up to speed,” that changes in Signet’s net bad debt

provision were not from credit deterioration, and, ultimately, that Signet was still performing

solid underwriting, with a strong credit portfolio. These reassurances and explanations were

false.

         20.    Because Signet was continuing to obfuscate and hide its poor credit quality,

Signet also did not tell the market that the poor quality of its credit portfolio would necessitate a

tightening of underwriting standards, resulting in decreased sales and thereby materializing the

risk of the poor quality credit portfolio.

         21.    The Marcato Funds purchased tens of millions of dollars of Signet stock starting

on June 6, 2016. Events subsequent to those purchases confirmed that Signet had been engaging

in a credit quality charade for years.

         22.    On August 25, 2016, the risk of the poor quality credit portfolio materialized as

Signet announced disappointing results for the second fiscal quarter 2017 (tied to credit quality

issues, including underwriting standards). Specifically, Signet announced that its same store


                                                  -6-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 7 of 135




sales had decreased 2.3%, and its total sales had declined 2.6%.          It also reported adjusted

earnings of $1.14 per share, far below consensus estimates. Signet further lowered its fiscal

2017 same-store growth guidance from 2-3.5% growth, to negative 2.5-1.0%. The Company also
announced worsening credit metrics. It reported that net bad debt expense rose 12% from the

prior year, total loan loss reserves increased 12% from the prior quarter, and non-performing

loans as a percentage of gross receivables increased more than 22%.             In response to the

Company’s August 25 announcements, Signet’s stock price plummeted on heavy volume. On

August 25, 2016, the Company’s stock price fell from the prior day’s close of $95.50, to a

closing price of $83.44 – a decline of nearly 13% – on volume of nearly 11 million shares.

       23.     The Marcato Funds lost millions of dollars on this date alone attributable to the

revelation of Signet’s fraudulent conduct.

       24.     Post-Relevant    Period    events     confirming   the   falsity of Signet’s    prior

representations include:    Signet’s eventual revelations that its sales had been dramatically

impacted by its credit tightening (despite it supposedly having “conservative” standards all

along); that its credit portfolio was worth nowhere near what Signet was carrying it for; that the

Consumer Financial Protection Bureau (“CFPB”) was investigating the Company; and that the

New York Attorney General was investigating the Company.

                   Fraud Regarding Signet’s Culture of Sexual Harassment

       25.     While Signet was falsely reassuring investors about its credit portfolio, it was also

harboring a far uglier secret. Signet misrepresented and omitted both an ongoing litigation

involving thousands of female Signet employees, hiding pervasive allegations of sexual

harassment, and the Company’s actual culture of sexual harassment, which materialized in a

February 2017 article that caused significant damage to investors. The risk was material and it

was obvious: as a retail jewelry company, Signet’s customers would be particularly disturbed by

the horrific allegations in the existing litigation and might well “walk on by” Signet stores if they

knew of the Company’s unchecked and pervasive culture of sexual harassment.




                                                   -7-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 8 of 135




       26.     In 2008, Signet was sued by a class of female employees alleging gender

discrimination in pay and promotion decisions. Pursuant to the arbitration agreements Signet

required its employees to sign, the matter was referred to arbitration and kept confidential.

Signet repeatedly minimized the matter in its disclosures, assuring investors that the matter

concerned Signet’s “store-level” practices at a “few” stores, asserting that these limited practices

were allegedly “discriminatory as to compensation and promotional activities,” and stating that

the Company had investigated the allegations and found them to be unsubstantiated. At the same

time, Signet further assured investors that it adhered to the highest level of ethics in conducting

its business. Signet repeatedly stated that it made employment decisions “solely” on merit, and

was “committed to a workplace that is free from sexual . . . or other unlawful harassment . . . .

Abusive, harassing or other offensive conduct is unacceptable . . . .”

       27.     Prior to the beginning of the Relevant Period, and contrary to its statements,

Signet had been provided at least 250 sworn declarations from at least 200 employees detailing

widespread and pervasive instances of sexual harassment by senior Signet employees. Contrary

to Defendants’ statements that the arbitration concerned only limited, unsubstantiated “store-

level practices . . . as to compensation and promotional activities,” the evidence in front of Signet

showed a consistent and pervasive culture of severe sexual harassment. Further, the evidence
showed that the harassment was conducted by the Company’s senior executives, including

Defendant Light. Scores of declarations detailed, among other things, routine instances of sexual

harassment of female subordinates by male superiors – including high-level executives – at

Signet’s annual Managers’ Meetings, as well as regular instances of female employees being

pressured into sexual activity with their male superiors in order to obtain promotions and other

economic advances, or even to just keep their jobs and livelihoods. As one former Signet

employee stated in her declaration, “[s]exual harassment regularly occurred in Sterling [a Signet

brand]. The Company’s top level executives fostered this behavior and this culture of sexual

discrimination at the Company because they actively participated in it.”




                                                -8-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 9 of 135




       28.      As Defendants knew, but concealed, the existence of this culture of sexual

harassment posed a severe, and acute, risk to Signet’s business and reputation. This was because

Signet’s key product – diamond bridal jewelry – was targeted to female consumers.             The

reputational damage that would occur for any company upon revelation of a culture of sexual

harassment would be significant; but for Signet, it would be particularly severe because of its

product lines and consumer segment focus. Moreover, as Defendants repeatedly told investors,

“trust” was essential to its sales model, because its product was an “emotional” one that was sold

in face-to-face settings.   According to Signet, trust was the single most important factor

impacting a consumer’s decision to buy jewelry at Signet’s stores. If the facts demonstrating the

existence of pervasive sexual harassment at Signet became public, it would alienate the

recipients of Signet’s flagship products, seriously compromise the trust on which its sales model

depended, and significantly damage the Company’s business, reputation, and stock price.

       29.      Thus, while publicly minimizing the allegations and facts in the arbitration, and

touting its own ethical business conduct, Defendants strove to keep this explosive evidence

hidden from public view. Since at least 2015, the media had sought to access the declarations,

which were kept confidential under arbitration rules. Defendants resisted disclosure for years –

successfully.
       30.      As the Court in the Class Action summarized in its June 20, 2019 Order:

       [Signet] falsely touted the company’s merits-based corporate culture, its commitment to
       preventing sexual harassment and disciplining offenders, its providing employees with a
       means to safely and anonymously report misconduct without fear of reprisal, and that
       Signet’s senior officers and directors specifically adhered to Signet’s code of conduct in
       recognition that the company sought to conduct its business with honesty and integrity.

       Those representations were made in Signet’s code of conduct, a document that was
       incorporated by reference in Signet’s SEC filings and posted on the company’s website
       during the Class Period, including after Jock[, the sexual harassment suit,] was filed [in
       2008].

       As alleged . . . those representations were false, because Signet, among other things:
       made certain employment decisions, not on merit, but on the basis of whether female
       subordinate employees acceded to the sexual demands of male supervisors; retaliated



                                               -9-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 10 of 135



       against women who utilized the company’s purported anonymous reporting mechanism;
       and tolerated, rather than disciplined, misconduct.

       [Citations omitted throughout]

       31.     As the Court overseeing the Class Action further summarized in its June 20th

Order: “Signet’s code of conduct and ethics – again, reincorporated by reference in Signet’s

SEC filings and posted on Signet’s website after Jock was filed – touted certain values and

practices that constitute the exact opposite of what the company allegedly valued and practiced.”

       32.     And as the Court overseeing the Class Action summarized in its June 11th Order:

“a reasonable investor – who otherwise would be concerned about how grave allegations

concerning rampant sexual misconduct might affect her investment in Signet – took Defendants

at their word.” Signet’s “word” was not truthful.

       33.     It was not until February 27, 2017, when the declarations regarding sexual

harassment were finally made public – albeit still with “company-approved” redactions – that

investors learned the truth about sexual harassment at Signet. That evening, after the close of

market, The Washington Post published a blockbuster article entitled “Hundreds allege sex

harassment, discrimination at Kay and Jared jewelry company.” The article detailed Signet’s

pervasive culture of sexual harassment, reaching all the way up to the highest levels of the

Company, and quoted and summarized many of the declarations evidencing that fact.

       34.     Investors were shocked, and they fled the Company in droves. On February 28,

2017, Signet’s stock priced opened sharply down, and by midday had declined 8%. Desperate to

arrest this nosedive, Signet took the extraordinary action of halting trading so that it could

prepare a public statement. In this statement, Signet reiterated its prior mischaracterization of the

arbitration as involving “a very small number of individuals,” whose assertions had been

“thoroughly investigated” and were “not substantiated.”

       35.     The market disagreed. When trading resumed, Signet’s stock price continued its

collapse. By the close of market on February 28, 2017, Signet’s stock price had lost 13% of its

value on extraordinary trading volume of more than 11 million shares. As the media continued


                                                -10-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 11 of 135




to cover the revelation, leaking additional information into the market, the risks Signet had

concealed materialized and Signet’s stock fell again on March 7th, 10th, 13th, and 14th.

       36.     On July 17, 2017, Signet announced that Defendant Light would step down after

more than 30 years with Signet. Signet and Light offered scant explanation for his departure,

with Light citing a “need to address some health issues” and stating that “the Board and I agreed

that it is a good time for a transition.” The media noted that, given the Company’s troubles,

Light’s departure was “also an opportunity to bring fresh eyes to a business that clearly needs

new direction.”

       37.     On December 6, 2017, a broad bipartisan group of members of Congress

introduced legislation to prevent companies from forcing employees to arbitrate sexual

harassment claims. Representative Cheri Bustos, the chief sponsor of the bill, stated that the

impetus for this legislation was Signet’s use of forced arbitration to conceal pervasive sexual

harassment by its senior executives. As she stated, the declarations detailed herein “painted a

troubling picture of a corporate culture that fostered systemic sexual harassment,” and Signet had

used the sealed arbitration process in an effort to ensure that those facts “would never see the

light of day.” The Company’s misconduct, she stated, had therefore spurred Congress “to

address institutionalized sexual harassment.”

       38.     In April 2019, a New York Times Magazine exposé laid bare further information

about Signet’s culture of sexual harassment and exploitation, including alleged instances of rape

and quid-pro-quo sexual harassment events that Signet swept under the rug via its internal

“Resolve” system. The exposé provided an extensive amount of information that Signet knew

about these events and its culture, and concealed them from investors – including investors like

Marcato.

       39.     During the Relevant Period, the Marcato Funds purchased tens of millions of

dollars of Signet stock. As the truth of Signet’s credit portfolio and culture of sexual harassment

was revealed, Plaintiffs suffered tens of millions of dollars of damages resulting from Signet’s

misrepresentations.


                                                -11-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 12 of 135




                                  JURISDICTION AND VENUE

       40.     The claims asserted herein arise under and pursuant to Sections 10(b), 18 and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78r and

78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, and under state common

law.

       41.     This Court has jurisdiction over the subject matter of this action pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331, and has supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367(a).

       42.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. § 1391. Certain acts giving rise to the violations complained of herein, including the

dissemination of false and misleading information, occurred in this District.

       43.     Signet regularly made presentations in this District that included the

dissemination of false and misleading information. On information and belief, Signet made

presentations in this District on at least the following dates: June 24, 2015; March 29, 2016; and

June 1, 2016. Further, on information and belief, in each presentation Defendants either made

false or misleading statements, or failed to disclose the falsity of prior statements or misleading

nature of prior statements, despite discussion of the Company and its credit portfolio.

       44.     In connection with the acts, transactions, and conduct alleged herein, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

not limited to, the United States mails, interstate telephone communications, and the facilities of

a national securities exchange and market.

                                         THE PARTIES

       45.     The Marcato Funds are managed by a common manager, Marcato, located in San

Francisco, California.

       46.     Plaintiff Marcato LP is a limited partnership organized under the laws of

Delaware and managed by Marcato. Marcato LP purchased Signet common stock on or about

the dates set out in Exhibit A.


                                               -12-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 13 of 135




       47.     Marcato International Master Fund, Ltd. (“Marcato International”) is a Cayman

Islands ordinary non-resident company, managed by Marcato. Marcato International Master

Fund, Ltd. purchased Signet common stock on or about the dates set out in Exhibit B. Marcato

International is also the transferee and assignee of certain securities, originally purchased by

other funds managed by Marcato. Marcato International brings claims for those securities (the

dates of purchase which are stated on Exhibit B) as well.

       48.     Defendant Signet Jewelers Limited is a Bermuda corporation with headquarters

located in Akron, Ohio and with its Corporate and Distribution facility located in Irving, Texas.

Signet is purportedly the world’s largest retailer of diamond jewelry. The Company wholly

owns Sterling Jewelers, Inc. (“Sterling”) – through which it operates retail stores under the brand

names Kay Jewelers (“Kay”) and Jared The Galleria of Jewelry (“Jared”), among others, as well

as its in-house credit operation. The Company also wholly owns Zale Corporation, through

which it operates retail stores under brand names including “Zales The Diamond Store”

(“Zales”) and “Piercing Pagoda.”

       49.     Defendant Michael Barnes (“Barnes”) served as CEO and as a Director of Signet

from January 2011 until October 31, 2014.

       50.     Defendant Mark Light (“Light”) was CEO and a Director of Signet during the

Relevant Period. Light became CEO and a Director of Signet on November 1, 2014. Prior
to becoming CEO of Signet, Light served as President and Chief Operating Officer of Signet and

CEO of its Sterling Jewelers division, and held senior leadership positions with Signet and the

Sterling division for over 25 years. According to the Company’s website, Light “has broad and

deep knowledge of Signet’s business and the jewelry industry” and “has extensive knowledge of

Signet’s operations.” Light resigned on July 31, 2017 and was replaced by Virginia Drosos

(“Drosos”) on August 1, 2017.

       51.     Defendant Ronald Ristau (“Ristau”) served as CFO of Signet from April 2010

until July 31, 2014. On information and belief, Ristau resides in the State of New York and

resided in the State of New York during the Relevant Period.


                                               -13-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 14 of 135




       52.     Defendant Michele Santana (“Santana”) became CFO of Signet on August 1, 2014,

and continues to hold that position.

       53.     Defendant Drosos became CEO of Signet on August 1, 2017, and continues to

hold that position.

       54.     Barnes, Light, Ristau, Santana, and Drosos are collectively referred to herein as the

“Executive Defendants.” The Executive Defendants, because of their high-ranking positions and

direct involvement in the everyday business of Signet and its subsidiaries, directly participated in

the management of Signet’s operations, including its public reporting functions, had the ability to,

and did control, Signet’s conduct, and were privy to confidential information concerning Signet

and its business, operations and financial statements, as alleged herein.

       55.     Signet and the Executive Defendants together are sometimes collectively referred

to herein as the “Defendants.”
                      SUMMARY OF THE CREDIT PORTFOLIO FRAUD

               Signet’s Consumer Lending Portfolio Was Critical To The
               Company’s Value, And Was A Key Focus Of The Market And
               Defendants
       56.     Prior to and during the Relevant Period, a key part of Signet’s business was

its consumer lending operation. While Signet’s competitors generally offered credit-financed

sales through third party underwriters, Signet operated an in-house credit business run through

its Sterling division. By 2015, Signet’s total credit-financed sales (that is, sales financed through

the use of in-house credit) had grown to 61.5% of total sales, or $2.45 billion. The Company’s

outstanding receivables balance had risen to $1.85 billion, or more than double its 2008 levels and

triple its 2004 levels. The lending portfolio’s receivables grew to be Signet’s second-largest

asset by 2015.    More than one-third of Signet’s operating income came from its in-house

consumer finance program.

       57.     In numerous investor conference calls and investor presentations before and

throughout the Relevant Period, Defendants repeatedly stressed that the lending operation and



                                                -14-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 15 of 135




loan portfolio were extremely important to the Company’s business and financial performance, in

major part because the lending operation increased sales and thus was a key driver of revenue

for the company.

       58.     For example, during an October 8, 2013 New York Analyst Day, then-CEO

Barnes touted Signet’s in-house customer finance operation, emphasizing “how valuable that is

to our Company because it’s powerful and it really drives our business and we have a very large

percentage of sales that use our in-house customer financing. So that’s a huge competitive

advantage for us.”       Similarly, during a September 4, 2014 Goldman Sachs Global

Retailing Conference, Defendant Santana described the Company’s credit operation as “a key

enabler of our sales,” and “as one of the competitive advantages we have.” Indeed, Defendants
opened their discussion of the Company’s credit portfolio on nearly every earnings call during the

Relevant Period with a statement that the lending operation was a “competitive advantage.” In

total, Defendants described Signet’s in-house credit operation as a “competitive advantage” no

fewer than 20 times over the course of the Relevant Period.

       59.     The lending operation was especially important to driving sales in the bridal

category, which comprised 60% of the Sterling division’s credit sales and was its most important

segment. According to the Company, credit penetration in the bridal category could reach 70%.

       60.     Based on Defendants’ statements, analysts repeatedly issued reports stating that the

lending operation was a key differentiating feature that boosted the value of Signet’s shares. For

instance, on January 29, 2014, Miller Tabak & Co., LLC reported regarding Signet’s credit

portfolio:
               A competitive advantage, it’s proven, self-funding and integral to
               the primary business goal, i.e., the sale of fashion and diamond
               jewelry[.] The high-quality credit portfolio is specifically designed
               to help customers make jewelry purchases (primarily bridal) and
               keep them coming back for add-on purchases.
The same report likewise concluded that it was unlikely that Signet would ever consider a sale of

its credit operation considering the edge it gave the Company over its competitors. Buckingham




                                               -15-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 16 of 135




Research Group similarly reported on December 19, 2014 that Signet’s “proprietary credit card is

probably one of its most important competitive strengths as it helps drive sales.”

       61.     Given the importance of the lending operation to Signet’s financial performance

and value, along with its sheer size, it was a significant focus of the market’s attention during the

Relevant Period – as evidenced by numerous investor questions during earnings calls relating to

the Company’s credit business. Signet was well aware of this fact. As Ristau stated during

Signet’s New York Analyst Day on October 8, 2013, “Well, I couldn’t do a presentation

without talking about credit.” As explained further below, Defendants addressed this subject in
detail in dozens of investor calls and presentations during the Relevant Period, and analysts

issued hundreds of reports concerning Signet’s lending operation.

       62.     In light of the market’s focus on the credit operation, Defendants repeatedly stated

that they paid close attention to the lending operation and the health of the portfolio, and had

personal knowledge of these subjects. For example, during the September 10, 2013 Goldman

Sachs Global Retailing Conference, hosted at the Plaza Hotel in New York, New York,

Defendant Barnes stated that the credit portfolio was “a big important part of our business and

one that we don’t take lightly. We watch it very closely and we use it to really help drive the core

of our business.” During the October 8, 2013 New York Analyst Day (hosted in New York, New

York), Defendant Ristau further stated that the Company “welcome[s] the increasing use of

our credit programs, as we have very definitive approval criteria and fully understand the credit

risk and profitability of our decisions. We take great care in our decisions[.]”

       63.     Defendants bolstered these representations in their SEC filings.          Defendants

stated in Signet’s Form 10-Ks that “on an ongoing basis, management monitors the credit

exposure based on past due status and collection experience.” Signet’s Form 10-K filed in

February 2014 provided that subsequent to a customer’s initial finance purchase, “Signet

monitors the credit quality of its customer finance receivable portfolio based on payment

activity that drives the aging of receivables. This credit quality indicator is assessed on a real-




                                                -16-
           Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 17 of 135




time basis by Signet.” Likewise, in its Form 10-K for fiscal 2016, Signet stated that, “We

closely monitor the credit portfolio to identify delinquent accounts early[.]”

               As The Credit Portfolio Increases In Size To Drive Sales,
               Defendants Repeatedly Assure Investors That Their
               Underwriting Is Conservative And Credit Quality Is Strong
       64.     Prior to and during the Relevant Period, Defendants expanded Signet’s in-house

credit program to drive sales. The Company’s credit penetration rate and the size of the loan

portfolio grew to record heights during the Relevant Period.              For example, from the

beginning of the Relevant Period to the end of 2016, the credit penetration rate rose from 60.4%

to a high of 66.8%. Similarly, the Company’s accounts receivable grew from $1.15 billion in the

beginning of the Relevant Period to $1.86 billion by the first quarter of fiscal 2018.

       65.     Defendants’ expansion of the Company’s credit portfolio in turn caused the

Company to experience enormous sales growth. For example, at the very beginning of the

Relevant Period, Signet reported second quarter fiscal 2014 total sales of $880.2 million. By

the second quarter fiscal 2015, the Company reported total sales of $1.2 billion, followed by
total sales of $1.4 billion in the second quarter fiscal 2016.

       66.     As the Company’s sales grew, Defendants repeatedly told investors that their

underwriting remained conservative and that the credit quality of the portfolio remained healthy

and strong. For example, during an August 29, 2013 earnings call, Defendant Light stated that

Signet’s
               overall credit portfolio statistics continue to remain very strong and
               I want to make sure that you understand that point. [] Consumers
               are behaving strongly. They are making more than the minimum
               down payments very strongly. They are using credit
               appropriately. Our credit approval rates remain relatively
               consistent to prior year, so there is no big change in anything that
               we are doing there.
       67.     Similarly, on September 10, 2013 during the Goldman Sachs Global Retailing

Conference, Defendant Ristau stated that there had been no “change in the quality of the portfolio

or consumer behavioral changes. That has all been very, very strong and the portfolio continues



                                                 -17-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 18 of 135




to be very healthy.” Ristau further stated that Defendants “don’t push the credit, we don’t change

the way that we measure in terms of “do you get credit, do you not get credit.” We will never

cross that line. But because of the fact that it is so well-managed we’re still gaining a lot of

traction, bringing in a lot of new customers.”

       68.     During the same conference, Defendant Ristau assured investors that Defendants

were intimately familiar with the credit operation, and the Company’s underwriting was

“stringent” and “conservative,” stating:

               Okay, well, the credit business, as I am sure you are all aware,
               we believe is a competitive advantage of our business. We do run
               our own credit operation. We are very, very strong operators of that
               particular segment of our business, we have been at it for 40 or 50
               years, we are best in class operators of running a private label
               credit operation.

               So it is very stringently controlled, it is a very important part of
               our business particularly as it helps to facilitate the sale of the
               bridal product. . . . So it is a very important part of our business, it
               is very well managed, it is very conservatively managed. From a
               credit granting perspective about 50% of the people who apply for
               credit are granted credit. So it is very stringently managed from a
               credit criteria perspective.
       69.     Whenever the Company’s provision for bad debt ticked upwards, Defendants

assured investors that the increase was not due to credit deterioration. Specifically, Defendants

stated that the increasing bad debt provision was driven by the fact that the portfolio was increasing

in size, thus requiring an increasing provision automatically. Defendants further stated that this

provision was “more than offset” by the increased levels of interest income generated by the larger

portfolio – resulting in a net benefit to Signet – and that credit continued to be “profitable” and

“integral to enabling sales in the business[.]”

       70.     For example, on October 8, 2013, Defendant Ristau noted that the “net impact” of

these items – i.e., bad debt expense and interest income – “was an increase of $19.3 million in

operating income. . . . So our message here is credit is profitable . . . .” Defendants made

substantially similar disclosures throughout the Relevant Period.



                                                  -18-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 19 of 135




       71.     Analysts issued reports adopting this understanding and continued to report that

they had no concerns regarding Signet’s credit portfolio.        For instance, following Signet’s

August 29, 2013 earnings call, Deutsche Bank reported that “although bad debt as a

percentage of sales rose YoY, management said they have seen no deterioration in customers’

ability to re-pay, and indeed profits from credit rose YoY.” On August 30, 2013, Stephens

reported that it viewed Signet’s “credit portfolio as healthy despite an uptick in bad debt

expense,” which was “attributed to higher receivables and is being offset by higher interest income

on those receivables.” In September 2013, Stephens reported that Signet’s bad debt increase was

“due to a higher credit penetration as more consumers are buying on credit. This was mostly

offset by higher interest income earned on a higher receivables balance. Its underwriting terms

have not changed.”

       72.     In April 2014, the Company made certain unspecified changes to its credit decision

engine. These changes further increased the Company’s credit penetration rates; that is, they

resulted in Signet granting more credit.

       73.     Soon thereafter, on July 1, 2014, Signet issued a press release notifying the

public that Defendant Ristau would resign from his position as CFO effective July 31, 2014, and

that Defendant Santana would replace him following his departure. During an August 28, 2014

earnings call, Defendant Santana assured investors that the changes to the Company’s credit

decision engine would not adversely affect the credit quality of the portfolio.           Defendant

Santana stated that these changes “preserve[] credit requirements, but more accurately score

applicants, which yields more qualified customers.” According to Santana, the changes were

meant to “increase credit penetration without adversely affecting the net impact of bad debt.” In

November 2014, Defendant Light replaced Defendant Barnes as CEO.

       74.     At the same time Defendants were making these statements, they also reported in

their SEC filings that the credit portfolio did not pose a material concentration of credit risk. For

example, each of Signet’s Form 10-Qs stated that “[m]anagement does not believe Signet is




                                                -19-
          Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 20 of 135




exposed to any significant concentrations of credit risk that arise from cash and cash equivalent

investments, derivatives or accounts receivable.”

       75.     Meanwhile, Defendants kept the Company’s publicly reported loss reserves at very

low levels. This communicated to the market that only a very small percentage of the debt was

likely to default, and therefore that the portfolio was strong. Further, because bad debt was

charged against income dollar for dollar, keeping reserves low allowed Signet to report higher

income.

       76.     Notably, Signet used a rare and disfavored form of accounting – “recency”

accounting – that effectively suppressed the number of accounts considered delinquent. This

method of “aging,” or determining the delinquency of accounts receivable, is not standard. The

most common method of aging the delinquency of accounts receivable is the “contractual” method,

whereby an account is current only if the account holder is paid in full under the contractual terms

of the loan. In contrast, Signet’s accounting methodology counted an account as “current” even

when a customer had missed a payment – or several of them – so long as the customer recently

had made a single “qualifying payment” of a minimum amount which could be less than the

amount due. The Federal Reserve has explained in its Bank Holding Company Supervision

Manual that “banks and their consumer finance subsidiaries are required to use the contractual

method,” and that, while “uninsured, non-bank consumer finance subsidiaries” of bank holding

companies are permitted under GAAP to employ recency accounting, “[i]n general, the

contractual method provides a more accurate reflection of loan performance and, therefore, is the

preferred methodology, especially from the standpoint of financial-statement transparency and

public disclosure.”

       77.     Specifically, Signet permitted customers to make partial payments – as little as

75% of the monthly contractual agreed upon amount – for the account to be considered current

under Signet’s recency method, even though such account would not be current under the

contractual method. Thus, for example, if a customer had failed to make any payment for 90

days, the account would nevertheless “reset” and be considered current if the customer


                                               -20-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 21 of 135




subsequently made one minimum partial monthly payment; the customer did not need to pay the

past due amount to be considered current under Signet’s accounting methodology. This aging

method enabled Defendants to avoid disclosing to the market the amount of money owed to Signet

that was actually past due because it deferred the identification of accounts as delinquent.

       78.     During the Relevant Period, Defendants also used the Company’s reserve levels

as a signal to investors that the credit portfolio was healthy. For example, Santana stated during

a March 26, 2015 earnings call that “the portfolio continues to perform very strongly for us and

that’s evidenced by the allowance as a percentage of our ending accounts receivable finishing

nearly flat to last year.” Similarly, during a May 28, 2015 first quarter earnings call, Defendant

Santana stated that, “[o]ur portfolio continues to perform well as evidenced by the [positive] net

impact of bad debt and other operating income as well as the allowance as a percentage of accounts

receivable being fairly consistent.”

       79.     Significantly, by keeping the allowance low, the Company was also able to

consistently meet earnings estimates (by avoiding charges against its income that would have been

required if the reserves were raised).
       80.     Analysts often lauded the Company’s performance and issued “buy”

recommendations for its stock. For example, on August 27, 2015, Buckingham Research Group

issued a BUY rating for the Company, noting that its recent earnings beat consensus estimates “on

a better than expected same store sales increase[.]” Similarly, on September 1, 2015, UBS

issued a report stating that Signet is “still shining bright,” and highlighting that the Company’s

EPS “was well ahead of management guidance.” On October 21, 2015, Wells Fargo named
Signet its “top pick in our universe” and placed it on the Priority Stock List.

       81.     As a result of Defendants’ false and misleading statements during the

Relevant Period, Signet’s stock price became artificially inflated.




                                                -21-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 22 of 135



              Contrary To Defendants’ Statements, Signet Had Engaged In
              High-Risk Lending Practices To Drive Loan Volume, Thus
              Filling Its Credit Portfolio With Huge Amounts Of Toxic Loans
       82.    Unbeknownst to investors, in order to expand the Company’s lending operation,

Signet had engaged in reckless underwriting through which it routinely extended credit to high-

risk borrowers – the precise opposite of the “conservative” practices Defendants touted. As a

result of its reckless underwriting, the Company’s loan portfolio contained a material amount of

high-risk loans that were likely to default in significant numbers, contrary to Defendants’

statements that the credit quality of the portfolio was “strong.”       Numerous former Signet

employees confirmed that Signet engaged in high-risk lending practices to increase sales.

       83.    The Class Action Complaint (“CAC”) cites Former Employee 1 as a person who

worked at Signet from January 1999 until February 2014. According to the CAC:

              Former Employee 1 began in the collections department and rose
              through the Company. Former Employee 1 began working in the
              credit risk department in 2009 as a Project Manager/Business
              Analyst before becoming the Director of the Credit Information
              Technology and Strategy Department in 2011. Former Employee 1
              was involved with designing the Company’s credit scoring system
              called “score card” in approximately 2005 or 2006. Later, as the
              Director of the Credit Information Technology and Strategy
              Department, Former Employee 1 was responsible for all
              technological aspects of the Company’s credit business, including
              system management, infrastructure, and data analytics. Former
              Employee 1 reported to Mario Weiss, who was Signet’s Senior
              Vice President of Credit Operations from 1990 to 2016.
       84.    According to the CAC, when told that the Company said its credit portfolio was

conservatively managed and subject to stringent underwriting, Former Employee 1 said,

              I whole heartedly disagree. It’s a running joke in Akron that it’s
              very easy to get credit at Kay Jewelers or Jared. If you ask any
              college student or young adult where they got their first credit card,
              90% will tell you one of those places. There were situations where
              applicants’ jobs weren’t verified. Stores would just lend to anyone,
              even with very bad credit. We would review applications in the
              collections department after the accounts had gone delinquent and
              they were a joke. There were people with six charge- offed credit
              cards and two bankruptcies getting a $2500 credit line. One



                                              -22-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 23 of 135



                applicant listed his telephone number as 12345678910. The
                application went through with no problems. We only found it when
                we were trying to add his account to the predictive dialer and it
                wouldn’t work.
Former Employee 1 further explained, “That’s a complete lie. The extension of credit is not

stringent at all. There’s no strict rules there.”

        85.     According to the CAC, Former Employee 1 reported that the Company’s credit

portfolio did not collapse suddenly. Rather, according to Former Employee 1, the high levels of
bad debt in the portfolio and resulting problems were well known within the Company dating back

to at least 2008: “There were signals going all the way back to 2008 that the credit department

had some major issues with the bad debt process, with how it used recency methods and causing

major cash flow issues.” Former Employee 1 reported that the biggest issue with the portfolio

was the growing gap between total sales and real cash flow.

        86.     According to the CAC, Former Employee 1’s responsibilities included

conducting daily or weekly gap analyses of the differences between sales numbers and real cash

flow within the Company. As Former Employee 1 explained, this “gap” arose from granting

credit to borrowers with low or no credit history, who could afford only very low monthly

minimum payments. For example, Former Employee 1 explained, by taking someone fresh out
of college with no credit, giving him a $2,000 limit, and making the monthly payment only $25

per month, the Company would be able to show a great number from a sales perspective.

However, from a true cash flow perspective, this was problematic. The money that the Company

reported as revenue wasn’t really there. Internally, the credit department was performing

constant analyses, and this gap between sales totals and real cash was the number one analysis they

did.

        87.     According to the CAC, Former Employee 1 also stated that Signet’s recency

method of accounting allowed the gap between outstanding account balances and real cash flow to

grow. The Company had many customers who were between thirty and ninety days delinquent.

They would make smaller monthly payments, and the Company would charge them interest.



                                                    -23-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 24 of 135




From a recency perspective, and the Company’s perspective, the customers were still current

even though they were paying only $25 per month. However, these small monthly payments

were eaten up by interest, so the customers’ actual account balance kept increasing. Further,

because customers were current, they were able to purchase more merchandise on their credit

line. Thus, even if the customer is still paying $25 or $30 per month, the gap between the

account balance and the amount actually being collected continues to grow.

       88.    According to the CAC, Former Employee 1 strongly disagreed with the notion

that the bad debt increase Signet experienced was an “all of a sudden thing.” Former Employee

1 reported that employees in the credit risk department began issuing internal warnings as far

back as 2007 or 2008 that the bad debt issue was a problem and the portfolio was in trouble, but

nothing was really done.
       89.    According to the CAC, Former Employee 1 reported that this issue and other

negative trends in the credit portfolio were communicated to senior Signet executives, including

Defendant Light. Former Employee 1’s department would identify negative and positive trends

in the credit data. In addition to the cash flow problem, one of the key negative trends was the

rate of customer contacts for collection compared with the number of attempts to contact them.

The lower that rate became, the greater the cash flow decrease associated with collections. These

types of reports would then be written up and sent to Former Employee 1’s peers and other

executives in the credit department, and ultimately shared with Defendant Light and Bob

Trabucco, the CFO of Sterling Jewelers. Former Employee 1 reported that there would be regular

bad debt meetings with the executives, including Light and Trabucco, to discuss strategies to

overcome expanding bad debt, low contact rates, and similar issues.

       90.    According to the CAC, Former Employee 1 said that the question in meetings was

always, “[d]o we change our lending practices and alienate a large portion of customers that

would not qualify for more stringent credit terms?” The overarching opinion was that, if the

Company tightened its underwriting, Sterling would lose a significant number of customers from

a buying power perspective.


                                              -24-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 25 of 135




       91.     According to the CAC, Former Employee 1 reported that it was an internal joke

that the Company was going to have a discussion about changing the lending program every

October, which was the month prior to the high increase in sales during the holiday season.

Former Employee 1 reported that, “[i]t was like we thought about changing the lending program

but here comes the holidays so those high sales numbers will cover the smell of the bad debt.”

According to Former Employee 1, everyone at the Company knew that eventually the

Company was going to have to change its lending practices because it was going to fall apart,

which indeed eventually happened to Sterling. Former Employee 1 reported, “[t]here was always
that piano hanging above everyone’s heads, but the performance of the sales during the holidays

hid the smell for the most part. That’s why you’d see that sales versus cash flow gap continuing

to grow. Maybe from the outside it looked like all of a sudden, but if you look at the internal

trends you could see the issue going back as far as 2007 or 2008.”

       92.     According to the CAC, at the bad debt meetings, loan loss reserves were

discussed. Former Employee 1 said that these discussions included Defendant Light, as well as

Trabucco, and Weiss – both of whom reported to Light – and other representatives from the

executive team in the credit department

       93.     According to the CAC, Former Employee 1 said there were discussions that the

reserves were low, but that nothing was done because “the reserving had to be under a certain

amount.” Specifically, according to Former Employee 1, at these meetings, the executives

decided not to raise reserves to a more appropriate level because reserves were “comped” to the

prior year’s level precisely to avoid a significant increase. As Former Employee 1 explained, the

discussion at these meetings centered on the fact that “the reserves are low but there’s not

much we can do about it because we’re comping to the numbers last year.” Former Employee

1 stated that the concern with raising the reserves too much was that it would hurt the

Company’s “bottom line.”

       94.     According to the CAC, Former Employee 1 would also listen in to investor calls.

As Former Employee 1 recalled, the number one topic that always came up was the bad debt.


                                               -25-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 26 of 135




Defendant Light, or whoever was speaking for the Company, would typically represent that “the

bad debt was manageable, the credit portfolio was okay, and there were no plans on changing

Signet’s recency method because that’s what gave the Company its competitive advantage.” But

Former Employee 1 knew from the trend analyses that the recency method had to be modified, or

at least scaled down so the cash flow was more equitable to the sales numbers.          Yet that

reconciliation never happened and only got worse.

       95.     According to the CAC, Former Employee 1 characterized Light’s remarks on the

calls as “spin.” For instance, as Former Employee 1 described, Light would represent that the

credit portfolio is doing fine, and would explain to investors all these indicators the Company

looks at showing the trends were moving in a positive direction. But Light was not mentioning

all of the negative trends that Former Employee 1 and his team were looking at. Former

Employee 1 said that internally, discussions about bad debt were very different than they were

on the investor calls. That was one of the reasons Former Employee 1 finally decided to leave the

Company. Former Employee 1 held significant positions at Signet for thirteen years and saw the

direction the Company was going in, especially at the executive level.

       96.     According to the CAC, numerous former employees reported that the Company

forced its sales representatives to aggressively push credit on customers, even those who did not

want it, by requiring them to meet minimum daily quotas for credit applications, and disciplining

employees or firing them when they did not meet these quotas.              Former employees also

reported that the Company was extremely lax in granting credit to customers, even those who

appeared to be high- risk, such as those with bankruptcy or late fee histories.

       97.     Public internet postings, including on indeed.com by persons stating they were

former Signet employees (employees of Kay, Jared, Zales, and similar) confirm the accounts of

former employees in the CAC. Former employees report a culture pushing credit, regardless of

the credit quality of the consumer.

       98.     According to the CAC, Former Employee 2 worked for the Company as a sales

associate at Kay and Belden stores from approximately 2012 to 2014 in Massena, New York.


                                                -26-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 27 of 135




Former Employee 2 reported that the Company was extremely strict about its quota for getting

credit applications. Former Employee 2 was required to obtain one credit application for every

day Former Employee 2 worked. If you worked five days in a week, you had to get five

credit applications. This was a very harsh requirement, especially in the mall Former

Employee 2 worked at, which was small.           Former Employee 2 reported that the Company
would make staff stand out in the mall hallway and essentially beg people for credit applications

“or else we’d get fired.” The Company was “very, very, very dominant about getting credit

applications,” Former Employee 2 reported. “We needed credit, credit, credit, and that was our

downfall in our [Belden] store, anyway,” said Former Employee 2. Former Employee 2 reported

that sales staff were judged by six standards, including the quota of one credit application per

day, sales goals, upselling on warranties and service plans, among others. If a sales associate

failed to meet their credit application quota for a month, they would get fired.

       99.     According to the CAC, Former Employee 3 worked for the Company as a sales

associate at the Jared store in Fort Lauderdale from January 2014 to April 2017. Former

Employee 3 reported that Former Employee 3 was required to procure one half of a credit

application per day. Because a lot of potential customers already have credit, “you were really

going out of your way to get [new credit applications].” Former Employee 3 stated that getting

credit applications was very important for promotions. “You heard ‘credit is king’ every day;

that’s what was written on the daily goals sheet. They pushed credit more than they pushed

sales,” said Former Employee 3. Former Employee 3 further stated that Jared’s “credit was

pretty easy to get. They gave credit to people I wouldn’t have let take my car around the block.

They gave credit to just about everybody.” According to Former Employee 3, the only time the

Company would not give credit was if the applicant had not paid the Company in the past.

Former Employee 3 said, “It’s the culture of getting credit, and as long as it’s extended, you

have to sell. You’ve got to do it.”

       100.    According to the CAC, Former Employee 4 was a district training captain at

Ultra Diamonds, and moved over to Sterling when Ultra was acquired in 2012.              Former


                                               -27-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 28 of 135




Employee 4 was a District Manager in Training at Sterling until leaving the Company in March

2015. Former Employee 4 reported that every employee was held to standards of production,
and one of them was the number of credit applications they generated. Based on whether an

employee was full time or part time, a determination was made on what that requirement was.

This was factored into promotions, demotions, and terminations. The training pieces for this

standard focused on going out and getting applications rather than looking for applicants with a

true need for credit or who were attractive and safe borrowers. Some store managers would have

their employees walk around the mall and ask other mall employees to fill out applications just

to meet their standard.     The standard was either one or two credit applications per day.

Sometimes it would be one or two credit applications per four or six hour block. Part time

employees had to get half of whatever the full time production standard was. Managers were

considered selling managers, so they were held to these standards as well. Former Employee 4

echoed that “there were a lot of people that would say they had bad credit, and we’d still get

them a $300 starter line. There was a big increase in the amount of those which are obviously

riskier and more likely to default.”

       101.    According to the CAC, Former Employee 5 worked for the Company from June

2008 until May 2017. At the end of Former Employee 5’s tenure, Former Employee 5 was an

assistant store manager in Fort Lauderdale Florida. When asked about Signet’s credit program,

Former Employee 5 explained that “basically anybody gets approved” and you had to have “the

worst credit score in history” to be denied. Former Employee 5 said that it was “very, very

easy” to get credit and that the application process took five minutes, with a decision being made

within five minutes of the submission unless the individual had a security block. Former

Employee 5 provided her mother as an example of the ease with which someone with poor credit

would be approved through Signet’s system. Former Employee 5’s mother applied for credit

from Signet to help Former Employee 5 meet her credit application quota. “She was doing it

to help me for a quota I needed to meet,” Former Employee 5 said. At the time, Former
Employee 5’s mother had filed for bankruptcy, was losing her home, had “tons of medical bills


                                              -28-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 29 of 135




and a car she couldn’t pay for,” and as a result Former Employee 5 assumed she had an

extremely poor credit score.      To Former Employee 5’s surprise, Signet approved Former

Employee 5’s mother for approximately $8,000 in credit.

       102.    According to the CAC, Former Employee 5 explained that Signet had a quota on

the number of credit applications each sales associate was required to process. In the Jared

division this was one half of a credit application per day, but in the Kay division it was one credit

application per day. If you were unable to convince a customer to apply for credit, Signet would

want you to bring in a fellow employee to try to convince the customer. The objective was to

convince customers to open credit. This quota structure remained the same throughout Former

Employee 5’s tenure at the Company. Former Employee 5 stated that these quotas were set by

corporate, and there were six standards, referred to internally as the “6 for 6 standard:” sales

goals, selling additional pieces during a single transaction, selling lifetime warranties on the

purchased jewelry, revenue generated by the in-store repair department, credit applications, and

selling credit insurance.

       103.    According to the CAC, Former Employee 6 worked as a collector in the level 3

collections department, which collected on accounts that were 90 days past due, from 2011 until

September 2014. Former Employee 6 would start the collections process by looking at the

original credit applications. Former Employee 6 reported that a lot of the applications were

“garbage.” Former Employee 6 noted, “[a] lot of the times the original credit application was

incomplete, either not filled out or missing the applicant’s signature. I remember looking at

one and in source of income it said ‘stealing watches.’ It was just ridiculous. I’d look at

these applications and just shake my head.” Former Employee 6 said that Former Employee 6’s

department would always laugh at the credit authorizers because it was “ridiculous how some of
the people they were collecting on got approved for loans in the first place.”

       104.    The above statements by former employees are corroborated by the fact that the

Company’s borrowers did, in fact, increasingly consist of bankruptcy filers during the Relevant

Period. As stated below, in the first quarter of calendar year 2015, 1,903 bankruptcy filers named


                                                -29-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 30 of 135




Signet as a creditor. In the months following the end of that quarter, that number jumped:

2,663 bankruptcy filers named Signet as a creditor in the fourth quarter of calendar year 2015, an

increase of 29.9% over the first quarter, and 3,274 filers in the first quarter of calendar year 2016

named Signet as a creditor, an increase of 72% year-over-year.

       105.    Defendants had knowledge of these facts.             Bankruptcy courts notify all

creditors named in a bankruptcy filing. Further, the Company stated in its SEC filings that it

tracked bankruptcy petitions throughout the Relevant Period. For example, in Signet’s fiscal

2016 Form 10- K, the Company’s underwriting disclosures provided that:

               [A] 100% allowance [for uncollectible amounts] is made for any
               amount aged more than 90 days on a recency basis and any amount
               associated with an account the owner of which has filed for
               bankruptcy . . . . The allowance calculation is reviewed by
               management to assess whether, based on economic events,
               additional analysis is required to appropriately estimate losses
               inherent in the portfolio.

               Defendants Issue False Assurances To Quell Market Concern
               In the Face of Negative Information
       106.    As the severe credit risk created by Signet’s reckless lending practices began to

materialize in late 2015, Defendants promptly (and falsely) reassured investors that Signet’s

underwriting was conservative, the portfolio was not risky, and that Signet’s lending practices

were appropriate – stating that the credit portfolio remained stable and healthy.             These

reassurances were false.
       107.    On November 24, 2015, Signet issued disappointing earnings for the third quarter

of 2015, which were below consensus expectations.           Specifically, earnings per share were

$0.33, $0.05 below the street’s $0.38 estimate. Defendants stated that higher net bad debt

expense, which rose to $53 million compared to $41.7 million the year prior, had led to

contracting margins and therefore to the earnings miss.
       108.    To (falsely) reassure investors, Defendants made a number of false statements in

response to analysts’ questions on the ensuing conference call to discuss these results. For



                                                -30-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 31 of 135




example, Defendant Santana explained that the increased net bad debt expense was not caused

by deterioration, but rather by a shift in “credit mix,” namely, an increase in credit being granted

to Kay customers (who had a lower credit profile) relative to Jared customers.             Further,

Defendants claimed that because the third quarter was historically a very small one for the

Company’s earnings, the effect of this shift in credit mix was magnified more than it would

normally have been. Ultimately, Defendants assured investors that the Company’s underwriting

remained disciplined and credit quality was strong. As Santana stated:

               The credit mix shift had a notable and partially offsetting impact
               on operating income because our operating earnings in Q3 are less
               than 5% of our overall annual operating earnings, so a small shift
               in credit has a more noticeable impact. Our credit approval
               standards remain disciplined and unchanged. [] The higher
               participation rate was primarily driven by a greater increase of
               Kay customers compared to our Jared customers. [] Signet has not
               changed its credit standards and our credit portfolio continues to
               perform well and profitably.
       109.    Analysts issued reports in which they credited Defendants’ reassurances.

Barclays reported that the higher bad debt expense “was due to mix shift to Kay vs. Jared,

which has different credit metrics, but the overall state of the credit business remains in good

shape.” Cowen & Company likewise reported that Signet “remains highly disciplined in its

approval process and its credit portfolio continues to be profitable and stable.”

       110.    Critically, between the end of November 2015 and May 2016, Defendants

continued to issue a series of false reassurances in which they stated that the Company’s

underwriting remained conservative and its credit quality was strong.

       111.    Indeed, on the January 7, 2016 holiday sales call, Defendants dismissed market

concern as unwarranted and reassured investors that all was well with the credit operation. For

example, Defendant Light stated that:

               [I]t’s very important that everybody understands this. We have
               been running a credit portfolio for well over 30 years – well over
               30 years. And we’ve been through good times and bad times with
               the recessions, and we’ve been able to manage our accounts



                                                -31-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 32 of 135



                 receivable appropriately and arguably better than most during all
                 times over the last 30-plus years. So – this credit, as Michele said,
                 there’s modest shifts going on, but there’s nothing that’s
                 unprecedented for us. So we have every confidence in the way
                 we manage our credit portfolio and the profitability of our credit
                 portfolio. I just want to reinforce that because there seems to be
                 some concerns about our credit portfolio, and – we just think it’s
                 unwarranted , quite frankly.
       112.      Similarly, Santana added, “Again, just to go back, our credit portfolio remains

extremely profitable. . . . So I really hope with the comments that we mentioned today, that it does

help to put this credit discussion – to minimize it to where it should be.” Santana added that,

“[i]n-house credit has long been an important element of Signet’s success,” and emphasized
again that, “[o]ur credit program offers a competitive advantage for the Company.”

       113.      Analysts reacted positively to Defendants’ assurances, and Defendants provided

even more assurances to the market.

       114.      Most importantly and in response to growing investor pressure for transparency

into credit metrics, Defendants promised investors that there would be new disclosures

regarding the Company’s credit decision-making protocol, accounting method, and credit

metrics in its forthcoming March 2016 SEC filing.
       115.      In addition, on February 29, 2016, Signet made a number of announcements

designed to discredit its critics and boost its stock price. First, Signet took the extremely

unusual step of pre-announcing its earnings for the fiscal fourth quarter 2016, which exceeded its

guidance. Notably, Signet’s Vice President of Investor Relations James Grant sent this pre-

announcement to several investors along with a note dismissing the market’s concerns as

“bullying” from a few investors, and lauding Signet as “one of the great retail businesses of the

present time:”

                 Normally [we] would not pre-announce our earnings-beat unless it
                 materially deviated from our guidance. But this is a very unique
                 time for all of us. Please, do not consider this a new precedent or
                 read into this in any way except for what it is: A news release to
                 publicly show our great results which creates an open period to
                 repurchase our stock; and to counter the bullying we’ve endured


                                                 -32-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 33 of 135



               over the last three months regarding our business – one of the
               great retail businesses of the present time.
       116.    Second, the Company announced that its Board had authorized a share repurchase

of $750 million. Third, the Company announced an 18% increase in its dividend.

       117.    In March of 2016, Defendants made a number of additional statements designed to

reassure the market that the credit portfolio was strong and the Company’s reserves were

accurately stated. For instance, during a March 24, 2016 conference call to discuss fourth

quarter 2015 earnings, Defendant Santana emphasized again that “[w]e have provided and

operated in-house credit for 30 years, and it gives us a number of competitive advantages,” that

the “credit program is designed for rapid repayment that minimizes risk,” and that the

Company’s “underwriting standards are proven and have been consistent.” Santana further

stated that “the visibility that we have into our credit portfolio performance which includes

daily collections, weekly roll rates to 30, 60 and 90 days and other meaningful indicators leads

us to remain highly confident in the strength of our credit portfolio performance.”         The

Company discussed its improved credit metrics that had been pre-released, with Santana stating

that the Company’s “year-end valuation allowance and nonperforming metrics improved as

management had expected, compared to the third quarter. This improvement was driven not

only by the normal seasonality we customarily see, but also due to excellent credit execution

and credit marketing initiatives designed to favorably influence credit receivable mix.”

       118.    In defending the Company’s use of recency accounting, Santana stated that this

approach accurately reflected the Company’s true financial condition, and that switching to

contractual accounting would make no difference: “In other words, the net charge-off to the

balance sheet, and the net bad debt expense in the P&L would be the same under both recency and

contractual aging. There is no difference between the two when it comes to our financial

statements.” The Company also pointed to additional disclosures in its Form 10-K, including

disclosures expanding on the manner in which Signet used the recency method, and a disclosure




                                              -33-
          Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 34 of 135




showing that the weighted average FICO score of the credit portfolio was 662, higher than the 640

score that is generally considered to be subprime.

        119.     The market reacted favorably to these statements. Cowen & Company reported

that “management commented that excellent credit team execution & credit marketing initiatives

designed to favorably influence credit receivable mix helped to drive the improvement [in the

Sterling in-house credit portfolio],” and J.P. Morgan reported that improved fourth quarter credit

metrics should “assuage[e] concerns that had been weighing on the stock following a 3Q

increase in mix driven bad debt expense. . . . Importantly, this update should put the bear thesis to

rest for now regarding concerns for worsening credit metrics given a moderating credit

environment.” On March 28, 2016, an analyst from Buckingham Research Group stated that,

“we are more confident that there is no ‘smoking gun’ to come from SIG’s credit operations,”

while issuing a “BUY” rating for the Company’s stock.

                 Signet Announces Retention of a Third-Party Reviewer and
                 Gives Further Assurances
        120.     On May 26, 2016, Signet reported earnings for the first quarter of fiscal year
2017.3 While the Company’s press release touted its “record first quarter earnings,” the results

were mixed. Signet fell short of consensus estimates for revenue but exceeded consensus

estimates for its earnings per share by 1 cent. Continuing its efforts to boost its stock price,

Signet announced that it had repurchased 1.1 million shares in the first quarter for $125 million.

        121.     Significantly, Signet’s press release stated that its management was “conducting a

strategic evaluation of the Company’s credit portfolio,” which Light described in the press

release as a “top priority.” Signet further announced that it had hired a third-party, Goldman

Sachs, to conduct this evaluation, and that it would “consider a full range of options with respect

to its credit operations” – including a sale or outsourcing of what Defendants had told investors


3
  Signet’s fiscal year operates on a different clock than the standard calendar. As explained in the Form 10-K for
2014: “Signet’s fiscal year ends on the Saturday nearest to January 31.” As a result, for Signet, “Fiscal 2015,”
refers to “the 52 week period ending January 31, 2015” – effectively, the 2014 calendar year. Quarters are similarly
shifted, with the “First Quarter 2016” starting as of February 1, 2015 and ending 13 weeks later.


                                                       -34-
          Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 35 of 135




for years was a critical source of strength and a key competitive advantage for Signet.

Notwithstanding the importance of this development. The press release vaguely stated that the

“primary objective of this process will be to ensure Signet has an optimized business structure

that enhances our ability to execute against our strategic objectives.”

         122.    On the conference call held on May 26, 2016 to discuss the Company’s results,

after Defendant Light reiterated generally that the Company was “considering a full range of

options” as to its credit portfolio, analysts pressed Light for more detail on what the Company’s

actual “priorities” were for the review. Just as Signet did in its press release, Light obfuscated,

stating that the Company was “going to look at it holistically,” was “looking to see what

opportunity is out there,” was “talking to different type of constituents,” and “we’ll keep you up

to speed.”

         123.    At the same time that the Company announced the strategic review, Defendants

also continued to defend the credit quality and performance of the credit portfolio, making a

number of statements designed to assuage any investor concern created by the announcement.

These statements were designed to keep investors in the dark, to keep Signet’s stock price

inflated, to delay or avoid the negative stock price impact of the truth – and the statements were

false.

         124.    On the May 26 earnings call, Defendant Light stated that “our credit metrics in our

credit portfolio are strong” and “are improving sequentially. . . . So, our credit metrics are

strong.” He added that, a “point I want you to take away is that we remain a growth story; a

prudent, measured and profitable growth story.”

         125.    Similarly, Defendant Santana explained that the higher net bad debt provision “was

driven by our higher receivables balance,” and thus, was a function of increased sales, not credit

deterioration.     When asked again about “the reality of using the recency accounting

methodology,” she again represented that it accurately stated the Company’s reserves, stating,

“at the end of the day, regardless of recency or contractual, whatever method you are on, the




                                                -35-
            Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 36 of 135




financial results are going to yield the same answer. The provision will be the same, our bad

debt expense will be the same.”

       126.     Defendants’ attempts at mitigation involved false or misleading statements that

perpetuated the fraud and the continued inflation of Signet stock. The Marcato Funds purchased

Signet stock in actual reliance on these statements, and relying on the market price of Signet

stock (which price was marinated in an inflated state by these statements).

       THE RISKS PARTIALLY MATERIALIZED AND THE MARKET REACTS
       127.     The full truth about Signet’s toxic loan portfolio was not revealed until well

after the end of the Relevant Period, and was disclosed to investors on a piecemeal basis, with

information leaking into the market through a series of partial corrective disclosures. During the

Relevant Period, a partial corrective disclosure of Signet’s fraud occurred on August 25, 2016.

Post-Relevant Period, further partial disclosures occurred, starting in 2017, which further

confirmed the falsity of Signet’s representations regarding its credit program and portfolio. In

addition, the information released on August 25, 2016, represented a materialization of the risk

of Signet’s hiding its poor credit portfolio quality. As the portfolio degraded, and bad debt

increased, Signet was forced to tighten underwriting standards, which had the effect of

suppressing sales. Further, on information and belief, Signet had hired a public relations firm

with respect to this issue and was actively seeking to manage market reactions to the disclosure

of fraud.

       128.     According to the CAC, Former Employee 7 described the Company’s efforts to

tighten its credit portfolio. From August 2011 until February 2017, Former Employee 7 was a

Credit Authorizer based out of Signet headquarters in Akron, Ohio.            Former Employee 7
processed credit applications. Former Employee 7 stated that in approximately mid-2016, credit

guidelines became stricter and the Company made changes to the way it scored customer

accounts. Thereafter, if a customer had a score at or below a certain level, it was “pretty much a

definite termination of their account even if on the credit bureau [the customer] had only one bad




                                               -36-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 37 of 135




marking on their last credit review.” At one point, Former Employee 7 was closing at least five

accounts a day based on the new changes the Company implemented.

       129.    As a result of its tightened underwriting, Signet’s sales growth, which to that

point had been fueled by its high-risk lending, began to contract. In need of cash, Signet nearly

doubled its credit facility.

       130.      On August 25, 2016, Signet announced disappointing results for the second

fiscal quarter 2017. Specifically, Signet announced that its same store sales had decreased 2.3%,

and its total sales had declined 2.6%. It also reported adjusted earnings of $1.14 per share,

far below consensus estimates. Signet also lowered its fiscal 2017 same-store growth guidance

from 2-3.5% growth, to negative 2.5-1.0%. The Company also announced worsening credit
metrics. It reported that net bad debt expense rose 12% from the prior year, total loan loss

reserves increased 12% from the prior quarter, and non-performing loans as a percentage of

gross receivables increased more than 22%. The increase in bad debt expenses was driven by

higher receivable balances and an increase in non-performing loans.

       131.      In response to the Company’s August 25 announcements, Signet’s stock price

plummeted on heavy volume. On August 25, 2016, the Company’s stock price fell from the prior

day’s close of $95.50, to a closing price of $83.44 – a decline of nearly 13% – on volume of

nearly 11 million shares.

       132.      On a conference call to discuss these results, Defendants offered a raft of

excuses and continued misrepresentations for Signet’s poor performance.            For instance,

Defendant Light stated that the sales slow-down was due to the declining energy industry, which

impacted sales in places such as Texas and “Louisiana, Oklahoma, and Alberta, Canada” –

locations that have a small minority of the Company’s stores. He also cited macro trends

impacting the industry, and when asked to expand on that subject, he cited “Brexit [which] we

believe affected the mindset of people in middle America and across the country,” and the

“presidential election which is unique this year and I think has some very unique characteristics

that can be affecting the mindset of middle America consumers.” Light also noted, for the first


                                              -37-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 38 of 135




time, that “[w]e believe Jared has a number of fundamental issues that have not been quick and

easy fixes.”

       133.     In tandem with announcing these poor results, Defendants made a pair of

additional announcements designed to blunt investors’ reaction to the news and mitigate the

negative impact on the Company’s stock price. First, Defendants announced that private equity

investor Leonard Green & Partners (“LGP”) had committed to a $625 million purchase of

convertible preferred stock in the Company, the value of which was pegged to the Company’s

stock price, but which also paid a 5% dividend. On the August 25 call, Defendant Light

positioned this investment as a reason for the “public markets” not to punish Signet’s stock price

for the Company’s performance, stating that “[t]he transaction is a significant vote of confidence

in the Signet operating model and our long-term prospects for growth,” that supposedly “should
serve as a validating signal to the public markets.” Light assured investors that the Company

had “opened our books and shared significant amounts of information as a part of the process”

(but did not specify what information was provided, or what it showed).

       134.     Defendants again emphasized their continuing buyback tactic. On the August 25

call, Defendant Light stated that the Company had bought back 4% of its shares. Notably,

Defendant Santana stated that the Company financed this repurchasing by using $200 million of

its recently-enlarged credit facility – a statement that contradicted the Company’s prior statement

that it needed the larger facility simply because it was a “bigger company” following the Zales

acquisition. Defendant Light added that the Company would also use all the money from the

LGP investment to purchase its own shares.

       135.     Signet’s August 25, 2016 disclosures partially corrected Defendants’ prior

materially misleading statements and omissions concerning the credit quality of Signet’s loan

portfolio, the conservative nature of its underwriting, and the profitability of its credit business.

Notwithstanding that partially corrective information, Defendants’ prior false statements and

omissions continued to operate as a fraud on the market because the August 25, 2016 disclosures

failed to disclose that:    (a) Signet had engaged in reckless underwriting and had been


                                                -38-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 39 of 135




systematically issuing loans to subprime borrowers to drive loan volume; and (b) Signet

overstated its financial results by failing to properly reserve for delinquent loans in violation of

GAAP.

        136.    The August 25, 2016 disclosures also partially materialized the concealed risks

of Signet’s poor quality credit portfolio. As the Company reacted to the increasing bad debts, it

tightened its underwriting standards – a consequence forseeable to the Company since the

Company knew (or should have known) the poor quality of its credit portfolio. The tightened

underwriting standards suppressed sales and materialized the risk of the poor quality loan

portfolio.

        137.   The August 25, 2016 disclosures by Defendants did not reveal the full truth.

        138.   On August 26, 2016, representatives of Signet spoke to representatives of

Marcato and provided false assurances as to Signet’s credit quality. On that call, Signet also

failed to reveal its culture of sexual harassment, the later revelation of which would cause

Marcato further damages.

         FURTHER EVENTS CONFIRM SIGNET’S CREDIT QUALITY FRAUD

               The SEC Questions The Company, And Signet Stonewalls
        139.   In 2016, the SEC began questioning the Company’s disclosures concerning its

use of recency accounting. On October 4, 2016, the SEC sent Signet a letter asking for detail on

the Company’s accounting practices. The SEC asked the Company why it did not disclose the

dollar amount of accounts that were contractually delinquent, but which Signet nevertheless

categorized as performing under its recency method:

               [T]ell us your consideration of disclosing the aging of accounts
               receivable on a contractual basis as compared to the aging of
               accounts receivable based on your recency-aging methodology as
               of each balance sheet date; i.e., the dollar amount of accounts that is
               contractually delinquent but still considered current or performing,
               based on your recency-aging methodology.




                                                -39-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 40 of 135




        140.    In response to the SEC’s questions, the Company stonewalled. In an October

18, 2016 letter to the SEC, Signet again offered a spate of generalities, asserting that the

recency method allowed it “to provide outstanding customer service and build long-term

relationships with its guests, while maximizing the use of our working capital.” Signet also

asserted that the recency method “provides a more accurate reflection of its customers’

performance relative to the ultimate collectability of the customer account,” and that providing

information about what the Company’s delinquencies would look like under the contractual
method “is not relevant or meaningful from a disclosure perspective.”

        141.    On March 9, 2017, the Company reported results for the fourth quarter of 2016.

On the same day, the Company held a conference call to discuss these results. In a remarkable

change, and unlike previous analyst calls, this call was moderated by Signet’s head of investor

relations, James Grant, and its non-executive Chairman of the Board of Directors, Todd Stizer.

        142.    Stizer continued the defense of the Company’s use of recency accounting –

this time offering the excuse that Signet employed the method in order to enable its customers to

maintain higher credit scores. Notably, in another about-face for the Company, Stizer also stated

that Signet would switch to the contractual method if the Company kept the credit business.

Stizer said specifically:

                [I]n regard to our credit business, we absolutely reject any notion
                that Signet manipulates either its numbers or its customers. The
                great American retail business was built on consumer credit
                provided by retailers. While we respect that this system is in
                transition, we are providing a valuable service for our customers,
                enabling them to celebrate life and express love. . . . It is
                regrettable that the use of the recency aging method, a credit
                business management tool which we’ve applied in our credit
                business consistently and successfully for over 30 years, has
                been distorted by certain members of the financial community
                to advance their own narrative about our business. In reality, the
                recency method actually enables customers to better maintain their
                credit rating. And we are, after all, interested in serving our
                customers. That being said, should we decide to retain and optimize
                the in-house credit business, we will change to contractual aging.



                                               -40-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 41 of 135



                Post-Relevant Period, Defendants Reveal That The Portfolio
                Contains Massive Amounts of Subprime Loans
        143.    On May 25, 2017, the Company announced unexpectedly bad financial results as

well as the sale of a portion of the credit portfolio, which gave investors new insight into Signet’s

lending operation. Significantly, the Company revealed that – even though it had been

considering selling its portfolio for one year – it had been able to sell only the “prime” portion

of its credit portfolio to Alliance Data Services. This portion of the portfolio totaled $1 billion or

approximately 55% of the total book. The remaining 45% of the loan book consisted of $700

million to $800 million in subprime loans. The Company had been unable to find a buyer for

these toxic credits.

        144.    The Company further announced that it was outsourcing the servicing of the

subprime portfolio to two different credit servicers, Genesis and Progressive Leasing.

Progressive would service the most risky portion of the subprime customers by offering them a so-

called “lease to own” option. In other words, these customers were of such poor credit quality

that they were only qualified to lease their jewelry rather than buy it on credit.

        145.    Progressive, a virtual rent-to-own company that appeals to a credit-challenged
customer base, was acquired by Aaron’s, Inc. (“Aaron’s”), a brick-and-mortar rent-to-own

company self- described as serving “both the unbanked and under-banked customer,” 83% of

which fall into the $15,000 - $50,000 per household income range. According to an Aaron’s

press release discussing the Progressive acquisition, Progressive “offers point-of-sale lease and

purchase programs to customers who do not qualify for traditional, FICO-based financing.”

        146.    During the May 25, 2017 investor call, Defendant Santana acknowledged that

these most risky of customers comprised approximately 7% of the company’s sales for the past

several years, which amounted to about $125 million of the credit portfolio.

        147.    On that conference call, analysts asked when the Company would be able to find a

buyer for the $700 to $800 million worth of subprime loans in the portfolio. Defendants Light




                                                -41-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 42 of 135




and Santana were unable to give any timeline, other than to concede that it would not be in

2017. In other words, there was no buyer in sight.

       148.    These post-Relevant Period admissions confirmed that Defendants’ prior

representations about credit quality were false or misleading. Contrary to Defendants’ numerous

prior public statements asserting that the credit book was strong and did not pose a material risk,

on the conference call, and in accompanying materials, they now stated that the purpose of the

transaction was to “substantially derisk[] our balance sheet” and “eliminate material credit risk

from the balance sheet.” Signet also confirmed that – after more than a year of defending its

recency method as appropriate and transparent – it would finally switch to the contractual

method for its subprime loans in October 2017.

       149.    On March 14, 2018, Defendants made an announcement effectively admitting that

the subprime portion of Signet’s credit portfolio was severely overvalued, and its reserves

understated. The too-low reserves and the overvaluation of the credit portfolio existed during the

Relevant Period.     This post-Relevant Period admission confirmed that Defendants’ prior

quantitative representations about credit quality were false or misleading.

               Post-Relevant Period, Multiple Government Regulators
               Investigate Signet for Abusive And Deceptive Lending
               Practices
       150.    On December 1, 2017, Signet disclosed that two government regulators were

investigating Signet’s lending practices for widespread violations of laws prohibiting abusive and

deceptive lending practices.
       151.    The Company also disclosed that, on September 6, 2017, Signet was notified that

the CFPB’s Office of Enforcement was “considering taking legal action against Signet” for

violations of sections 1031 and 1036 of the Consumer Financial Protection Act of 2010 and the

Truth in Lending Act, laws which are meant to regulate deceptive and abusive practices and protect

consumers against inaccurate and unfair credit card practices. The violations at issue, according

to Signet, related to its “in-store: credit practices, promotions, and payment protection products.”



                                               -42-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 43 of 135




The CFPB website includes nearly 600 complaints against Signet for, among other things, fake

accounts set up through deceit and identity theft, and abusive collection practices – the polar

opposite of the “conservative” and “stringent” lending practices that Defendants’ touted.

According to the Company’s December 1, 2017 Form 10-Q, the CFPB had given Signet the

opportunity to submit a letter “present[ing] its position to the CFPB before an enforcement

action is recommended or commenced.”

       152.    Signet’s lending practices also triggered an investigation by the New York

Attorney General into “similar issues under its jurisdiction,” the existence of which Signet also

disclosed in its December 1, 2017 Form 10-Q for the first time.

       153.    In January 2019, Signet settled with the CFBP and New York Attorney General,

paying $11 million because of its deceptive and abusive lending practices. In its press release

announcing the settlement, the CFPB detailed numerous violations of law by Signet with respect

to its lending practices:
                The Bureau’s and the State’s parallel investigations found that
                Sterling violated the Consumer Financial Protection Act of 2010
                by opening store credit-card accounts without customer consent;
                enrolling customers in payment-protection insurance without their
                consent; and misrepresenting to consumers the financing terms
                associated with the credit-card accounts. The Bureau also found
                that Sterling violated the Truth in Lending Act by signing
                customers up for credit-card accounts without having received an
                oral or written request or application from them. The State of New
                York found that Sterling violated several provisions of state law.
       154.    The CFPB (and NY State Attorney General) complaints concerned actions by

Signet, before, during, and after the Relevant Period.

               SUMMARY OF SIGNET’S SEXUAL HARASSMENT FRAUD

       155.    Signet misled investors about a culture of rampant and pervasive sexual

harassment at Signet as well as the nature and impact of certain litigations that had been initiated

against Signet relating to its culture of sexual harassment.

       156.    While the existence of such a culture would be of importance to any investor, it

was particularly important to investors in Signet stock. This is because the Company’s principal


                                                -43-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 44 of 135




product, bridal and other jewelry, was primarily marketed to a female audience and purchased

for women. Further, as the Company repeatedly told investors, Signet’s business was built on a

foundation of trust, and that trust was cultivated by its employees. For precisely this reason, the

Company stated in its June 24, 2015 investor presentation that its employees were its “most

important competitive strength.”      The existence of pervasive sexual harassment at Signet

seriously threatened to alienate the recipients of its products, and severely harm the trust that its

business was built upon. It also threatened to severely harm the Company’s relationship with the

employees who were charged with creating that trust and building Signet’s reputation.

               Signet Repeatedly Mischaracterized the Actions and Made
               Misleading Statements Concerning the Conduct of Its Business

       157.    On March 18, 2008, a class action lawsuit, captioned Jock et al v. Sterling

Jewelers, Inc., Case No. 1:08-cv-02875-(JSR), was filed in the United States District Court for

the Southern District of New York (the “Jock Litigation”).

       158.    The Jock Litigation was filed on behalf of a class of current and former female

employees of Sterling. It alleged that female Sterling employees were subjected to age and

gender discrimination, as well as sexually harassing comments and communications, while

working there. On the basis of these allegations, the class brought claims against Sterling for

violations of (i) Title VII of the Civil Rights Act, (ii) the Equal Pay Act, and (iii), on behalf of

two of the named plaintiffs, for violations of the Age Discrimination in Employment Act.

       159.    Sterling’s employment agreements required that employees agree to arbitrate

disputes arising out of their employment. On June 18, 2008, Judge Jed Rakoff referred the Jock

Litigation to private arbitration, which was conducted by the American Arbitration Association

Employment and Class Action Tribunal under case number 11-160-00655-08 (the “Jock

Arbitration,” and, collectively with the Jock Litigation, the “Jock Actions”), and stayed the Jock

Litigation. Retired Judge Kathleen Roberts served as the arbitrator in the Jock Arbitration (the

“Arbitrator”). The Jock Arbitration was initially kept confidential.



                                                -44-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 45 of 135




       160.    On September 23, 2008, the United States Equal Employment Opportunities

Commission also filed a lawsuit against Sterling, bringing claims under Title VII of the Civil

Rights Act of 1964 and Title I of the Civil Rights Act of 1991 (the “EEOC Litigation,” and,

collectively with the Jock Actions, the “Actions”).

       161.    On June 21, 2013, claimants in the Jock Arbitration filed a memorandum in

support of their motion for class certification (the “Class Certification Brief”).     The Class

Certification Brief attached declarations (the “Declarations”) from hundreds of Sterling

employees (the “Declarants”) concerning their experiences at Sterling.

       162.    Neither the Class Certification Brief nor the attached Declarations were initially

made public. Although claimants in the Jock Arbitration sought to make the materials public,

Signet resisted. Finally, in late 2013, counsel for plaintiffs in the Jock Actions, Cohen Milstein

Sellers & Toll PLLC (“Cohen Milstein”), posted a version of the Class Certification Brief with

Company-approved redactions (the “Redacted Class Certification Brief”) on its website. The

Declarations were not posted publicly at that time.

       163.    The Redacted Class Certification Brief contained only limited information from

the Declarations that was immediately relevant to class certification issues. While the brief

asserted that Defendant Light had engaged in certain instances of sexual harassment, the

evidence supporting those assertions was largely obscured. The Company-approved redactions

in the Redacted Class Certification Brief obscured, among other things, the names of many

individuals and the nearly eight pages of the Class Certification Brief’s Statement of Facts that

specifically discussed the roles and activities of Sterling executives in Sterling’s alleged

discriminatory activity and provided “evidence of abusive treatment and sexualization of women

employees.”

       164.    On February 2, 2015, the Arbitrator issued a ruling permitting the Jock

Arbitration claimants to proceed with disparate impact claims on a class-wise basis (the “Class

Award”). As with the Redacted Class Certification Brief, the Class Award contained only

limited information concerning the underlying merits of the litigation, focusing instead on issues


                                               -45-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 46 of 135




pertinent to its class certification determination. The Arbitrator permitted Cohen Milstein to post

the Class Award on its website. Like the Redacted Class Certification Brief, the Class Award

contained only limited information relevant to class certification issues.

        165.   For its part, Signet repeatedly mischaracterized the Actions when it made

(required) disclosures to investors in its filings with the SEC. Signet first disclosed the Jock

Litigation in a Form 6-K it filed with the SEC on March 20, 2008. In its disclosure, Signet stated

that the Jock Litigation (i) was based on allegations of discrimination in “store-level”

employment practices concerning “compensation and promotional opportunities” made by a

limited number of employees at a “few” stores, and (ii) that the Company had investigated the

allegations and found them to be unsubstantiated:

               The lawsuit alleges Sterling Jewelers’ US store-level employment
               practices are discriminatory as to compensation and promotional
               opportunities. The lawsuit is based on the allegations of 15 former
               and current employees working in a few stores. They allege that
               the subsidiary paid women less than men who performed similar
               work, and with favoring men over women for promotions. When
               these allegations first surfaced, they were investigated. That
               investigation failed to substantiate the allegations.

        166.   In subsequent disclosures throughout 2008 and into 2009, Signet repeated its

characterization of the Jock Litigation as alleging only that store-level employment activities

were discriminatory with respect to pay and promotion.

        167.   On March 25, 2009, Signet filed a Form 6-K with the SEC in which it revised its
disclosure concerning the Jock Litigation to include language disclosing the EEOC Action.

Signet added no substantive facts concerning the allegations underlying the lawsuits, stating only

that:

               A class lawsuit for an unspecified amount has been filed against
               Sterling Jewelers Inc., a subsidiary of Signet Jewelers Limited, in
               the New York federal court by private plaintiffs. The US Equal
               Opportunities [sic] Commission has filed a separate lawsuit
               alleging that US store-level employment practices are
               discriminatory as to compensation and promotional activities.


                                                -46-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 47 of 135




       168.    Signet substantially repeated this disclosure in its various SEC filings throughout

2009. By letter dated December 23, 2009, the SEC raised questions about the adequacy of

Signet’s disclosures. Among other things, the SEC asked Signet to supplement its disclosures

concerning the Actions by “disclos[ing] the date the proceedings commenced, and briefly

describ[ing] the factual basis alleged to underlie the class action proceeding.”

       169.    In a letter filed with the SEC on January 22, 2010 (the “January 2010 Letter”),

Signet proposed including the following language in future filings, which did not substantially

expand on its prior disclosures:

               In March 2008, a class action lawsuit for an unspecified amount
               was filed against Sterling Jewelers Inc[.], a subsidiary of Signet, in
               the U.S. District Court for the Southern District of New York
               federal court by private plaintiffs alleging that US store-level
               employment practices are discriminatory as to compensation and
               promotional activities. On September 23, 2008, the US Equal
               Employment Opportunities [sic] Commission (“EEOC”) filed a
               lawsuit against Sterling in the U.S. District Court for the Western
               District of New York. The EEOC’s lawsuit alleges that Sterling
               engaged in a pattern or practice of gender discrimination with
               respect to pay and promotions of female retail store employees
               from January 1, 2003 to the present. The EEOC asserts claims for
               unspecified monetary relief and non-monetary relief against the
               Company on behalf of a class of female employees subjected to
               these alleged practices. The Group denies the allegations from both
               parties and intends to defend them vigorously.

       170.    Signet adopted the substantive characterization of the allegations in the Actions

that it proposed in the January 2010 Letter in the litigation disclosure and litigation-related “Risk

Factors” sections of its SEC filings from 2010 through the end of the Relevant Period.

       171.    In its Form 10-Q filed with the SEC on August 29, 2013, Signet first disclosed

that, in the Jock Arbitration, “[o]n June 21, 2013, pursuant to the briefing schedule ordered by

the Arbitrator, the Claimants filed their motion for class certification, disclosed their experts, and

produced their expert reports.”      Sterling did not disclose the existence or contents of the

Declarations at this time.


                                                -47-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 48 of 135




       172.    Sterling first acknowledged the existence of the Declarations in its Form 10-Q

filed with the SEC on November 26, 2013, when it disclosed that “[i]n mid-October 2013,

Sterling filed its opposition to Claimants’ class certification motion, its disclosure of its experts

and their reports, as well as three motions to exclude the reports of Claimants’ experts and a

motion to strike [the Declarations] and attorney summaries.” Sterling said nothing further about

the Declarations in that filing, and made no further statements concerning the Declarations until

after February 28, 2017.

       173.    Signet’s attempts to minimize the Actions were largely successful: analysts paid

little attention to the Actions. News coverage of the Actions was similarly limited. Only a

handful of articles discussed the Actions in the period prior to February 26, 2017, and,

unsurprisingly, none of those addressed the extensive facts asserted in the Declarations.

       174.    At the same time that Signet minimized the Actions in its public disclosures, it

also assured the market that it adhered to rigorous standards of ethics. Prior to and during the

Relevant Period, Signet repeatedly made available to investors its “Code of Conduct” and “Code

of Ethics” (collectively, the “Codes”). In its Form 20-F, filed with the SEC on April 1, 2009,

Signet explained that the Codes applied to senior officers, and adherence to them was of “vital

importance:”

               In adopting both the Code of Ethics and the Code of Conduct, the
               Company has recognized the vital importance to the Company of
               conducting its business subject to high ethical standards and in full
               compliance with all applicable laws and, even where not required
               by law, with integrity and honesty.

       175.    The Code of Conduct explained that (i) Signet was committed to a workplace free

from sexual harassment, (ii) the Company based its employment and promotion decisions,

among other things, “solely” on ability and potential in relation to job needs, (iii) the Company

would protect persons who reported ethical concerns and had confidential and anonymous

processes for reporting concerns, and (iv) sexual harassers would be disciplined. As the Code of

Conduct explained (italics in original):


                                                -48-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 49 of 135



               Maintaining a Safe, Healthy and Affirmative Workplace

               The Company is an equal opportunity employer and bases our
               recruitment, employment, development and promotion decisions
               solely on a person’s ability and potential in relation to the needs of
               the job, and complies with local, state and federal employment
               laws.

               The Company is committed to a workplace that is free from sexual,
               racial, or other unlawful harassment, and from threats or acts of
               violence or physical intimidation. Abusive, harassing or other
               offensive conduct is unacceptable, whether verbal, physical or
               visual.

       176.    The Code of Conduct further explained:

               Those who violate the standards in this Code will be subject to
               disciplinary action.

                                               ***

               It is the Company’s policy to encourage the communication of
               bona fide concerns relating to the lawful and ethical conduct of
               business, and audit and accounting procedures or related matters. It
               is also the policy of the Company to protect those who
               communicate bona fide concerns from any retaliation for such
               reporting. Confidential and anonymous mechanisms for reporting
               concerns are available and are described in this Code.

       177.    The Code of Ethics provided for additional duties for Signet’s CEO, CFO, and

other senior officers of Signet and its subsidiaries (collectively, the “Covered Officers”). As the

Code of Ethics explained:

               In all of their dealings on behalf of, or with, the Company, each
               Covered Officer must

               Engage in and promote honest and ethical conduct . . . ;

               Act in good faith, responsibly, with due care, competence and
               diligence, without misrepresenting material facts . . . .

       178.    The statements above from the Codes were substantially re-adopted each year by

the Board and published on Signet’s website before and during the Relevant Period. Signet also



                                               -49-
           Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 50 of 135




incorporated these documents by reference into SEC filings before and during the Relevant

Period.

          179.   Signet also repeatedly emphasized to the market that, given the nature of its

business – selling jewelry, often engagement rings, in face-to-face settings – its business was

built on a foundation of reputation and customer trust. Signet further stated that this reputation

and trust were cultivated by its employees, who interacted directly with Signet’s customers.

Given the critical function of its employees, Signet specifically stated in its SEC filings that the

Company had an “excellent” relationship with them.

                 In Reality, And Contrary To Signet’s Representations, Signet
                 Had a Culture of Rampant and Pervasive Sexual Harassment
                 Reaching Up To The Highest Levels Of The Company
          180.   Signet’s disclosures and omissions successfully concealed an ugly truth: that

Signet’s culture was rife with sexual harassment of female employees, all the way up to the

highest levels of the Company – including Signet’s CEO, Light.

          181.   As set forth more fully below, the truth would not be revealed until February

2017, when versions of the Declarations, albeit still bearing Company-approved redactions

obscuring the names of executives and managers who committed sexual harassment (the

“Redacted Declarations”), were made public.

          182.   The Redacted Declarations provided copious facts demonstrating that,
unbeknownst to investors, (i) sexual harassment was indeed rampant at Signet, (ii) it pervaded

several aspects of female employees’ work lives, and (iii) executives at the highest levels of the

Company committed acts of sexual harassment against their subordinates. Signet by and large

did not contest the veracity of the horrific facts contained in the Declarations during Class

Certification in the Jock Arbitration. As the Arbitrator explained in the Class Award:

                 The conduct described in the [D]eclarations . . . includes references
                 to women in sexual and vulgar ways, groping and grabbing
                 women, soliciting sexual relations with women (sometimes as a
                 quid pro quo for employment benefits), and creating an
                 environment at often-mandatory Company events in which women


                                                 -50-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 51 of 135



              are expected to undress publicly, accede to sexual overtures and
              refrain from complaining about the treatment to which they have
              been subjected. . . . For the most part Sterling has not sought to
              refute this evidence; rather Sterling argues that it is inadmissible,
              irrelevant and insufficient to establish a corporate culture that
              demeans women.

       183.    Later reporting, including an April 2019 exposé by the New York Times

Magazine, would confirm that the behavior described above was pervasive at Signet.

              Sterling Management – Including Executives at the Highest
              Levels of the Company – Were Known Throughout the
              Company for Harassing Female Subordinates

       184.   Several Declarants explained that Sterling had a pervasive – and well-known –

culture of sexual harassment, flowing from the very top levels of the Company. For example,

Anthony Christy, who worked at Sterling for several years during the period from 1997 through

2008, explained about the Company’s leadership:

              In general, I would describe the top executives of the Company as
              being a “boys’ club.” There was basically a clique at the top of the
              Company that consisted of the primary male executives. . . . These
              executives had a reputation at the Company for engaging in
              intimate sexual relations with subordinate female managers at
              Sterling.

       185.   Sherri Chegini, who worked for Sterling in the early 1990s, and then again from

approximately 2000 until 2006, had a similar characterization.        She recalled that Sterling

managers, including District Managers and higher-level executives, were part of what they called
“the ‘boy’s club,’” which consisted of “male managers who played golf together, went to strip

clubs, and made sexual conquests of female associates.”

       186.   Sadie Cisneros-McMillian, who worked for Sterling from 2003 until 2006, stated

that “it was widely known and accepted as part of the Company culture that male management

and upper management engaged in sexual harassment of and sleeping around with female

employees under them.”



                                              -51-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 52 of 135




       187.    Several high-level executives were notorious throughout the Company for being

“womanizers” and for routinely sleeping with and sexually harassing female subordinates. As

Heather Henry, who worked for Sterling from 1998 until 2005, explained:

               Sexual harassment regularly occurred in Sterling. The Company’s
               top level executives fostered this behavior and this culture of
               sexual discrimination at the Company because they actively
               participated in it. For instance, [a certain top-level executive] had a
               well-known reputation at the Company for being a womanizer who
               took sexual advantage of lower level-female managers or
               employees at the Company.

       188.    Donna Orosz, who worked at Sterling from 1984 until at least 2009, recalled, of a

senior Sterling executive, that “[i]t was known among the managerial ranks that [he] was a

womanizer, who used the power and prestige of his high-ranking executive position at Sterling to

get subordinate female managers to have sexual affairs with him.”

       189.    Katherine Christy, who worked for the Company from 1993 until 2006, likewise

said, of a “very high ranking executive of the Company,” that he “had a reputation at the

Company for pursuing and engaging in romantic affairs with subordinate female managers at

Sterling. . . . Other Sterling managers told me that [he] had a “list of pretty girls” that he was

especially interested in at the Company. . . .” Christy further explained that “[i]t was also

common knowledge at the Company that there were other high-ranking male executives who . . .

were also engaged in sexual affairs with female subordinates in the Company . . . .”

       190.    Melissa Corey, who worked for Sterling for approximately seven years starting in

2002, mentioned two specific executives who had reputations for being “womanizers.” At least

one of them was “a high level executive” who had a reputation for “sleeping with female

employees.”

       191.    Mandy Lee Alva, who worked at Sterling in 1996 and then from 1999 until 2007,

recalled never wanting to meet a certain “top executive” because he had a reputation “for being a

womanizer who slept with subordinate female managers at the Company.” She also stated that




                                                -52-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 53 of 135




she was told by one or more of her Store Managers that the executive “would ‘do’ anything that

walked and that female managers needed to be careful about what clothes they wore when they

were around him, so as not to provide him with any provocation” to approach them sexually.

       192.   Tina Waring, who worked for Sterling from approximately 1999 or 2000 until

2005, stated that she was told by a store manager that a certain executive, who “was a high level

executive at Sterling,” was a “playboy” who “slept around with female Sterling employees.”

       193.   Julia Highfill, who worked for Sterling from 2002 until 2011, stated:

              During my employment at Sterling, I was aware that sexual
              harassment of female employees by superior male managers and
              executives was widespread and prevalent. I was exposed to many
              examples of this during the nearly nine years I worked for Sterling.
              The sexual harassment I was aware of occurred throughout the
              various supervisory ranks of the Company and included some of
              the Company’s highest ranking male executives.

       194.   Joseph Kabbas, who worked at Sterling, likewise stated:

              I knew [a certain executive] during my employment at Sterling. He
              was a high-ranking executive who became Sterling’s [Redacted] in
              approximately 2003. I met [him] many times including at
              Sterling’s Headquarters in [Redacted] Ohio . . . . [He] was an
              attractive man with a charismatic personality. He also had a very
              well-known reputation at Sterling for being a womanizer with
              subordinate female employees at Sterling. This reputation came to
              me from other Store Managers and supervisors above the Store
              Manager level who would regularly discuss [his] womanizing
              activity.

       195.    Later reporting, including an April 2019 exposé by the New York Times

Magazine would confirm that the behavior described above went to very highest executives at

Signet, with the author of the New York Times Magazine piece writing that they believed

Defendant Light was often named in the redacted portions of the Declarations.

              Sterling Executives Routinely Sexually Harassed Subordinates
              at Sterling’s Annual Managers’ Meetings and Other Special
              Events



                                              -53-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 54 of 135




       196.    The Declarants also identified scores of instances where Sterling executives –

including high-level executives – sexually harassed female subordinates at Sterling’s annual

Managers’ Meetings and at other special events.

       197.    Anthony Christy attended several Managers’ Meetings, and explained:

               These meetings provided much opportunity for Sterling’s male
               executives and managers to have sexual encounters with
               subordinate female managers in attendance. Male executives used
               the power and prestige of being Sterling executives to find and
               coerce lower-level female employees at Sterling to have sexual
               relations with them. Based on my personal observations of
               executive behaviors and from discussions with other Sterling
               Managers, it was apparent that this inappropriate and warped
               activity was well-known throughout the Company, and it
               encouraged lower-level male managers to engage in similar
               behavior.

       198.    Timeen Adair, another former Sterling employee who attended several Managers’

Meetings, also observed male executives and District Managers hitting on female subordinates at

the events. She explained that “[i]t seemed . . . that at these meetings the men were on the prowl

sexually, and the younger the better when it came to the females they pursued.”

       199.    Chris Jones, who worked at Sterling from 2001 to 2008, explained that:

               It was common knowledge at the Company that the Annual
               Managers’ Meeting . . . was a “Sexcapade.” That is the term I
               recall hearing to describe it. There were wide-spread rumors at the
               Company about all the illicit sexual activity at the [events], which
               is why they were referred to as “Sexcapades.”

       200.    Melissa Corey attended several Managers’ Meetings. She stated that the

Managers’ Meetings “had a reputation within the company for being a wild event in which male

managers, supervisors, and executives could seek out sexual encounters with subordinate female

Store Managers.” She further explained that, at Managers’ Meetings, she

               [r]egularly observed [male executives and District Managers]
               hitting on female Store Managers, buying them drinks, dancing
               with them in a sexually suggestive manner, and otherwise sexually



                                              -54-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 55 of 135



               preying on them. This was done out in the open, and appeared to
               be encouraged, or at least condoned by the company.

       201.    She also called the Managers’ Meetings “a sex-fest,” explaining that she was

warned to stay away from a hot tub at the resort at which a Managers’ Meeting was being held

because “male executives and supervisors had sex with female Store Managers in the hot tub

after hours.” She further recalled seeing a high-level Sterling executive regularly staying late at

the bars with a group of attractive female Store Managers and buying alcoholic drinks and shots

for the group, and that she had heard stories about that executive, who had a reputation as a

“womanizer,” being naked in the hot tub with female Store Managers.

       202.    Alain Dawn Gough, who worked at Sterling from 1998 until 2005, also described

the Managers’ Meetings as a “sex-fest.” She recalled witnessing members of upper management

getting drunk with employees, and noted that an executive, “who was at the top of upper

management, had a reputation of being a womanizer of Sterlings’ [sic] female employees and

was regularly drunk with a woman by his side.” She also recalled hearing “that members of

upper management would invite some of the female Store Managers to join them in their pool

area where they would watch the female Store Managers get even more drunk.”

       203.    More “colorful” terms were commonly used for the Managers’ Meetings as well.

Marsha Davis, who worked for Sterling from 1994 to 2002, stated that at least one Store

Manager who had attended a Managers’ Meetings referred to it as a “f*ck fest.” She also stated

that she learned about the reputation of Managers’ Meetings from Store Managers who had

attended them, explaining that “[t]he reputation of the [Managers’] Meeting was one of sexual

permissiveness between the male and female managers and executives who attended it.”

       204.    Stacey Goldberg, who worked at Sterling from 1997 until 2007, also used the

same term: she stated that the Managers’ Meetings “had a well-deserved reputation of being

‘F*ck Fests,’ which was a common term at Sterling used to describe them. . . . Sexually

promiscuous activity between male executives and managers and subordinate female managers

was commonplace.”


                                               -55-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 56 of 135




       205.      Diane Acampora, who worked for Sterling from 2002 through 2009, attended

several Managers’ Meetings. Among other things, Ms. Acampora explained in the Declarations

that “[i]t was common knowledge at the Company that these meetings provided abundant

opportunity for heavy drinking and extramarital sexual activity between male managers,

supervisors, and executives and subordinate female managers.” She further explained that she

saw a Sterling executive at the Managers’ Meetings who “had a well-known reputation at

Sterling for being a womanizer including his having sexual relations with subordinate female

managers.” She also explained that, while attending one of the Managers’ Meetings, she was

groped and fondled by a Sterling manager, and that a District Manager attempted to kiss her.

She further explained that it was common knowledge that sexual activity between male Sterling

managers and their female subordinates occurred during cruises that Sterling held to recognize

high-performing employees.

       206.      Heather Ballou, who worked for Sterling from 2000 through 2009, also attended

several Managers’ Meetings. At one, she was propositioned by a Sterling District Manager. She

also recounted observing a Sterling executive watching a group of 10 female managers

“frolicking” in a pool in various stages of undress at one of the meetings, and, at another, the

same executive flirted with her and touched her on the lower back in a way that made her feel

uncomfortable and that he was “putting the moves” on her and another Store Manager.

       207.      The Class Complaint alleges (on information and belief) that the Sterling

executive whom Ballou described and whose name was redacted in Ballou’s Declaration was

Light, who would later become Signet’s CEO. The Redacted Class Certification Brief alleged

that “Mr. Light was also observed by multiple witnesses at Company meetings being entertained

by female managers, in various states of undress, in a swimming pool and joining them in the

pool himself.”

       208.      Jeanene Glaude worked for Sterling from 1996 until 2002. She recalled seeing a

“very high-ranking executive at the company” at the Managers’ Meetings, and stated:




                                              -56-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 57 of 135



              [At the Managers’ Meetings] I regularly observed him being very
              touchy-feely with subordinate females, and flirting with them. For
              example, he usually had a crowd of attractive female managers
              around him, and it was not unusual for him to have his arm around
              one of them. . . . [He] had a reputation within the company as
              being a womanizer.

       209.   Brad Bartl, who worked for Sterling from 1989 until 2006 and attended

Managers’ Meetings from 1991 to 2005, explained that “[i]t was . . . common knowledge that

many of the male managers and executives in attendance [at the Managers’ Meetings] were

engaged in extramarital sexual activities with their subordinate female managers.”

       210.   Donna Bartl, who worked for Sterling from 1999 through 2003, attended the 2002

Mangers’ Meeting and observed that “[t]here was a lot of drinking . . . and inappropriate

fraternizing between male managers and their female subordinates.” She gave the example of

observing a Sterling executive inappropriately touching a female subordinate on the buttocks

while waiting for dinner with a group of Sterling employees.

       211.   Cathy Mantia, who worked for Sterling from 2003 until 2006, attended the 2005

Managers’ Meeting. She recalled seeing a District Manager and other executives “dancing with

female Managers in a close, sexual manner with their bodies touching those female Managers.”

She also explained that she “could not walk around [the event] without a male Manager

propositioning [her] for sex.” She recounted an episode where an executive had tried to force
her to dance with him, and held her with both arms around her when she refused to do so. When

several women intervened and managed to pry the executive’s arms from around her so she

could escape, he became angry.

       212.   Katherine Christy, who worked at Sterling from 1991 until 2006, shared her

harrowing experience at the 2003 Managers’ Meeting: she was dancing with a male District

Manager at a party there when

              [he] said, “I need some air.” He put his hand on my elbow and led
              me off the dance floor and outside. After we got outside, he
              suddenly grabbed my arm and dragged me off to the bushes
              nearby. I was stunned. He reached through the front of my dress


                                              -57-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 58 of 135



              and fondled my breasts and kissed me on the mouth. I pushed him
              off with both hands, and kneed him on his inner thigh. I ran away
              very upset and crying.

       213.   Christy returned to the party, where she learned that the same District Manager

had previously been “arrested at the Florida meeting for raping [a female Sterling employee].”

       214.   Several of the other Declarations give similar accounts of Sterling’s Managers’

Meetings. In total, more than 90 of the Declarations discussed the Managers’ Meetings, and the

vast majority of those described a similar atmosphere of sexual predation by Sterling managers

and executives on female subordinates.

              Sterling Executives Regularly Harassed Female Subordinates
              in the Ordinary Course of Business

       215.   The Declarations further make clear that sexual harassment of female employees

by Sterling executives was not limited to the Managers’ Meetings – it was a pervasive feature of

the Sterling workplace.

       216.   Timeen Adair explained that, on the occasions a certain Sterling executive visited

the store where she worked, he “requested attractive female employees go out for drinks and

dancing with him the night before he visited the store.” She further explained that the District

Manager would call in advance of these visits with a list of women for the executive to party

with. She stated, “[i]t was apparent to me that [the executive] was arranging these evenings to

find someone to hook up with sexually,” and explained that, although the female employees did

not want to go, they felt obligated to do so. She also recounted hearing stories of women going
up to the executive’s room at the hotel and hearing about a time when a colleague had to get a

female employee out of the executive’s bathroom after the female employee locked herself in

there when she became scared by the executive’s behavior.

       217.   Heather Ballou also experienced sexual harassment while working at Sterling.

She explained that a District Manager “would come up and wrap his arms around me, and I

would have to pull away. [The District Manager] told me not to tell his fiancée, who also



                                              -58-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 59 of 135




worked for Sterling in the district.” On another occasion, Ballou said, the same District Manager

“grabbed my butt in a sexual way.” Ballou also described a situation where a District Manager

sexually assaulted Ballou’s coworker. Although the District Manager apologized the next day,

he “also said he could get away with just about anything, like it was a joke.” Ballou and her

coworker did not report the assault because they were afraid of retaliation. Ballou also stated

that it was “common knowledge in the store that [the District Manager] had several sexual

harassment complaints from female employees against him [but] he was not fired for sexual

harassment until years later.”

       218.    Anna Battaglia-Laglante worked at Sterling from 2005 until 2006. While there,

she observed and experienced “inappropriate behavior and sexual harassment by male upper

management;” she stated, for example, that a District Manager would “look me and the other

female Sales Associates with whom I worked up and down, stare at our breasts and rear ends, get

very close in our personal space, and even reach into our shirts to stick tags back in.” She never

complained about his behavior because she and her coworkers “were . . . afraid of him. He was

our District Manager, and we felt our jobs were in his hands.”

       219.    Sherri Chegini recalled that two different Store Managers she worked for were

both having affairs with their District Managers.

       220.    Anthony Christy likewise stated, “I was told by a young female front office

employee at [a] Kay store that [the District Manager] had made sexual advances toward her. She

was approximately 19 or 20 years old at the time . . . . [The District Manager] was viewed by his

employees as a sexual predator.”

       221.    Katherine Christy also experienced sexual harassment from her District Manager.

She explained that her District Manager “often made inappropriate sexual comments to me that

made me uncomfortable. He made comments about my breasts and legs.” She recalled one

incident in which they were sitting on a couch and he said to her, “[o]h my god. Looking at your

legs makes me hard. We have to get up and walk around.”




                                               -59-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 60 of 135



               Sterling Executives Regularly Conditioned Employment
               Decisions Concerning Female Employees On Whether Or Not
               Those Employees Acceded To Sexual Demands

       222.    The Declarations demonstrate that female employees at Sterling were routinely

pressured into sexual activity with their superiors in exchange for better economic opportunities

at the Company, including preferred store assignments and promotions, as well as to protect

themselves from adverse employment decisions.

       223.    Amanda Barger, who worked for Sterling on and off from 2005 until 2010,

explained that, when she expressed interest in a promotion to a District Manager, he invited her

to a management meeting in Georgia. While at the meeting, he sent her a sexually explicit text.

When she reported the sexual harassment, Human Resources employees accused her of having a

relationship with the District Manager but told her that “she would not have to be worried about

[her] job” if she “cooperated.”

       224.    Mary Casillo, who worked at Sterling from 2003 until 2010, explained that

“[s]exual harassment is prevalent at Sterling.” She recalled a situation where a female Assistant

General Store Manager was passed over for promotion to General Manager in favor of a female

sales person “who was rumored to have been performing sexual favors for the District Manager.”

After that sales person was promoted to Store Manager, another employee walked in on her and

the District Manager “engaged in sexual behavior in the stockroom.”

       225.    Ellen Contaldi worked for Sterling from 1994 until 2008. As she explained in her

Declaration:

               Employees typically found out about promotion opportunities at
               Sterling through word-of-mouth. Advancement at Sterling was
               very dependent on who you were connected to at the Company. If
               you were connected to, meaning you had a relationship with,
               someone in upper management you were more likely to advance
               into management and receive perks. At Sterling it was common for
               female employees to exchange sexual favors for non-sexual favors
               with their male superiors, and when a female employee was
               promoted employees typically speculated “I wonder who she knew
               and who she blew,” meaning that if a female employee obtained a



                                              -60-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 61 of 135



               promotion it was highly probable that she had an intimate
               relationship with a male superior.

       226.    Contaldi further explained:

               I knew from speaking with other female Store Managers that a way
               to ensure advancement at Sterling was to establish a sexual
               relationship with a male Executive. In approximately 2000, I began
               a sexual relationship with [an executive]. . . . When my
               relationship with [the executive] turned sexual, he transferred me
               almost immediately to a more desirable, high-volume store and I
               received a pay increase. Before my relationship with [him] I was
               placed in less desirable, low-volume Stores. He also started to
               groom me for advancement into management.

       227.    Other employees’ Declarations confirm that female employees were vulnerable to

predation by male executives in exchange for career advancement and job security. Alaine

Dawn Gough explained that a certain District Manager “had many affairs with Store Managers.

It was well known among the Store Managers that if [he] slept with a Store Manager, he looked

out for her better interest.” Gough recounted a situation where a certain Sales Manager was

caught “performing oral sex on” a District Manager, who later “turned a blind eye” to the Store

Manager’s declining sales; she was not written up or demoted, and nothing was entered into her

file. In fact, she was promoted.

       228.    Jeanene Glaude likewise explained:

               [A very high-ranking executive] had a reputation within the
               company as being a womanizer. I heard this from other Store
               Managers and District Managers. It was believed within the
               company that sleeping with [Redacted] was a way for women to
               advance within the company. For example, [Redacted] was a
               young, attractive female employee who came to Sterling from
               Starbucks. She moved up in the company very quickly, and was
               promoted to Store Manager at the Kay store in California, at the
               [Redacted]. Sterling managers talked about how she gained quick
               advancement by being one of [the executive’s] favorites, and by
               sleeping with him.




                                             -61-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 62 of 135




       229.   Heather Ballou told of two situations where District Managers suggested that she

could advance her career by acceding to sexual demands. When she expressed interest in being

promoted to the same District Manager who hugged and grabbed her as described above, he

“tried to get me to go out and discuss it with him over dinner and drinks, in a manner that

appeared inappropriate to me.” At the 2005 Managers’ Meeting, Ballou, then a Store Manager in

Florida, was propositioned by a District Manager. She stated in her Declaration that the District

Manager “told me that if I had sex with him, then he would make sure that I would be transferred

back to the [redacted], Florida area whenever I wanted to make that move. From conversation

with me, he knew that was something I was going to be interested in doing in the future.” Ballou

acceded to the District Manager’s demand, and, when she sought to transfer a few years later, the

District Manager made the transfer happen.

       230.   Cathy Mantia was also propositioned by a superior in connection with a potential

promotion. Mantia explained that, when she was interested in being promoted to Store Manager,

a District Manager asked her “‘what incentives’ I was prepared to do for him in exchange for a

promotion to Store Manager.” Mantia further explained, “I felt cornered, afraid, and angry that

[the District Manager] was propositioning me for sex in exchange for a promotion to Store

Manager.” She further stated that the District Manager propositioned her on at least four other

occasions, and that she was initially afraid to report him. Also, as discussed above, Mantia was

subjected to sexual harassment at a Managers’ Meeting, when a District Manager tried to force

her to dance with him and became angry when she escaped with the help of friends. She was

fired soon after. A few weeks later, she called the District Manager to discuss her termination

and the sexual harassment incident. The District Manager “confirmed that he was the person

who dealt with termination issues,” and became “hostile” and stonewalled Mantia when he

learned about her reason for calling, saying that she “[would] not win a sexual harassment or

wrongful termination case against Sterling.”

       231.   Female employees who refused to accede to their superiors’ sexual demands

risked being frozen out of opportunities for advancement at Sterling. For example, Jessica


                                               -62-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 63 of 135




Delorey repeatedly refused the advances of the District Manager for whom she worked. As she

explained in her Declaration:

               At the time, I was a single mom and could not afford to lose my
               job. [The District Manager] knew this and preyed upon my
               vulnerability. However, I refused to succumb to his advances and
               requests for sexual favors and as a result, [he] refused to aid in my
               obtaining a raise or promotion to assistant management. I am not
               aware of females being promoted on merit by [the District
               Manager]. Based on my experience, the only way to be promoted
               as a female at Sterling under [him] was to perform sexual favors.

       232.    Delorey further noted that female employees who had affairs with this particular

District Manager received promotions shortly thereafter.

       233.    Alain Dawn Gough recounted a similar example in which a female employee was

pressured into sexual acts with a Sterling executive in order to keep her job.

               [M]ale District Managers were often predatory and sought out
               subordinate female employees to prey on. For example, in 1999, [a
               female store manager] told me that she contacted [a District
               Manager] because her store had an inventory problem and she was
               worried she would be fired. She told me that she agreed to have
               sexual relations with [the District Manager] in exchange for
               keeping her job. This Store Manager also described to me in detail
               their sexual encounter . . . . This Store Manager was not fired.

       234.    Stacey Goldberg had a similar experience. She explained that a Sterling executive

who would periodically visit her store “began to sexually proposition me” once they had become

acquainted. She explained that the executive “was very persistent in his pursuit of me,” and that,

after he continued to persist even though she rebuffed his advances, “I began to think my job

security might be in jeopardy if I did not succumb to his pressure. I eventually felt I had no other

option.” This also happened to Goldberg with her District Manager. Although she felt it was

inappropriate and against Sterling’s official policies, “due to my concern about my job security

and [the District Manager’s] pressure, as my direct and immediate supervisor, I felt I had no

option but to succumb to his demands.”



                                                -63-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 64 of 135




       235.    Heather Henry also experienced the pressure to engage in sexual acts to advance

her career. She explained that, when she sought a Store Manager position, a District Manager

told her he could get her a job, and, “[b]ased on his reactions and what he said on the phone

about helping me get [the job], it was clear to me that he would expect me to succumb to him

sexually if I decided to accept this offer.” Henry decided not to accept the job, and was

terminated shortly thereafter.

               Sterling Repeatedly Failed To Respond To Sexual Harassment
               Allegations and To Protect Female Employees Who
               Complained Of Sexual Harassment from Retaliation

       236.    The Declarations also make clear that Sterling’s responses to allegations of sexual

harassment at the company were grossly inadequate, and that they failed to protect employees

who reported harassment from retaliation by their harassers or the Company.

       237.    Sterling utilized a hotline, called “TIPS,” for employees to report matters

including sexual harassment. As many employees discovered, complaints raised via the TIPS

hotline were routinely ignored or swept under the rug by the Company. Even worse, although

the TIPS system was held out to employees as being anonymous, it was not.               As many

employees discovered, employees who reported sexual harassment were routinely outed to their

harassers and subjected to retaliation for making complaints.

       238.    For example, Jasmina Hadzialic explained in her Declaration that a male superior

sent her “numerous text messages with pictures of his penis” and propositioned her with
extremely crude language, saying “I want to bend you over the case and f*ck the sh*t out of

you.” Although she reported this to her District Manager, nothing was done for three months,

during which time the harassment continued.        When Sterling did finally act, it transferred

Hadzialic. She explained that she was not aware of her harasser being reprimanded; in fact,

Sterling subsequently promoted him twice.

       239.    As Julia Highfill explained in her Declaration:




                                               -64-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 65 of 135



               Sterling did not have an effective or serious mechanism by which
               female employees could complain about their mistreatment. Many
               employees were afraid to call the supposed anonymous complaint
               TIPS line because it was not confidential or anonymous. In
               approximately 2003, I called the TIPS line to put in a complaint
               regarding [a District Manager]. [He] was scheduled to visit my
               store but he didn’t show up until 30 minutes before closing. When
               [he] did show up it was clear that he was drunk; he was giddy and
               reeked of alcohol. After I called the TIPS line to complain about
               this incident, [the District Manager] called me back soon after I
               called and told me that I shouldn’t have made a complaint against
               him. He confirmed that the TIPS office had notified him of my
               “confidential” complaint. He warned me if I called again, he would
               immediately find out about it. I was hesitant to call the TIPS line
               after that because I was afraid of retaliation. This was true
               throughout my employment with Sterling . . . .

       240.    Many employees who knew about the lack of anonymity of the TIPS hotline were

scared out of using it at all. After Jessica Delorey was sexually harassed by a District Manager, a

colleague told the District Manager that Delorey was going to call the TIPS hotline.

               [The District Manager] then called the store and asked for me and
               demanded that I step outside and call him back on my cell phone
               and not on the store’s phone. When I called him back, he was
               furious and threatened to fire me if I called TIPS. He stated, “If
               you complain, I will take you out.” He also made clear to me that
               he would be informed if I called TIPS . . . . There was no one I
               could complain to at Sterling who had the power to stop the sexual
               harassment I was facing. I knew the TIPS tine would not be
               confidential because [the District Manager] clearly stated it was
               not and I learned through personal experience that it was not. I
               believe the fact that Sterling has no policy or procedure in place to
               allow employees to confidentially report sexual harassment
               without the fear of losing their jobs only allows for more sexual
               harassment to take place.

       241.    Amy Anderson, who worked for Sterling from 1984 until 1991 and again from

1998 until at least 2009, shared a story and explained that she did not believe that the TIPS

hotline was truly anonymous:

               Employees at Sterling are encouraged to use an anonymous
               “TIPS” system to report instances of sexual harassment. This
               system utilizes a toll-free number that supposedly reaches someone


                                               -65-
          Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 66 of 135



                 in the H.R. department, who is then supposed to conduct an
                 investigation. Although it is widely advertised that calls to the
                 “TIPS” line are anonymous, this is not actually the case.

                 I am aware of a part-time Sales Associate who called in a
                 complaint to the TIPS line about a Store Manager, in 1999 or 2000.
                 Shortly after the complaint was lodged, my Store Assistant
                 Manager . . . told me that she and the District Manager were aware
                 of the name of the person who made the complaint . . . . I no longer
                 have faith that if I need to make a complaint in the future, that it
                 will be anonymous, as advertised. I probably would not be
                 comfortable making a complaint, if the need ever arose, knowing
                 that the subject of the complaint may discover my identity and be
                 free to confront me or retaliate against me.

         242.    Wendy Avila, who worked for Sterling from 2002 until 2008, shared a similar

story:

                 During my employment, I observed that calls to Sterling’s
                 supposedly confidential complaint hotline, TIPS, were not in fact
                 confidential. It was well known in the district that [the District
                 Manager] found out the identity of those employees who utilized
                 the TIPS line to make complaints. In 2005 or 2006, I learned from
                 [a female employee] that [the District Manager] had told her that
                 [the District Manager] had listened to the recording of an
                 employee’s call to the TIPS line. [The District Manager] said she
                 was able to identify the employee’s identify from her voice and
                 accent.

                 Because [the District Manager] was able to learn the identity of
                 employees who utilized the TIPS line, it impacted whether
                 employees would use it to bring complaints to the company’s
                 attention. For example, in 2007 or 2008, [a female employee] came
                 to me about an offensive remark that [the District Manager] had
                 made comparing gas prices to rape. I counseled [the female
                 employee] not to call the TIPS line because [the District Manager]
                 would find out that she had made the complaint and possibly
                 retaliate against her for that.

         243.    Christine Ferreri, who worked for Sterling from 2002 until 2009, explained that,

when she reported harassment by a male coworker, Sterling asked her District Manager “if I was

a troublemaker. . . . Retaliation was widely feared at Sterling, and this comment confirmed those

fears for me.”


                                                -66-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 67 of 135




       244.    Teri Flippin, who worked for Sterling from 2003 until at least 2013, likewise

stated that she had been dissuaded from reporting inappropriate sexual activity between a Store

Manager and an employee “because I ha[d] heard other Sales Associates say that complaints to

TIPS are not confidential and are usually not addressed or resolved by Sterling.”

       245.    Lisa Jackson, who worked at Sterling from 2001 to 2003 and then from 2006 until

at least 2012, shared her story of intimidation in her Declaration: in the fall of 2010, she was

interviewed by Human Resources regarding a complaint that had been made about a male

superior who had previously warned her that, if she “complained about him to HR, he would find

out about it and that it would not be good for” her. As she explained:

               Sure enough, within a few minutes after I hung up the phone with
               [Human Resources], [the male superior] called me and in a
               threatening manner asked me how my call with [Human
               Resources] had gone. He told me that I should have called him to
               report the details of the call.

       246.    Joy Lamb, who worked for Sterling from 2004 until 2011, shared her story of

Signet’s failure to take complaints of sexual harassment seriously:

                Sterling’s attitude about female employees is also evident in the
                way that it handles complaints of sexual harassment.
                Inappropriate behavior by Store Manager [Redacted] was a
                frequent topic of conversation in the [Redacted] Jared. Stories
                about him getting too close in the supply room, making
                inappropriate comments or having lunches with young female
                subordinates were constantly heard in the store. I regularly saw
                young female employees actually crying about his inappropriate
                behavior. I know some people reported this behavior on the TIPS
                line, but am not aware of any action or investigation taking place
                as a result of that. In fact, after complaints were made about his
                sexual harassment, [the Store Manager] was actually promoted to
                a position in another state.

       247.    Cathy Mantia also suffered indifference regarding her sexual harassment

complaints. As discussed above, Mantia explained that she was initially afraid to report her

District Manager who offered her a promotion in exchange for sexual activity, but once she



                                               -67-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 68 of 135




transferred to a different district she attempted to file a harassment complaint on at least two

occasions. As Mantia stated:

                   Each time I asked Human Resources if I could speak with someone
                   regarding sexual harassment that I had experienced, Human
                   Resources refused to listen to me. I was told by Human Resources
                   that my sexual harassment issue could not be addressed at that time
                   but someone would contact me at a later date. No one from Human
                   Resources ever followed up with me to discuss filing a sexual
                   harassment complaint.

        248.       Adawie Mais Tarrab explained that, in her experience, “Sterling would transfer
females who complained of sexual harassment rather than discipline or demote the harasser.”

        249.       Vanessa White, who worked at Sterling from 1999 until 2010, shared her

experience with a Store Manager who routinely touched without permission and made

inappropriate, sexual comments to female employees. White explained that when complaints

were launched via the TIPS hotline, Signet “would investigate by calling complainants in the

store where they worked – often alongside the accused party.” This allowed the Store Manager

to identify the women who made complaints, thus deterring others from doing so in the future.

And, in any event, White was unaware of any action taken against the Store Manager despite

numerous complaints; in fact, he was subsequently transferred to a higher-volume, more

lucrative store.

        250.       Joretta Whyde, who worked for the Company from 2003 until 2005 and again in

2007, also experienced Sterling’s indifference to sexual harassment complaints. Whyde’s Store

Manager repeatedly touched her without permission and made inappropriate comments. As

Whyde explained, when she complained about the sexual harassment to her District Manager,

“he shrugged off my complaint by saying ‘That’s just [Store Manager].’” Whyde noted that the

Store Manager had been previously fired by Sterling for sexual harassment, and stated, “[t]he

fact that the company had rehired a sexual harasser, and then a District Manager shrugged off

complaints about his behavior, made me realize that it was futile to complain about sexual




                                                  -68-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 69 of 135




harassment to this company.” Later, when Whyde was working at a different store and was

harassed by a Sterling Sales Associate, she complained to her Store Manager; her complaint was

again brushed off, and shortly thereafter her hours started being reduced.

       251.    Lindsay Zalanka, who worked for Sterling during the time period from 2003

through 2005, was also the victim of sexual harassment and retaliation for reporting it. Zalanka

was groped against her will by a coworker, and then pressured not to bring a complaint with the

Company because her Store Manager “felt this would attract negative attention to our store.”

Zalanka explained:


               There was a lot of pressure on me not to say anything. . . . I also
               got the sense that Sterling management had encouraged [the Store
               Manager] to dissuade women from reporting incidents of sexual
               harassment. This gave me the sense that this kind of incident had
               been ignored by Sterling in the past.

       252.    Zalanka further explained that, when she eventually did complain, she was

retaliated against. She worked temporarily on a sporadic, part-time basis during 2005, and when

she sought full-time employment again she was told that “Sterling’s corporate officers refused”

to give her old position back. “When I asked why, [the Store Manager] refused to give me an

answer. I had consistently high standards and a high sales record, so I believe that Sterling was

only refusing to reinstate me in retaliation for having filed a complaint of sexual harassment.”

               Sterling Repeatedly Attempted To Intimidate Employees into
               Silence in the Context of the Actions

       253.    Several Declarants testified that they were intimidated into signing declarations

for Sterling in the Jock Actions that were materially inaccurate. For example, Christine Ferreri,

who worked for Sterling from 2002 until 2009, explained that, on April 5, 2006, she was

interviewed by an attorney for Sterling in a vacant store front at the mall at which she worked.

Ferreri further explained:




                                               -69-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 70 of 135



              I was very concerned about my job security when answering
              questions from Sterling’s attorney and felt compelled to participate
              in the interview. . . . At the end of the interview, Sterling’s attorney
              handed me a statement to sign. I did not feel like I had a choice
              other than to sign the statement because I was concerned about
              losing my job if I did not.

       254.   Susan Crump, who worked for Sterling from 2005 until at least 2009 and who

was a claimant in the Jock Arbitration from 2008 onwards, recounted her experience being

interviewed in connection with the Jock Actions. Crump explained that, on October 10, 2005,

Sterling’s Human Resources Manager, Mary Ellen Mennett, and Sterling’s outside counsel,

Jacqueline Kalk, arrived at the store at which Crump worked, unannounced, to conduct

interviews. Crump was interviewed last, at approximately 8:30 p.m., after a full day of work.

One of Crump’s co-workers was fired during his interview. Mennett told Crump at the start of

her interview that she would be terminated if she did not cooperate. Crump explained:

              It was very intimidating and scary to have my job threatened like
              this. It was my only means of income – my livelihood, and I also
              had aspirations to be promoted to Assistant Manager and then
              Store Manager. I was not offered to have a lawyer of my own
              present, nor was I told that I did not have to speak with Sterling’s
              HR manager or its outside attorney. I felt very scared, intimidated,
              and threatened.

              ***

              [A]bsent from the declaration Mennett and Kalk gave me to sign
              was information I had provided them regarding sexual harassment
              and inappropriate behavior by male Sterling employees against
              female Sterling employees that I had witnessed on the job. . . . In
              addition, during the interview, I was asked if I agreed with the
              women who were bringing the case against Sterling that Sterling
              was discriminating against its female employees in pay and
              promotions based on their gender, and I said, “yes.” However,
              Kalk and Mennett did not include this statement, or any of the
              information I provided regarding sexual harassment and
              inappropriate behavior, in the declaration they gave me to sign at
              the conclusion of my interview.

              ***



                                               -70-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 71 of 135



               Because of what Mennen told me, I understood that if I did not
               cooperate in the interview and sign the declaration at the end of the
               “interview,” that I would be terminated.

               I signed the statement and was not given a copy. I felt so pressured
               to keep my job that I did not even feel comfortable asking for a
               copy. This was one of the most emotionally and psychologically
               grueling hours of my life.

       255.    Anna Melton, who worked for Sterling from 2002 until 2006, was also

interviewed by an attorney for Sterling in connection with the Jock Actions, though Melton was

misled into thinking that the interview was in connection with a proactive investigation into

timekeeping practices conducted by Sterling after Zales had been sued for issues related to

overtime compensation. Melton’s interview was conducted in March 2006. She stated, “I was

very intimidated by having to speak with an attorney for Sterling and was fearful that I would

lose my job if I did not cooperate with the attorney.” Melton explained that the attorney did not

ask questions about gender discrimination issues. Melton signed the declaration the attorney

drafted without reading it. Years later, she was dismayed to find that it contained assertions

concerning fairness in pay and promotion, including “I believe my pay rates have been set fairly

and without regard to gender,” and “[g]ender is not a factor in making promotion decisions,

instead, all promotions are awarded to the most qualified applicant,” which Melton did not

believe at the time the interview was conducted.

       256.    Adawie Mais Tarrab was also intimidated into signing a declaration containing

untrue statements. Tarrab explained that she “did not voluntarily provide [her initial statement].

I was told by [a Store Manager] that I was required to participate in the interview.” Tarrab

explained that the way in which Sterling conducted the interviews made her believe that she had

no choice by to agree to whatever Sterling’s attorneys prepared for her to sign:

               I was intimidated, afraid to refuse to participate in the interview
               and feared retaliation if I refused to sign the statement or disagreed
               with its contents. I felt that I had been summoned to the interview
               specifically “to agree” and that the process was being conducted
               for the benefit of Sterling, to protect it from some legal trouble.



                                               -71-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 72 of 135



                ***

                Because I am no longer employed by Sterling or dependent upon
                Sterling for my livelihood, I no longer feel afraid to acknowledge
                experiences I had during my employment, which demonstrated to
                me that Sterling did in fact make promotion decisions in favor of
                males based upon gender and that Sterling would transfer females
                who complained of sexual harassment rather than discipline or
                demote the harasser.

                The Truth Emerges

        257.    After market close on Monday, February 27, 2017, The Washington Post

published a blockbuster article entitled “Hundreds allege sex harassment, discrimination at Kay

and Jared jewelry company” (the “Washington Post Article”). The Washington Post Article

quoted several of the 250 Redacted Declarations from the Jock action, and summarized others. It

also included interviews with several of the Declarants. The Washington Post Article focused

directly on Signet’s pervasive culture of sexual harassment, reaching all the way up to the

highest levels of the Company:

                Hundreds of former employees of Sterling Jewelers, the
                multibillion-dollar conglomerate behind Jared the Galleria of
                Jewelry and Kay Jewelers, claim that its chief executive and other
                company leaders presided over a corporate culture that fostered
                rampant sexual harassment and discrimination, according to
                arbitration documents obtained by The Washington Post.

                Declarations from roughly 250 women and men who worked at
                Sterling, filed as part of a private class-action arbitration case,
                allege that female employees at the company throughout the late
                1990s and 2000s were routinely groped, demeaned and urged to
                sexually cater to their bosses to stay employed. Sterling disputes
                the allegations.

        258.    The article also explained that journalists and Cohen Milstein had sought to make

the Declarations public over a year earlier, but that Signet had resisted, and had only recently

agreed to the publication of the materials – and only after approving redactions that obscured

harassers’ identities:




                                               -72-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 73 of 135



               Most of the sworn statements were written years ago, but the
               employees’ attorneys were only granted permission to release them
               publicly Sunday evening. One of the original women who brought
               the case, those lawyers said, died in 2014 as proceedings crawled
               on without resolution.

               ***

               Since 2015, The Post has requested to review the employee
               statements submitted as part of arbitration, all of which were
               designated as confidential. Employees’ attorneys have also sought
               to make them publicly available. Attorneys for the employees and
               the company recently reached an agreement that the documents
               could be made public on the condition that they not identify any of
               the individuals to whom conduct was attributed.

               More than 1,300 pages of sworn statements were released Sunday
               and feature company-approved redactions that obscure the names
               of managers and executives accused of harassment or abuse.

       259.    The interviews in the Washington Post Article were particularly saddening.

Heather Ballou explained in her interview that, when her District Manager promised to help her

get a store transfer she wanted if she had sex with him, she did so because she believed she was

“‘backed into a corner’ and had no other way to advance.” The Washington Post Article further

quoted Ballou: “Looking back, I can’t believe some of the things I had to do,’ Ballou told The

Post, adding that in the moment she thought: ‘You suck it up and do what you have to do for

your family. You need this job.’”

       260.    The Washington Post Article pulled together facts from multiple sources, and

from interviews, which provided the market with a new and much more complete picture of

sexual harassment at Sterling. For example, the Washington Post Article highlighted new facts

substantiating earlier allegations against Defendant Light:

               One night, Ballou told The Post, she saw a top executive watching
               as female managers in varying stages of undress splashed in a hotel
               pool. “He had a drink in one hand and a cigar in the other, just
               taking it all in, like, ‘I am the king and this is my harem,’” she told
               The Post. She was prevented by her attorneys from naming which
               executive was involved, because of the condition of the arbitration



                                                -73-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 74 of 135



               documents’ release. The 2013 class-action motion states Light took
               part in a pool- related incident similar to the one Ballou described.

       261.    The revelations in the Redacted Declarations and the Washington Post Article

stunned the market, and its reaction the following day was severe. Signet stock closed at $72.88

per share on February 27, 2017. It opened on February 28 at $68.90, and, by 11:22 a.m. that day,

it was down to $66.89, 8.3% off the previous day’s close.

       262.    At 11:22 a.m. on February 28, the Company halted trading pending a release of

news. Half an hour later, at 11:52 a.m., Signet issued a press release denying the allegations in

the Washington Post Article, which it characterized as “misleading” and “distorted and

inaccurate.” Signet further argued, among other things, that the Jock Actions had never included

sexual harassment claims, that the claims “involve a very small number of individuals,” that

Signet “takes any concerns seriously and had – and continues to have – multiple processes in

place to receive and investigate allegations of misconduct,” and that the Company had

“thoroughly investigated the allegations and . . . concluded they [were] not substantiated by the

facts and certainly [did] not reflect [Signet’s] culture.”

       263.    The market – newly educated by the Redacted Declarations and the Washington

Post Article – was not reassured. When trading resumed, losses continued to mount. By day’s

end, Signet was trading at $63.59, down from the previous day’s close of $72.88 by $9.29 per

share, or 13%, on extraordinary volume of 11,317,100 shares.

       264.    The revelations in the Redacted Declarations and the Washington Post Article

swept through the media. Signet’s hometown newspaper, the Akron Beacon Journal, published

an article on March 1, 2017, detailing the allegations in the Redacted Declarations and the

Washington Post Article and linking readers to both sets of documents.

       265.    Several other articles, also published on March 1, reported on the revelations. For

example, an article entitled “5 Things We Learned About Sexual Harassment Discrimination

Claims Against Kay Jewelers, Jared,” published by Consumerist, recounted details of several

revelations contained in the Redacted Declarations and the Washington Post Article, including


                                                 -74-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 75 of 135




(i) events occurring at the Managers’ Meetings, (ii) the conditioning of employment decisions on

female employees’ acquiescing to sexual demands of superiors, and (iii) retaliation against

employees who reported harassment to the TIPS hotline. Similarly, a March 1 article published

in the Detroit Free Press explained that “[d]eclarations by nearly 250 women and men describe

[Sterling] as a hotbed of sexual harassment where senior men groped, demeaned and demanded

sex of young saleswomen in return for better jobs and job security . . . .” A New York Times

article published the same day explained that one of the Declarants “did not know much about

the experiences of other women at [Signet]. As it turns out, [she] was one of hundreds of former

Sterling employees who described a corporate culture polluted by sexual aggression, gender

discrimination and abuses of power, according to newly released documents . . . .” And a March

1, 2017 article in USA Today explained that “[t]he declarations, obtained by the Washington

Post, depict Sterling Jewelers as fostering a workplace where senior men treated young

saleswomen as their private harems, including groping, demeaning and demanding sex in return

for better jobs and job security, the Post reported.”

       266.    S&P Capital IQ issued a report on March 2, 2017, in which it lowered its opinion

on Signet from “Buy” to “Hold” and lowered its 12-month target for Signet shares by $20, from

$105 to $85, citing the recent revelations:

               We think a Washington Post report bringing public a 2008 class
               action arbitration allegation of gender discrimination and
               harassment at SIG’s Sterling Jewelers operations will weigh on the
               shares. SIG disputes the reports as portrayed in the media, but we
               think the exposure will hurt sales regardless.

       267.    Analysts and media sources generally connected Signet’s stock decline to the

revelation of the concealed information about Signet’s sexual harassment problem. For example,

a February 28, 2017 piece by Bloomberg News observed: “Signet Jewelers Ltd. suffered its

worst stock decline in eight years following claims of gender discrimination and sexual

harassment at the jewelry chain, including allegations that involved Chief Executive

Officer Mark Light.” An article by the Financial Times published in early March 2017 stated


                                                -75-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 76 of 135




Signet’s stock drop of nearly 13% on February 28, 2017, was “its biggest one-day drop in 8

years – after the Washington Post reported that former employees of Sterling Jewelers filed a

private class-action arbitration case alleging discrimination, among other claims.”

       268.    Signet scrambled to deal with the repercussions of the release of the Redacted

Declarations and the Washington Post Article in late February 2017, and soon proposed dramatic

reforms. On March 9, 2017, Signet hosted its fourth-quarter 2017 earnings call. Todd Stitzer,

the Chairman of the Board, started the call by speaking at length concerning the recent

revelations. After rehashing several of Signet’s previous denials of the validity of the Jock

Actions, Stitzer announced that Signet was undertaking three new initiatives “to assure

ourselves, our shareholders, and our team members that our policies and practices are

functioning as intended, and to identify areas where we can further improve.” First, the Board

would form a new committee, comprised of all of the Company’s female directors, and focused

on “respect in the workplace,” and specifically on “programs and policies to support the

advancement and development of [Signet’s] female team members.” Second, the new committee

would appoint an independent consultant to conduct a “thorough review” covering the

Company’s current and future policies and practices regarding, among other things, training,

reporting, investigation, and non-retaliation in the context of sexual harassment.        Stitzer

explained the purpose of the independent consultant: “[W]e want to be sure that the framework

we have in place for reporting and responding to [discrimination and harassment] is robust and

effective.” Finally, the new committee would establish an ombudsperson office to provide

confidential advice to employees, address their concerns regarding issues in the workplace, and

to provide them with strategies and options to help resolve workplace concerns.

       269.    Stitzer also explained that the Board had been briefed on the litigation for years

and, when considering Defendant Light for promotions had reviewed available information

concerning the harassment:

               As a Board, we have been briefed on this litigation since 2008. As
               noted earlier, many of the allegations publicized in connection with


                                               -76-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 77 of 135



               the case go back decades. When evaluating whether to make Mark
               Chief Operating Officer in 2014, we obviously reviewed his
               business performance and evaluated, with advice from counsel, the
               allegations that were described in connection with the case,
               reviewed the available information, the timeframes involved, and
               the context in which it was offered. Based on our review and
               evaluation, we appointed Mark as COO. When the previous CEO
               departed the Company, we conducted a further confirmatory
               review, and Mark was appointed CEO.

       270.    On March 7th, 10th, 13th (the next trading day), and 14th, Signet’s stock price
declined.

       271.    On information and belief, Signet’s stock declines on these dates were, at least in

part, reactions to information leaking into the market regarding Signet’s sexual harassment

culture. In particular, in light of the Washington Post Article in late February, and given Signet’s

March 9, 2019 announcement of extensive measures in response (despite Signet’s denials of a

cultural problem), media sources and analysts took notice.

       272.    On March 7, 2017, there was additional coverage of the sexual harassment claims

against Signet, including in media sources ValueWalk and theflyonthewall.com. The news

continued to spread and add context to the information released by the Washington Post Article.

       273.    On March 10, 2017, analyst downgrades of Signet stock occurred; the average

analyst price target for Signet stock fell 4%. Also on March 10, the Chicago Tribune published

an article reviewing the claims against Signet and the Company’s response, including that in its

response Signet did not “respond to or rebut” the specific allegations in the Washington Post

Article. On March 11, 2017, over the weekend, Business Insider published an article on Signet

and the sexual harassment issues at the Company. News regarding the sexual harassment issues

at Signet dominated the news about the Company during this period.

       274.    In April 2017, the Marcato Funds exited their Signet positions entirely, having

suffered millions of dollars in losses as a result of Signet’s fraudulent actions.




                                                 -77-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 78 of 135




                        POST-RELEVANT PERIOD ALLEGATIONS

       275.    Approximately one month after the revelations above and the accompanying stock

price declines, Signet issued a completely revamped Code of Conduct, the first such overhaul of

the document since it was issued in 2009. For the first time, the Code of Conduct began with a

letter, which was signed by Defendant Light.           In that letter, Light explicitly connected

compliance with ethical principles to earning and keeping customer trust and to the success of

the business more generally (bold and all caps in original):

               Our Core Values require not only compliance with law but also
               ethical conduct. We have refreshed our existing codes across all
               locations and brands to reflect an enhanced One Signet Code of
               Conduct (“Code”).

               Through ethical behavior and commitment to a high standard of
               integrity, we earn and keep the trust of our Customers who turn to
               us to help them CELEBRATE LIFE AND EXPRESS LOVE.
               Without the trust of our Customers, our Company will not achieve
               its mission. You have the power not to allow anything to
               compromise your commitment to Signet Jewelers’ Core Values as
               well as your own values.

       276.    The Code of Conduct also included multiple reassurances to employees that any

complaints would be handled anonymously, and specifically included a direction to Sterling

managers to “[n]ever retaliate against a[n employee] who raises an issue or concern.”

       277.    On June 2, 2017, Bryan Morgan, Signet’s COO, resigned due to “violations of

company policy unrelated to financial matters,” and the Company provided no further detail.

       278.    On July 17, 2017, Signet issued a press release announcing that Defendant Light

was unexpectedly retiring. The press release came as a surprise to investors who noted Light’s

three-plus decades with the Company, and provided very little explanation of the organizational

change, with Light stating only that “[g]iven the Company’s positive direction and my need to

address some health issues, the Board and I agreed that it is a good time for a transition.”

       279.    On July 17, 2017, the Wall Street Journal reported that Light “decided to retire

for health reasons,” but that Signet “[o]fficials declined to disclose the condition prompting Mr.


                                                -78-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 79 of 135




Light to leave the company he has been a part of for 35 years.” Several news sources connected

his departure to the sexual harassment allegations revealed in the Redacted Declarations and the

Washington Post Article. For example, in an article published on July 17, 2017 entitled “Signet

Jewelers CEO Hit By Sexual Harassment Controversy Leaving Company,” Fortune.com

reported:

               The Signet Jewelers CEO who faced allegations of misconduct
               during the retailer’s ongoing sexual harassment controversy is
               leaving the company, citing health reasons.

               Mark Light, who became chief executive of the largest U.S.
               jewelry retailer in late 2014, will be replaced by a longtime Proctor
               & Gamble executive and current Signet director Virginia Drosos
               on August 1, the company said on Monday. She’ll face the
               daunting task of getting the company, which operates the Kay,
               Jared, and Zales stores in the United States, along with British
               chains, back on track saleswise and past a series of damaging hits
               to its reputation in the last year.

               Those have included allegations of gem swapping at its Kay
               Jewelers stores and a devastating Washington Post story earlier
               this year alleging years of systemic, mass sexual harassment,
               charges Signet has repeatedly and adamantly denied. The Post
               story said among other things that Light was alleged to have been
               seen in a pool with “nude and partially undressed female
               employees.”

       280.    The Washington Post also made the connection, discussing the sexual harassment

allegations in detail along with Light’s resignation, under the headline “Signet Jewelers CEO, at

center of gender-discrimination case, retires for ‘health reasons.’”

       281.    Similarly, in another article published on the same day entitled “Signet Jewelers’

New CEO Has Her Work Cut Out for Her,” the Bloomberg Gadfly explained:

               Signet Jewelers Ltd., the corporate parent of Kay Jewelers and
               Zales, has lost much of its sparkle in the past couple of years.

               The company on Monday took an important step toward
               reclaiming it: naming a new CEO, Virginia C. Drosos. She will
               replace Mark Light, who had held the top job since 2014, but



                                                -79-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 80 of 135



              whose career at Signet spanned more than 35 years. The company
              said Light is retiring “due to health reasons.”

              The change is a potentially pivotal shake-up for a company that
              badly needs one.

              ***

              [S]worn statements in an arbitration case released earlier this year
              show Light has been accused of inappropriate sexual behavior
              toward female employees. This claim was unearthed in a class-
              action case in which hundreds of former workers said there was a
              pattern of sexual misconduct at the company. (Signet has denied
              wrongdoing.)

              Replacing Light is an effective way for Signet to show employees
              and investors it wants to move forward and is serious about fixing
              a troubling workplace culture.

              It’s also an opportunity to bring fresh eyes to a business that
              clearly needs new direction.

       282.   On December 6, 2017, Representative Cheri Bustos – joined by a bipartisan group

of legislators, including Senator Kirsten Gillibrand, Senator Lindsey Graham, Representative
Pramila Jayapal, Representative Elise Stefanik, and Representative Walter Jones – introduced

legislation entitled the “Ending Forced Arbitration of Sexual Harassment Act.” The bill would

ban mandatory arbitration of sexual harassment claims. Representative Bustos explained that

she was inspired to write the legislation after reading the Washington Post Article and learning

how Signet’s mandatory, “secret arbitration process” had kept the facts about its culture of

sexual harassment from being widely known:

              The idea of this legislation came to me actually in February. It was
              a Monday night, and I’m reading the Washington Post. Thank you
              to our reporters – I’m a former reporter – thank you to our
              reporters for uncovering what is going out there. I read that night
              about a story that involved Kay jewelry and Jared jewelry, and
              how they had a rigged system that allowed those in senior
              leadership to prey on women in the workforce. Here’s what they
              reported. It detailed allegations of a chief executive who would
              only promote women who would sleep with him. It shed light on
              an alcohol-fueled managers’ meeting where, of course, spouses



                                             -80-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 81 of 135



               were banned, and where dozens of women would go there and they
               would be groped, they would be demeaned, they would be
               harassed. Oh, and by the way, these meetings were mandatory for
               these women. The report in the Washington Post painted a
               troubling picture of a corporate culture that fostered systemic
               sexual harassment. And once the women had had it, they were
               totally fed up, they were disgusted by this offensive behavior, and
               they finally decided that they were going to take action. So, they
               did what women who were sharing these stories would do, and
               they decided to file a class action suit. But as you can see, by those
               of us standing in front of you, there’s not one woman from Kay
               jewelry or Jared jewelry. And you know why? Because, when they
               were hired, they filled out paperwork, just like when you start any
               new job, you sign your name on the paperwork, or you’re handed
               an employee handbook, and it was slipped right under their nose
               and that took away their right to sue. So instead, when they
               brought these issues up, they were forced into a secret arbitration
               process, and that meant that their stories would never see the light
               of day, because of that employment agreement that they signed. So
               this is why we have to address institutionalized sexual harassment.

       283.    On December 15, 2017, the Retail Dive – an industry publication – wrote that (as

expected) Signet was losing customers over the sexual harassment issues. Demonstrating that

Signet was particularly vulnerable to the exact kind of sexual harassment issues that the

Washington Post Article disclosed (and that investors would clearly care about), the article

described industry research that women’s perception of Signet brands was more negative in light

of the sexual harassment revelations.

       284.    On April 23, 2019, the New York Times Magazine published an extensive account

of Signet’s culture of sexual harassment, including new and further interviews with victims. The
article also included a fulsome description of Signet’s internal “adjudication” system and how it

was used to sweep incidents under the rug, with the author noting:

               Resolve was Sterling’s most insidious tool; it was the lock box in
               which the company kept all of its good-old-boy behavior a secret;
               it’s how the behavior was permitted to flourish, and it has proved
               neither efficient nor effective for the women involved.




                                               -81-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 82 of 135




       285.    The New York Times Magazine article also further analyzed the redacted filings

now available, in light of the interviews by the author, observing:

               It is Mark Light who, based on my interviews, is the subject of
               many redacted and nonredacted pages of the lawsuit filings, and
               who left to tend to an unnamed illness in 2017. (I tried to contact
               the executives whose names I came across, but none of my
               Facebook, Twitter, LinkedIn InMail or text messages, or emails or
               phone calls, were returned, and a formal request to interview them
               through the company was denied.)

       286.    The New York Times Magazine account also summarized documentation now
available regarding Signet’s culture – and it was ugly:

               Whether Sterling is guilty of pay-and-promotions discrimination
               doesn’t seem as if it’s up for debate. According to documents
               produced in discovery, as early as 2006, the vice president Michael
               Lynch alerted other executives that an internal study — titled
               “Post-Merit Field Operations EEOC Analysis” — found that
               female hourly sales employees were on average paid 40 cents less
               an hour than men. In bold, he wrote, “This equates to over 7
               million annual affected hours.” The [A]rbitrator noted in her
               decision awarding class certification that Sterling didn’t offer any
               alternative explanation of the data. (Sterling says this document is
               incomplete, but it would not provide me with any means to make it
               complete.)

       287.    The article also reviewed documentation now available regarding Signet’s

knowledge of its culture – and it was extensive:

               There also doesn’t seem to be a question, even by the company’s
               own account, that a large amount of harassment was reported at
               Sterling. Tom Parks, one of five regional human-resources
               specialists, said in his deposition that he received thousands of
               calls each year. According to one of the claimants’ expert reports,
               in 2006 alone, there were 19,321 calls, of which 11,851 involved
               discrimination complaints; 1,519 were about sexual harassment.
               When a case is investigated at Sterling, there are a series of steps
               followed, which conclude in a recommended response from H.R.
               Parks said that Sterling kept no data on whether recommendations
               were implemented. The worst part of the wage gap — other than
               all the other worst parts of the wage gap — is that when there’s a
               disregard for women, pay disparity is often only a first indicator of


                                               -82-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 83 of 135



               the other stuff. The payroll records that covered Dawn’s desk that
               day in 2005 lay atop hundreds of crimes that could have been
               predicted in a company culture where women were demonstrably
               valued less than men.

       288.    Further, the article provided additional evidence that Signet knew all along that

sexual harassment allegations were not a minor, ignorable, part of the Jock Actions, but instead,

that the gender pay and promotion discrimination described in part of the Jock Actions was part

and parcel of an overriding culture of sexual harassment at Signet – and that the Company
concealed both its pervasive culture, and the sexual harassment focus of the Jock Actions, from

investors and the public.

       289.    Signet, while knowing full well about its ugly culture of sexual harassment,

concealed that culture from investors, concealed that the actions concerned pervasive sexual

harassment, and concealed the risk (later materialized) that when this issue was revealed,

Signet’s business, and thus investors’ interests, would be harmed.

                            ADDITIONAL SCIENTER ALLEGATIONS
       290.    As set forth above and further below, numerous facts demonstrate that Defendants

knew or, at minimum, recklessly disregarded that their statements were materially false and

misleading.

              Additional Scienter Allegations With Respect to the Credit Quality Fraud

       291.    As noted above, Defendants repeatedly stated that they were intimately familiar

with the Company’s underwriting and the credit quality of its loan portfolio. For instance,

Defendant Barnes stated that the loan portfolio was “a big important part of our business and one

that we don’t take lightly. We watch it very closely and we use it to really help drive the core of

our business.” Defendant Ristau stated that we “welcome the increasing use of our credit

programs, as we have very definitive approval criteria and fully understand the credit risk and

profitability of our decisions. We take great care in our decisions[.]” Defendant Light stated that
he and other senior executives were personally familiar with the portfolio because “we’ve been

running a credit portfolio for well over 30 years.” In its SEC filings, Signet repeatedly assured


                                               -83-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 84 of 135




investors that “on an ongoing basis, management monitors the credit exposure,” “[w]e closely

monitor the credit portfolio,” and Signet assessed the portfolio’s quality “on a real-time basis.”

Given their detailed knowledge of Signet’s credit operation, Defendants knew or recklessly

disregarded that Signet was engaged in reckless underwriting and had generated several hundred

million dollars’ worth of high-risk subprime loans.

       292.    According to the CAC, Former Employee 1 reported that Signet’s senior

management, including Defendant Light, were made aware of problems with the credit portfolio

as far back as 2007 or 2008. As set forth above, Former Employee 1 reported that the credit

risk department began issuing internal warnings that the bad debt issue was a problem and the

portfolio was in trouble as far back as 2007 or 2008, but nothing was really done. As Former

Employee 1 stated, “the credit department had some major issues with the bad debt process, with

how it used recency methods,” particularly because the Company was booking sales that weren’t

actually generating real cash due to the borrower’s inability to pay a meaningful portion of their

loan. The problems with the loan portfolio were documented in regular internal reports that

were ultimately shared with Defendant Light and Bob Trabucco. Further, there were regular bad

debt meetings with executives, including Light and Trabucco, to discuss strategies to overcome

expanding bad debt, low contact rates, and similar issues. As Former Employee 1 reported, at

these meetings, the executives considered changing the Company’s lending practices and

adopting more stringent credit terms, but decided against it because it would harm sales.

       293.    In addition, as detailed above, beginning in approximately November 2015,

concerned investors repeatedly questioned Signet’s underwriting and the credit quality of its loan

portfolio, and criticized its recency method as opaque.      In response, Defendants staunchly

denied that there was a basis for any concern or criticism. Defendants called investor criticism

of the Company’s disclosures and business practices “bullying,” and stated that any concern

was “unwarranted, quite frankly.”      They further reassured investors that the Company’s

underwriting remained stringent, the credit quality of the portfolio remained strong, and the

Company’s use of the recency method accurately reflected the health of the portfolio. At the


                                              -84-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 85 of 135




same time, they undertook a series of machinations designed to prop up the Company’s flagging

stock price, including substantial stock buybacks, a dividend raise, and the announcement of a

private equity investment. Just weeks after issuing these denials, Signet disclosed that its Board

was considering selling the loan portfolio.        Ultimately – contrary to Defendants’ strident

assurances of stringent underwriting and high credit quality – it was revealed that nearly half

of the Company’s loan portfolio consisted of risky subprime loans. The fact that Defendants

issued repeated false denials when investors questioned their statements, while pulling “levers”

to prop up the stock price, is significant evidence of scienter.

       294.    The significance of the loan portfolio to Signet further supports an inference of

scienter. As set forth above, Defendants routinely stated that the portfolio was a key enabler of

sales, especially in the critical bridal segment, and was therefore an essential aspect of Signet’s

business model.     Defendants constantly emphasized that the portfolio was a “competitive

advantage” for Signet that set it apart from its peers.            The loan portfolio grew to be

approximately $1.8 billion in size, and was Signet’s second largest asset, accounting for

approximately 30% of its total assets. Given that the loan portfolio was critical to Signet’s

business model and an extremely important driver of the Company’s operations and financial
performance, Defendants’ misstatements on this subject were at least reckless.

       295.    The market’s intense focus on the Company’s credit operation also supports an

inference of scienter. As set forth herein, given the importance of the credit operation to Signet’s

business, the market focused closely on the purported credit quality of the portfolio and the

conservatism of Signet’s underwriting. Because these issues were so important to the valuation

of Signet’s stock, Defendants made myriad public statements assuring investors that Signet’s

underwriting was, in fact, stringent and the credit quality of the portfolio was strong. As

Defendant Ristau stated during the beginning of the Relevant Period, “[w]ell, I couldn’t do a

presentation without talking about credit.” In turn, analysts issued dozens, if not hundreds, of

reports addressing this subject. In light of the attention that the market paid to this subject – and




                                                 -85-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 86 of 135




the fact that Defendants spoke reassuringly about it dozens of times – any failure by Defendants

to ensure the accuracy of their repeated statements was severely reckless at minimum.

       296.    Finally, Defendants’ use of the recency aging methodology supports an inference

of scienter under the circumstances of this case. As set forth above, recency is a disfavored

method because it can be used to obscure the credit risk in a portfolio – and that is precisely

how Defendants used it here. Despite repeated calls from the market and an inquiry from the

SEC to provide delinquency numbers based on the contractual method, Defendants refused. It

was not until the end of the Relevant Period that the reason became clear: because, contrary to

Defendants’ statements, nearly half of Signet’s loan portfolio consisted of toxic subprime loans

that posed a material concentration of risk to Signet. Signet employed the recency method for

the very reason that investors questioned it – because the Company had something to hide.

       Additional Scienter Allegations With Respect to the Sexual Harassment Fraud
       297.    As set forth above and further below, numerous facts demonstrate that Defendants

knew or, at minimum, recklessly disregarded that their statements were materially false and

misleading.

       298.    There can be no serious dispute that Defendants were aware of the facts detailed

in the Declarations. Defendants had received the Declarations well before any of the

misrepresentations or omissions alleged herein. Thus, contrary to their public statements, they

knew that the Jock Actions did not merely concern “store-level” practices related only to pay and

promotion activities, but rather detailed a pervasive culture of sexual harassment that reached the

Company’s highest levels.

       299.    Further, the harassment was open, notorious, and widespread.         Among other

things, the harassment regularly occurred at the Company’s gathering of executives known as the

Managers’ Meetings. And, according to the Declarants, it involved Defendant Light. Given

Defendants’ knowledge of this widespread conduct, they knew that their statements

mischaracterizing the nature and scope of the arbitration, as well as their statements touting

Signet’s supposed ethical business conduct, were materially misleading at best.


                                               -86-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 87 of 135




       300.    In addition, the information contained in the Declarations – and specifically the

facts asserted as to Defendant Light – was repeatedly discussed at the highest levels of Signet.

As noted above, the Signet Board had been repeatedly briefed on the litigation since 2008 and,

when considering Defendant Light for promotions, had again reviewed this information.

According to Signet’s Chairman:

               As a Board, we have been briefed on this litigation since 2008. . . .
               When evaluating whether to make Mark Chief Operating Officer
               in 2014, we obviously reviewed his business performance and
               evaluated, with advice from counsel, the allegations that were
               described in connection with the case, reviewed the available
               information, the timeframes involved, and the context in which it
               was offered. . . . When the previous CEO departed the Company,
               we conducted a further confirmatory review, and Mark was
               appointed CEO.

       301.    In short, Defendants were well aware of the facts set forth in the Declarations

when they made the misrepresentations and omissions at issue.

      SIGNET MATERIALLY UNDERSTATED THE RESERVES FOR ITS LOAN
       PORTFOLIO, THEREBY MATERIALLY OVERSTATING ITS INCOME
       302.    At each quarter, Signet was required to record in its publicly filed financial

statements an “allowance for doubtful accounts,” or “allowance for credit losses,” also known as

a reserve. The reserve represented the dollar amount of accounts receivable that, based on

current evidence, were likely uncollectible. This was a key metric for investors because it

reflected the health of the loan portfolio, which, as noted above, was fundamental to Signet’s

business. Further, reserve increases were charged dollar-for-dollar against Signet’s pre-tax

income, and directly impacted the Company’s financial performance.

       303.    Generally Accepted Accounting Principles (“GAAP”) required that Signet

recognize and disclose probable losses inherent in its loan portfolio prior to charging off accounts

receivable when the loss is ultimately confirmed (i.e., the “loss confirming event”).

Specifically, ASC 450, in conjunction with ASC 310, Receivables, required that the Company




                                               -87-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 88 of 135




record allowances for uncollectible accounts receivable and related credit loss provisions when

the following conditions existed:

                a.     Information available before Signet’s financial statements were
                       issued or were available to be issued indicated that it was
                       probable that a loan or group of loans had been impaired or a
                       liability had been incurred at the date of the financial statements;
                       and

                b.     The amount of the loss was reasonably estimable (ASC 450-
                       20 -25-2).

       304.    Under GAAP, those conditions may be considered in relation to individual

receivables or in relation to groups of similar types of receivables. If the conditions are met,

allowances for losses shall be made even though the particular receivables that are uncollectible

may not be identifiable. (ASC 310-10-35-9).

       305.    Signet’s use of the recency aging method and its related charge-off policy obscured

and extended the time between when a loan was made and when the related receivable was

ultimately charged off – a period of time known as the “loss discovery period.” Signet required

its credit customers to sign an agreement specifying minimum payment terms. Typically, a

failure to comply with the minimum payment terms is an adverse fact that indicates that the

prospect for an uncollectible account is greater. However, under the recency method, Signet

permitted customers to make partial payments (as little as 75% of the agreed upon amounts)

for the account to be considered as current.

       306.    Therefore, a customer could be dropping further and further from its agreed upon

payment schedule, but with these partial payments the account would be considered to be current

under Signet’s recency method. Post-Relevant-Period (October 2016) the SEC questioned Signet

on its use of the recency method, indicating that it is not comparable to other market

participants. Indeed, one impact of Signet’s atypical recency method is to understate and/or

mask true delinquency trends, as accounts may be shown as recency current but may actually be

several payments contractually past due. Thus, while Signet reported figures for delinquent and


                                               -88-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 89 of 135




non-performing loans in its SEC filings during the Relevant Period, these figures understated

the true number of delinquencies and non-performing loans the Company was experiencing, and

obscured the true credit quality of the loan portfolio.

       307.    Since the uncollectibility of an account receivable – and hence, the adequacy of a

reserve – is confirmed when the account is charged off, a company’s policy of writing off its

accounts is significant. Signet’s policy of writing off accounts receivable is to wait until the

accounts become (a) more than 120 days aged on the recency method, and (b) more than 240 days

aged on the contractual method.
       308.    Thus, Signet’s use of the recency method for aging accounts receivables defers the

identification of an account as past due. Further, Signet’s policy of not charging the loan off

until it is both 120 days past due on a recency basis and 240 days past due on a contractual

basis, significantly defers when the Company recognizes the “loss confirming event” (i.e., the

charge-off of the uncollectible account receivable). To illustrate, if a customer failed to make

any payments on an account, it would take 30 days for that account to become one day past due,

and then another 240 days for it to become 240 days past due – meaning that even in the case of

a customer who made no payments it would take Signet nine months (270 days) before it wrote

off the account.

       309.    Notably, this 270-day minimum period could be extended if the customer made

any partial payments under the recency method. Therefore, in all reality, Signet’s accounting

policy likely extended the loss-confirming period to at least one year

       310.    Notwithstanding the fact that Signet had extremely lenient delinquency and

charge-off policies (which delayed the charge-off of losses), Signet’s reserves were still

consistently less than the confirmed losses it recognized during the preceding twelve months. In

other words, Signet’s reserves for losses were consistently less than the actual charge-offs it had

recorded on a smaller receivable portfolio during the preceding loss discovery period (i.e.,

assumed twelve month period).




                                                -89-
           Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 90 of 135




       311.     For example, in Signet’s third quarter of its 2017 fiscal year, Signet had a

recorded reserve of $133 million for its accounts receivable of $1.7 billion. Yet – even under its

very lenient recency method and its policy of not charging off accounts until they become 240

days past due on the contractual basis – Signet wrote off $195 million for the preceding one-

year period loan portfolio, which was slightly smaller at $1.6 billion. This is strong evidence

that Signet’s reserves were understated by at least $62 million at the end of the Relevant Period.

This is especially so given Signet’s assertions that its underwriting and the performance of the

portfolio did not change for many years – assertions which further demonstrate that at a minimum

the probable uncollectible receivables (the reserve) and related loss experience should be the

same as those which very recently occurred (the charge-offs).

       312.     Based on an estimated loss discovery period of one year, Signet failed to increase

its reserves and related bad debt expense as of the end of each quarter in the Relevant Period in

violation of GAAP. Consequently, Signet’s reserves and bad debt expense were understated,

and its pre-tax income was overstated, by material amounts throughout the Relevant Period

       313.     The following table sets forth the understatements of Signet’s reserves for each

reporting period in the Relevant Period based on an estimated loss discovery period of one year.

The cumulative amount by which Signet’s reserve was understated ranged from $30 to $84

million.

      Fiscal         Reserve reported by      Charge-offs reported by        Understatement of
      Period:        Signet (in millions):    Signet for the preceding    reserve and related bad
                                                 year (in millions):          debt expense (in
                                                                          millions) if cumulative
                                                                            understatement was
                                                                                recognized:
    Q2 2014                  $89                        $120                       $31

    Q3 2014                  $90                        $125                       $35

    Q4 2014                  $98                        $128                       $30

    FY 2014                  $98                        $128                       $30



                                               -90-
          Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 91 of 135



      Fiscal           Reserve reported by          Charge-offs reported by           Understatement of
      Period:          Signet (in millions):        Signet for the preceding       reserve and related bad
                                                       year (in millions):             debt expense (in
                                                                                   millions) if cumulative
                                                                                     understatement was
                                                                                         recognized:
     Q1 2015                    $88                           $131                            $43

     Q2 2015                    $99                           $135                            $36

     Q3 2015                   $103                           $138                            $36

     Q4 2015                   $113                           $145                            $32

     FY 2015                   $113                           $145                            $32

     Q1 2016                   $103                           $150                            $47

     Q2 2016                   $116                           $156                            $40

     Q3 2016                   $122                           $165                            $43

     Q4 2016                   $130                           $174                            $44

     FY 2016                   $130                           $174                            $44

     Q1 2017                   $117                           $183                            $66

     Q2 2017                   $129                           $189                            $59

     Q3 2017                   $133                           $195                            $62

     Q4 2017                   $139                           $203                            $64

     FY 2017                   $139                           $203                            $64

     Q1 2018                   $127                           $210                            $83

     Q2 2018                   $114                           $1984                           $84

4
  Unlike other balances presented in the table, this amount was derived by annualizing net charge-offs recorded
during Signet’s quarter ended July 29, 2017. This calculation change was made because Signet’s Q2 2018 net
charge-offs were based, in part, on the Company’s significantly reduced “receivable balance evaluated for
impairment.” The receivable decrease resulted from Signet’s May 25, 2017 reclassification of approximately $1
billion of its “receivable balance evaluated for impairment” to “Accounts Receivable held for sale,” made in
connection with the outsourcing of its loan portfolio.


                                                     -91-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 92 of 135




       314.   Likewise, the following chart reflects the percentage amounts by which Signet’s

quarterly income and earnings would have decreased at each reporting period in the Relevant

Period if Signet had corrected its cumulative understatements of reserves and bad debt expenses.

    Fiscal           Percentage          Percentage          Percentage            Percentage
    Period:         decrease of          decrease of         decrease of          decrease of
                      reported             reported         reported net        reported diluted
                      quarterly       quarterly pre-tax       income if           earnings per
                 operating income         income if          cumulative              share if
                   if cumulative         cumulative        understatement          cumulative
                  understatement       understatement      was recognized:      understatement
                 was recognized:      was recognized:                           was recognized:

    Q2 2014            29%                  29%                  30%                  30%

    Q3 2014            68%                  69%                  69%                  67%

    Q4 2014            11%                  11%                  11%                  11%

   FY 2014              5%                   5%                   5%                  5%

    Q1 2015            29%                  29%                  29%                  29%

    Q2 2015            43%                  51%                  40%                  41%

    Q3 2015            333%                1874%                1780%               1429%

    Q4 2015            10%                  10%                   9%                  9%

   FY 2015              5%                   6%                   5%                  5%

    Q1 2016            27%                  28%                  26%                  26%

    Q2 2016            40%                  45%                  42%                  42%

    Q3 2016            128%                 196%                186%                 186%

    Q4 2016            11%                  11%                  10%                  10%

   FY 2016              6%                   7%                   6%                  6%




                                              -92-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 93 of 135



    Fiscal          Percentage           Percentage            Percentage          Percentage
    Period:        decrease of           decrease of           decrease of        decrease of
                     reported              reported           reported net      reported diluted
                     quarterly        quarterly pre-tax         income if         earnings per
                operating income          income if            cumulative            share if
                  if cumulative          cumulative          understatement        cumulative
                 understatement        understatement        was recognized:    understatement
                was recognized:       was recognized:                           was recognized:

   Q1 2017            31%                   33%                   29%                   29%

   Q2 2017            49%                   55%                   47%                   47%

   Q3 2017            194%                 321%                  238%                274%

   Q4 2017            16%                   17%                   14%                   17%

   FY 2017             8%                   9%                    8%                    10%

   Q1 2018            73%                   82%                   69%                   66%

   Q2 2018            62%                   69%                   64%                   67%


       315.   Notably, an analysis of charge-offs subsequent to each reporting period confirms

the understatement of Signet’s reserves. The following table compares each respective reserve

to the confirmed losses realized over the relevant, average discovery period (i.e., the

subsequent twelve month period):



                                            Charge-offs reported by         Understatement of
    Fiscal        Reserve reported by            Signet for the           reserve if cumulative
    Period:       Signet (in millions):       subsequent year (in          understatement was
                                                   millions):                recognized (in
                                                                                millions):

   Q2 2014                $89                         $135                        $46

   Q3 2014                $90                         $138                        $49

   Q4 2014                $98                         $145                        $47




                                             -93-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 94 of 135




                                            Charge-offs reported by        Understatement of
    Fiscal         Reserve reported by           Signet for the          reserve if cumulative
    Period:        Signet (in millions):      subsequent year (in         understatement was
                                                   millions):               recognized (in
                                                                               millions):

   FY 2014                 $98                         $145                      $47

   Q1 2015                 $88                         $150                      $63

   Q2 2015                 $99                         $156                      $57

   Q3 2015                 $103                        $165                      $63

   Q4 2015                 $113                        $174                      $61

   FY 2015                 $113                        $174                      $61

   Q1 2016                 $103                        $183                      $79

   Q2 2016                 $116                        $189                      $73

   Q3 2016                 $122                        $195                      $73

   Q4 2016                 $130                        $203                      $73

   FY 2016                 $130                        $203                      $73

   Q1 2017                 $117                        $211                      $94

   Q2 2017                 $129                        $218                      $88

 MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS WITH
              RESPECT TO THE CREDIT QUALITY FRAUD
       316.   Throughout the Relevant Period, Defendants made numerous materially false and

misleading statements and omissions including those concerning: (1) the quality and risks of

Signet’s in-house credit portfolio and underwriting; and (2) the Company’s financial performance

and accounting, including its reserves and earnings.



                                             -94-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 95 of 135




       A.      Materially False And Misleading Statements And Omissions Concerning The
               Second Quarter Fiscal 2015
       317.    On August 28, 2014, Signet issued a press release entitled, “Signet Jewelers Reports

Second Quarter Financial Results” (the “Second Quarter 2015 Press Release”). On that same

day, the Company filed with the SEC a Form 8-K (the “Second Quarter 2015 Form 8-K”),

which Defendant Santana signed, that attached the press release as an exhibit. The Second

Quarter 2015 Press Release and the Second Quarter 2015 Form 8-K reported diluted EPS of

$0.72, down 14.3% due to one-time expenses from the Zale acquisition, and organic EPS of

$1.00. The Company also reported net income of $58.0 million, operating income of $83.5
million, and income before taxes of $69.8 million.

       318.    The financial results set forth above were materially misstated. Specifically, as

a result of Signet’s understatements of its reserve, its net income was overstated by 40%, its

operating income was overstated by 43%, its income before taxes was overstated by 51% and

its diluted EPS was overstated by 40%, as set forth above.
       319.    Thereafter, on September 10, 2014, Signet filed with the SEC its Form 10-Q for the

quarter ended August 2, 2014 (the “Second Quarter 2015 Form 10-Q”), which was signed by

Defendant Barnes and Defendant Santana. The Second Quarter 2015 Form 10-Q reported the

same financials set forth above. The Second Quarter 2015 Form 10-Q also reported allowance

for credit losses of $98.9 million, a 7% valuation allowance of gross receivables, and year-to-

date net bad debt expense of $64.1 million.

       320.    Those metrics were materially understated by the amounts and for the reasons

set forth above.

       321.    In the Second Quarter 2015 Press Release Defendants made additional misleading

statements concerning Signet’s credit portfolio. For instance, the press release provided that

               The net bad debt as a percentage of the division’s total sales
               increased to 3.7% in year to date Fiscal 2015 compared to 3.6% in
               year to date Fiscal 2014, driven primarily by growth in the


                                               -95-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 96 of 135



                 outstanding receivable balance from increased credit penetration.
                 The portfolio continues to perform strongly as evidenced by the
                 allowance for doubtful accounts as a percentage of ending
                 accounts receivable decreasing 20 basis points from 7.2% as of
                 August 3, 2013 to 7.0% as of August 2, 2014.
        322.     These statements were materially misleading. It was materially misleading to

state that the “portfolio continues to perform strongly,” and to point to the purportedly low

allowance figures as “evidence,” when that allowance figure was materially understated, and

the portfolio contained hundreds of millions of dollars’ worth of high-risk subprime loans.

        323.     On August 28, 2014, Defendants held a conference call with investors to

discuss second quarter fiscal 2015 results (the “Second Quarter 2015 Conference Call”). During

the conference call Defendants made additional misleading statements regarding Signet’s credit

portfolio.     Specifically, Defendant Santana noted the year-over-year increase in the credit

penetration rate from 57.1% to 60%, and attributed this increase

                 primarily to the credit decision engine improvements, higher outlet
                 participation and strong guest acceptance of our credit offerings.
                 We have recently invested in a new decision engine, which
                 preserves credit requirements, but more accurately scores
                 applications, which yields more qualified customers. . . . Operating
                 improvements made to the decision engine have helped increase
                 credit penetration without adversely affecting the net impact of bad
                 debt.
        324.     This statement was materially false and misleading. It was materially misleading

to tout the new decision engine as yielding “more qualified customers” and increasing “credit

penetration without adversely affecting the net impact of bad debt,” when the Company’s net

bad debt figures were materially understated, and the Company was continuing to generate

massive amounts of high-risk subprime loans.

        B.       Materially False And Misleading Statements And Omissions Concerning The
                 Third Quarter Fiscal 2015
        325.     On September 4, 2014, Signet participated in a Goldman Sachs Global Retailing

Conference (the “Fiscal 2015 Retailing Conference”), during which analysts asked about the

performance of the Company’s credit book. Defendant Santana stated that


                                                -96-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 97 of 135



                our credit portfolio continues to perform very strong. Our credit is
                a key enabler of our sales, and we really do view it as one of the
                competitive advantages we have. And the value that a credit
                customer brings to our Sterling Jewelers division is about 3.5 times
                that of a noncredit customer.
        326.    This statement was materially misleading. Contrary to the statement that the

“credit portfolio continues to perform very strong,” the portfolio contained several hundred

million dollars’ worth of high-risk subprime loans.

        327.    Also during the Fiscal 2015 Retailing Conference, Defendant Santana made

materially misleading statements concerning operating changes the Company made to its credit
decision mechanism, meant to assure investors that despite the increase in the credit penetration
rate, the quality of Signet’s borrowers remained strong. Santana specifically stated:

                One of the investments we recently had made was in our decision
                engine, and we’ve really been seeing the return on that investment.
                And in our last call, we talked about our credit penetration rate had
                increased up to 62%, and that really is driven by the investments
                we’ve made on the front end. And our investment there maintains
                that credit quality that we absolutely have to be robust about. But,
                what it does is it’s a little bit more in terms of how it scores the
                accuracy of scoring an applicant. So, we’re pulling in more of
                these quality customers into our portfolio.
        328.    This statement was materially misleading. Contrary to Defendants’ statement

that the investment made in the credit decision engine “maintains that credit quality that we

absolutely have to be robust about,” Signet sought to drive loan volume through the use of

reckless underwriting practices, and issued huge amounts of loans to high-risk subprime

borrowers. Contrary to Defendants’ statement that the Company was “pulling in more of

these quality customers into our portfolio,” the number of high-risk subprime loans in
Signet’s portfolio remained enormous throughout the Relevant Period.

        329.    During the Fiscal 2015 Retailing Conference, Santana also relied on the Company’s

misstated allowance for doubtful accounts to convince investors that Signet’s credit portfolio was

healthy, stating that




                                                -97-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 98 of 135



               when we think about the performance of our credit portfolio, if
               you actually look at our allowance as a percentage of our accounts
               receivable, we actually had an improvement there of about 20
               basis points over last year. So, it continues to perform strong, and I
               think there’s great things to come from our credit portfolio.
       330.    These statements were materially misleading. It was materially misleading to

state that the “portfolio continues to perform strong,” and to point to the purportedly low

allowance figures as a credit quality indicator, when that allowance figure was materially

understated and the portfolio contained hundreds of millions of dollars’ worth of high-risk

subprime loans.

       331.    On November 25, 2014, Signet issued a press release entitled “Signet Jewelers

Reports Third Quarter Fiscal 2015 Financial Results” (the “Third Quarter 2015 Press Release”).

On that same day, the Company filed with the SEC a Form 8-K (the “Third Quarter 2015 Form

8- K”), signed by Defendant Santana, that attached the press release as an exhibit. The Third

Quarter 2015 Press Release and the Third Quarter 2015 Form 8-K reported adjusted EPS of $0.21

and pre-adjusted loss per share of $0.02 due to transaction costs in relation to the Zale

acquisition. The Company also reported a net loss of $1.3 million, operating income of $10.7
million, and a loss before taxes of $1.9 million.

       332.    The results set forth above were materially misstated. Specifically, as a result

of Signet’s cumulative understatements of its reserve, its net loss was understated by 1780%,

its operating income was overstated by 333%, its loss before taxes was understated by 1874%,

and its loss per share was understated by 1429%, as set forth above.
       333.    The Third Quarter 2015 Form 8-K also reported an allowance for credit losses as a

percentage of ending accounts receivable as 7.4% for year-to-date fiscal 2015. This metric was

materially understated for the reasons set forth above.

       334.    On December 8, 2014, the Company filed with the SEC its Form 10-Q for the

period ending November 1, 2014 (the “Third Quarter 2015 Form 10-Q”), which was signed by

Defendant Santana. The Third Quarter 2015 Form 10-Q reported the same financial results set

forth above. The Third Quarter 2015 Form 10-Q also reported an allowance for credit losses of


                                                -98-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 99 of 135




$102.6 million, a 7.4% valuation allowance as a percentage of gross receivables for the quarter,

and year-to-date net bad debt expense of $105.8 million.

       335.    These metrics were materially understated by the amounts and for the reasons set

forth above.

       336.    The Third Quarter 2015 Press Release and the Third Quarter 2015 Form 8-K

contained additional misleading statements concerning the health of Signet’s credit portfolio as

related to its bad debt valuation allowance. For instance, in the Third Quarter 2015 Press

Release, Defendants stated that the “portfolio performed strongly as evidenced by the allowance

for doubtful accounts as a percentage of ending accounts receivable decreasing 10 basis points to

7.4% as of November 1, 2014 from 7.5% as of November 2, 2013.”

       337.    These statements were materially misleading. Like the statements Defendant

Santana made earlier in the year at the Fiscal 2015 Retailing Conference, it was materially

misleading to state that the “portfolio performed strongly,” and to point to the purportedly low

allowance figures as “evidence,” when that allowance figure was materially understated, and the

portfolio contained hundreds of millions of dollars’ worth of high-risk subprime loans.
       338.    On or about January 12, 2015, Signet participated in the ICR Xchange Conference

in Orlando Florida. For this conference, Signet provided a presentation, which included material

misstatements or omissions, in particular, with respect to its credit portfolio, Signet stated that it

was “focused on selling jewelry, not credit” and that its credit system was “resilient.” Signet

made additional statements about its credit system, including that it was in-house, and touted the

credit system as a positive to the Company. These statements were materially misleading, as

they failed to include that Signet’s credit portfolio was of poor quality, was not well managed,

and had poor underwriting standards.

       339.    These statements were also false and misleading as Signet, in fact, was focused on

selling credit as demonstrated by revelations of its low to nonexistent underwriting practices and

guidelines, and by information from Former Employees that Signet was pushing credit. It was

materially misleading to state that credit was a competitive strength or that the portfolio was


                                                -99-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 100 of 135




managed effectively, when credit was in fact a risk to the company, and the portfolio was being

managed per poor to non-existent underwriting practices and guidelines.

       C.      Materially False And Misleading Statements And Omissions Concerning The
               Fourth Quarter And Full Fiscal Year 2015
       340.    On March 26, 2015, Signet issued a press release entitled “Signet Jewelers Reports

Excellent Fourth Quarter And Strong Fiscal 2015 Financial Results” (the “Fourth Quarter

2015 Press Release”). On that same day, Signet filed with the SEC a Form 8-K (the “Fourth

Quarter 2015 Form 8-K”), which Defendant Santana signed, that attached the press release as an

exhibit. In the Fourth Quarter 2015 Press Release and Fourth Quarter 2015 Form 8-K, the
Company reported diluted EPS of $2.84, net income of $228.0 million, operating income of

$331.7 million, and income before taxes of $323.8 million for the fourth quarter.

       341.    The results set forth above were materially misstated. Specifically, as a result

of Signet’s understatements of its reserve, its fourth quarter 2015 net income was overstated by

9%, its operating income was overstated by 11%, its income before taxes was overstated by

10%, and its diluted EPS was overstated by 9%.
       342.    For the full fiscal year, the Company reported diluted EPS of $4.75, net income of

$381.3 million, operating income of $576.6 million, and income before taxes of $540.6 million.

       343.    The results set forth above were materially misstated. Its full year net income

was overstated by 5%, its operating income was overstated by 5%, its income before taxes was

overstated by 6%, and its diluted EPS was overstated by 5%, as set forth above.

       344.    Also on March 26, 2015, Signet filed with the SEC its Form 10-K for the year ended

January 31, 2015 (the “Fiscal 2015 Form 10-K”), which was signed by Defendant Light and

Defendant Santana. The Fiscal 2015 Form 10-K reported allowance for credit losses of $113.1

million, a 6.8% valuation allowance as a percentage of receivables, and year-to-date net bad debt

expense of $160.0 million.

       345.        Those metrics were materially understated by the amounts and for the reasons

set forth above.


                                               -100-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 101 of 135




       346.    That same day, Defendants held a conference call with investors to discuss

fourth quarter and full-year fiscal 2015 financials (the “Fourth Quarter 2015 Conference Call”).

During the conference call, Defendants made additional misleading statements concerning

Signet’s credit portfolio. Specifically, Defendant Santana stated that

               [o]perating improvements made to our decision engine have
               helped increase credit penetration and profit without adversely
               affecting the net impact of our bad debt for the full year. Now on a
               quarterly basis the net impact of bad debt and interest income was
               about flat and that’s due primarily to the timing of recoveries
               which have been realized in the first quarter of fiscal 2016. The
               portfolio continues to perform very strongly for us and that’s
               evidenced by the allowance as a percentage of our ending
               accounts receivable finishing nearly flat to last year.
       347.    These statements were materially misleading. It was materially misleading to

state that the improvements made to the decision engine “helped increase credit penetration and

profit without adversely affecting the net impact of our bad debt,” when the Company’s net bad

debt figures were materially understated, and the Company was continuing to generate massive

amounts of high-risk subprime loans.

       D.      Materially False And Misleading Statements And Omissions Concerning The
               First Quarter Fiscal 2016
       348.    On May 28, 2015, Signet issued a press release entitled “Signet Jewelers Reports

Strong First Quarter Financial Results” (the “First Quarter 2016 Press Release”). On the same

day, the Company filed with the SEC a Form 8-K (the “First Quarter 2016 Form 8-K”), which

Defendant Santana signed, that attached the press release as an exhibit. The First Quarter

2016 Press Release and the First Quarter 2016 Form 8-K reported diluted EPS of $1.48, net

income of $118.8 million, operating income of $176.2 million, and income before taxes of

$165.2 million.

       349.    The results set forth above were materially misstated. Specifically, as a result

of Signet’s understatements of its reserve, its net income was overstated by 26%, its operating




                                              -101-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 102 of 135




income was overstated by 27%, it income before taxes was overstated by 28% and its diluted

EPS was overstated by 26%, as set forth above.

       350.        On June 3, 2015, Signet filed with the SEC its Form 10-Q for the quarter

ended May 2, 2015 (the “First Quarter 2016 Form 10-Q”), which was signed by Defendant

Light and Defendant Santana. The First Quarter 2016 Form 10-Q reported the same misstated

financial results set forth, above. The First Quarter 2016 Form 10-Q also reported allowance for

credit losses of $103.3 million, a 6.5% valuation allowance as a percentage of gross receivables,

and year-to-date net bad debt expense of $28.1 million.

       351.    Those metrics were materially understated by the amounts and for the reasons

set forth above.

       352.    Later on May 28, 2015, Defendants held a conference call with investors to

discuss first quarter fiscal 2016 financials (the “First Quarter 2016 Conference Call”). During

the call, Defendants repeated the financials set forth in the First Quarter 2016 Press Release, and

made additional misleading statements concerning Signet’s credit portfolio.

       353.    Specifically, Defendant Santana again relied on the Company’s valuation

allowance to represent to investors that the Company’s credit portfolio was performing well:

               Net bad debt expense for the quarter was $28.1 Million
               compared to $22.3, last year, an increase in $5.8 Million. And
               that was driven primarily by the growth in receivables balance
               from increased penetration and change in the credit program mix.
               Other operating income was $63.5 Million compared to $54m last
               year. This was an increase of $9.5 Million and is due primarily to
               more interest income on the higher outstanding receivables as well
               as the shift away from interest-free programs. So the net impact of
               these two items was income of $35.4 Million compared to $31.7
               Million in the prior year or an increase of $3.7 Million. Our
               portfolio continues to perform well as evidenced by the net impact
               of bad debt and other operating income as well as the allowance as
               a percentage of accounts receivable being fairly consistent.
       354.    This statement was materially false and misleading. It was materially misleading

to state that the “portfolio continues to perform well,” and to point to the purportedly low net

bad debt and allowance figures as “evidence,” when those figures were materially understated,


                                              -102-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 103 of 135




and the Company’s extremely risky lending to subprime borrowers had created a material

risk to the Company.

       355.   On or about June 24, 2015, Signet presented at the Signet Institutional Investor

Conference in New York, New York.          As part of that conference, Signet issued a slide

presentation for “New York Investor Day.”        In that presentation, Signet stated that they

“effectively managed our credit portfolio” and stated that their in-house credit system was a

competitive strength.   Those statements were false or materially misleading; it was materially

misleading to state that credit was a competitive strength when Signet’s credit figures were

materially understated, and the Company’s extremely risky lending to subprime borrowers had

created a material risk to the Company.

       E.     Materially False And Misleading Statements And Omissions Concerning The
              Second Quarter Fiscal 2016
       356.   On August 27, 2015, Signet issued a press release entitled “Signet Jewelers Reports

Second Quarter Financial Results” (the “Second Quarter 2016 Press Release”). That same day,

Signet filed with the SEC a Form 8-K (the “Second Quarter 2016 Form 8-K”), signed by

Defendant Santana, that included the press release as an exhibit. The Second Quarter 2016 Press

Release and Second Quarter 2016 Form 8-K reported diluted EPS of $0.78, exceeding guidance

for the quarter. The Company also reported pre-tax income of $89.7 million, net income of

$62.2 million, and operating income of $100.8 million.

       357.   The results set forth above were materially misstated. Specifically, as a result

of Signet’s understatements of its reserve, its net income was overstated by 42%, its operating

income was overstated by 40%, its income before taxes was overstated by 45%, and its diluted

EPS was overstated by 42%, as set forth above.

       358.   On September 3, 2015, the Company filed with the SEC its Form 10-Q for

the quarter ended August 1, 2015 (“Second Quarter 2016 Form 10-Q”), which was signed by

Defendant Light and Defendant Santana. The Second Quarter 2016 Form 10-Q reported the

same financial results set forth above. The Second Quarter 2016 Form 10-Q also contained


                                             -103-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 104 of 135




reported allowance for credit losses of $116.0 million, a 7.3% valuation allowance as a percentage

of gross receivables, and year-to-date net bad debt expense of $77.5 million.

       359.    Those metrics were materially understated by the amounts and for the reasons

set forth above.

       360.    On August 27, 2015, the Company held a conference call with investors to discuss

its fiscal 2016 second quarter results (the “Second Quarter 2016 Conference Call”). On that call,

Defendant Santana made misleading statements designed to ensure investors that the credit quality

of the Company’s consumer loan portfolio was strong and healthy.

       361.    For instance, Defendant Santana made false and misleading statements regarding

the Company’s allowance for doubtful accounts as a percentage of accounts receivable: “The

allowance as a percentage of AR of 7.3% increased over last year due to timing. That is, in Q2 last

year accounts receivable grew due to the credit decision engine introduction; but the bad debt

that would come with any AR growth lagged. So this created an unusually low percentage last

year, which we are now lapping.”

       362.    This statement was materially false and misleading. It was false to state that

the Company’s prior allowance was “unusually low” when it was, in fact, materially understated.

       F.      Materially False And Misleading Statements And Omissions Concerning The
               Third Quarter Fiscal 2016
       363.    On November 24, 2015, Signet issued a press release entitled “Signet Jewelers

Reports Third Quarter Financial Results” (“Third Quarter 2016 Press Release”). That same day,

Signet filed with the SEC a Form 8-K (“Third Quarter 2016 Form 8-K”), which Defendant Santana

signed, that included the press release as an exhibit. The Third Quarter 2015 Press Release and

the Third Quarter 2015 Form 8-K reported diluted EPS of $0.19.                  The Company also

reported net income of $15 million, operating income of $33.6 million, and income before taxes

of $21.9 million.

       364.    The financial results set forth above were materially misstated. Specifically, as

a result of Signet’s understatements of its reserve, its net income was overstated by 186%, its


                                              -104-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 105 of 135




operating income was overstated by 128%, its income before taxes was overstated by 196%, and

its diluted EPS was overstated by 186%, as set forth above.

       365.    Thereafter, on December 4, 2015, Signet filed with the SEC its Form 10-Q for

the quarter ending October 31, 2015 (“Third Quarter 2016 Form 10-Q”), which was signed by

Defendant Light and Defendant Santana. The Third Quarter 2016 Form 10-Q reported the same

financial results set forth above. The Third Quarter 2016 Form 10-Q also reported allowance for

credit losses of $122.2 million, a 7.8% valuation allowance as a percentage of gross receivables,

and year-to-date net bad debt expense of $130.6 million.

       366.    Those metrics were materially understated by the amounts and for the reasons

set forth above.

       367.    On November 24, 2015, Defendants held a conference call with investors to discuss

third quarter fiscal 2016 results (“Third Quarter 2016 Conference Call”). Defendants repeated

the results in the Third Quarter 2015 Press Release and the Third Quarter 2015 Form 8-K. On the

call, Defendant Santana addressed Signet’s credit portfolio and made misleading statements
meant to quell market concern:

               Our credit approval standards remain disciplined and unchanged.
               The higher participation rate was primarily driven by a greater
               increase of Kay customers compared to our Jared customers. The
               average monthly collection rate was 11.7% compared to 12.1%
               due to two main reasons. First, as our mix or bridal increases due
               to our best in bridal strategy this creates a higher average
               receivable. By design the repayment rate is lower as the price point
               of the merchandise increases. Bridal has a higher average credit
               sale and therefore the repayment is longer, so this leaves a higher
               outstanding receivable to be collected. And second, like other
               consumer loans more principle is paid off later in the life of the
               loan. So as our credit portfolio has grown more in the last year
               proportionally more of it will be paid later. . . . Importantly Signet
               has not changed its credit standards and our credit portfolio
               continues to perform well and profitably.

               Santana again stated later during the call that

               [n]o changes have been made in our credit standards and the
               bottom line is that small changes had a more pronounced impact in


                                               -105-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 106 of 135



               the third quarter as the third quarter is our smallest quarter but our
               credit earnings are earned more evenly throughout the year. . . .
               We remain highly disciplined in our approval process and as a
               result our credit portfolio continues to be profitable and stable.
       368.     Those statements were materially false and misleading.                  Contrary to

Defendants’ statements that the Company’s “credit approval standards remain disciplined and

unchanged” and that Defendants “remain highly disciplined in our approval process,” the

Company sought to drive loan volume through the use of reckless underwriting practices.

Further, contrary to Defendants’ statements that the credit portfolio “continues to perform well

and profitably,” and “continues to be profitable and stable,” the Company’s reckless lending

generated several hundred million dollars’ worth of high-risk subprime loans that posed a

material risk to Signet.

       G.      Materially False And Misleading Statements And Omissions Concerning The
               Fourth Quarter And Full Fiscal Year 2016
       369.     On January 7, 2016, Defendants held a conference call with investors to

discuss holiday results (the “Fiscal 2016 Holiday Conference Call”). Early in the call, Defendant

Santana addressed Signet’s credit operation, stating that

               [i]n-house credit has long been an important element of Signet’s
               success and we are very proud of the significant sales and earnings
               the program has delivered in its 30-plus year history. Our credit
               program offers a competitive advantage for the company.”

She then again stated that the Company’s credit portfolio is “profitable and the performance in Q4

is very much in line with our expectations.”


       370.     These statements were materially false and misleading. It was materially false

and misleading to state that the portfolio was “profitable” when the portfolio contained hundreds

of millions of dollars’ worth of high-risk subprime loans with substantial unrecognized losses.

       371.     Also during the Fiscal 2016 Holiday Conference Call, Defendant Santana

made misleading statements meant to address market skepticism surrounding the Company’s




                                               -106-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 107 of 135




credit metrics for the third quarter of fiscal 2016. In response to an analyst question about the

possibility of outsourcing the credit business Santana stated that

               the modest mix shift that we saw in Q3 . . . was really magnified . .
               . given the small size of the quarter in Q3 which was only about
               5% of our annual operating income. And that we had mentioned in
               Q4 the effect of that would be immaterial all of which was factored
               into our guidance at that point and continues to be factored into
               our guidance. The credit portfolio as I mentioned is performing
               exactly very much so in line with our expectations . We’re
               very pleased with the performance. Early on the initiatives that
               we put forth to favorably influence that mix seem to be working
               in the right direction and again I just go back to our credit
               portfolio remains extremely profitable.
       372.    Those statements were materially misleading. Contrary to statements that the

credit portfolio “is performing exactly very much so in line with our expectations,” and that the

“portfolio remains extremely profitable,” the portfolio contained several hundred million

dollars’ worth of high-risk subprime loans with significant undisclosed losses.

       373.    In addition to Defendant Santana’s misleading statements regarding the health of

Signet’s credit portfolio, Defendant Light made statements meant to quell investor concern.

Specifically, Defendant Light stated that

               I just wanted to reinforce something that Michele said and I think
               it’s very important that everybody understands this. We’ve been
               running a credit portfolio for well over 30 years, well over 30
               years and we’ve been through good times and bad times with the
               recession and we’ve been able to manage our accounts receivable
               appropriately and arguably better than most during all times
               within the last 30-plus years.

               So this credit as Michele said there’s modest shifts going on but
               there’s nothing that’s unprecedented for us. So we have every
               confidence in the way we manage our credit portfolio. I just want
               to reinforce that because there seems to be some concerns about
               our credit portfolio, and the profitability of our credit portfolio. I
               just want to reinforce that because there seems to be some concerns
               about our credit portfolio and we just think it‘s unwarranted quite
               frankly[.]”




                                               -107-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 108 of 135




       374.    Those statements were materially misleading. Contrary to the assurance that

any “concerns about our credit portfolio” were “unwarranted,” Signet had generated huge

amounts of subprime loans that posed a material risk to the Company.

       375.    Similarly, Santana added that, “so, I really hope with the comments that we

mentioned today that it does help to put this credit discussion to minimize it where it should

be.” It was materially false and misleading for Santana to “minimize” concern over the credit

portfolio because Signet had generated huge amounts of subprime loans that posed a material

risk to the Company.

       376.    On February 29, 2016, Signet issued a press release entitled “Signet Jewelers

Announces Strong Fourth Quarter Preliminary Results” (“Preliminary Fourth Quarter 2016

Press Release”). On the same day, Signet filed with the SEC a Form 8-K (“Preliminary Fourth

Quarter 2016 Form 8-K”), which was signed by Defendant Santana and attached the Preliminary

Fourth Quarter 2016 Press Release as an exhibit. The Preliminary Fourth Quarter 2016 Press

Release and Preliminary Fourth Quarter 2016 Form 8-K reported EPS of $3.42. The Preliminary

Fourth Quarter 2016 Press Release and Preliminary Fourth Quarter 2016 Form 8-K also reported

allowance for credit losses as 7.0% of gross receivables and a fourth quarter bad debt expense of

$60 million.

       377.    Signet’s fourth quarter EPS was materially misleading because it was overstated

by 10% as a result of Signet’s understatements of its reserves. Further, Signet’s allowance for

credit losses and bad debt expense were materially understated for the reasons set forth above.

       378.    Thereafter, on March 24, 2016, Signet issued a press release entitled “Signet

Jewelers Reports Excellent Fourth Quarter and Fiscal 2016 Financial Results” (“Fourth

Quarter 2016 Press Release”).     On the same day, Signet filed with the SEC a Form 8-K

(“Fourth Quarter 2016 Form 8-K”), which was signed by Defendant Santana and attached the

press release as an exhibit. The Fourth Quarter 2016 Press Release and the Fourth Quarter 2016

Form 8-K reported diluted EPS of $3.42, net income of $271.9 million, operating income of

$393.1 million, and income before taxes of $381.0 million for the fourth quarter. The Company


                                              -108-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 109 of 135




also reported allowance for credit losses of $130 million, a 7% valuation allowance as a

percentage of gross receivables, and year-to-date net bad debt expense of $190.5 million.

       379.     Those results were materially misstated. Specifically, as a result of Signet’s

understatements of its reserve, its net income was overstated by 10%, its operating incoming was

overstated by 11%, its income before taxes was overstated by 11%, and its diluted EPS was

overstated by 10%, as set forth above. Further, as set forth above, the Company’s allowance for

credit losses and bad debt expense were materially understated.

       380.     For the full fiscal 2016 year, the Fourth Quarter 2016 Press Release and the

Fourth Quarter 2016 Form 8-K also reported net income of $467.9 million, operating income of

$703.7 million, income before taxes of $657.8 million, and diluted EPS of $5.87. For the full

fiscal year, the Company reported net bad debt expense of $190.5 million.

       381.     Those results were materially misstated. Specifically, as a result of Signet’s

understatements of its reserve, its net income was overstated by 6%, its operating incoming was

overstated by 6%, its income before taxes was overstated by 7%, and its diluted EPS was

overstated by 6%, as set forth above. Further, as set forth above, the Company’s net bad debt

expense was materially understated

       382.     Also on March 24, 2016, Signet filed with the SEC its Form 10-K for the fiscal year

ended January 30, 2016 (“Fiscal 2016 Form 10-K”), which was signed by Defendant Light and

Defendant Santana. The Fiscal 2016 Form 10-K repeated many of the same financial results

stated above.

       383.     The Fourth Quarter 2016 Press Release contained additional false and

misleading statements regarding the Company’s credit portfolio. Specifically, Defendant Santana

is quoted as saying:

                Our consistency in underwriting is informed by our deep history
                of borrower behavior data which provides insights into payment
                patterns where customers have an emotional connection with their
                jewelry purchases. This provides us with a unique ability to
                underwrite effectively, capture incremental profitable sales, and
                develop lifetime customer relationships. . . . We continue to be


                                               -109-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 110 of 135



               confident in our credit portfolio performance and the competitive
               advantages associated with our in-house program.
       384.    It was materially misleading to tout the Company’s “unique ability to

underwrite effectively” or that the in-house credit program was a “competitive advantage” when,

in truth, Signet had engaged in reckless underwriting, and thus generated hundreds of millions of

dollars’ worth of high-risk subprime loans.

       385.    The Fourth Quarter 2016 Press Release further quotes Santana as defending

the Company’s use of the recency aging method, specifically that its

               use of the recency aging method optimizes collections and is
               aligned with our lending terms which require a qualifying payment
               defined as at least 75% of the scheduled monthly minimum
               payment and increases with delinquency level. It is important to
               understand that regardless of aging method, the balance sheet and
               income statement will yield the same result under US GAAP, as
               receivables must be stated at the net realizable value.

       386.    These statements are materially false and misleading. It was false and

misleading to represent that Signet’s financial performance would not be affected by the proper

application of GAAP, because Signet’s financial statements were materially misstated in

violation of GAAP. The proper application of GAAP would have (and as the truth emerged,

eventually did) alter the value of Signet’s credit portfolio, as Signet’s reserves were misstated,

and the net realizable value was false and misleading under Signet’s improper accounting.

       387.    On March 24, 2016, Defendants held a conference call with investors to

discuss these results (the “Fourth Quarter 2016 Conference Call”). Santana stated that the

Company’s
               underwriting standards are proven and have been consistent over a
               long period of time. This consistency in our underwriting also is
               demonstrated in our weighed average FICO score for the
               portfolio. For FY16, our weighted average FICO was 662 and has
               been in the mid-660s for numerous years. The FICO scores of the
               new customers in our portfolio in FY 16 at 684 was higher than the
               average for the total portfolio.




                                              -110-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 111 of 135




       388.   Those statements were materially misleading. It was materially misleading to

tout the supposed proven and consistent nature of Signet’s underwriting and the prime FICO

scores of its customers, when the Company’s underwriting was reckless, and the portfolio

contained hundreds of millions of dollars’ worth of high-risk subprime loans.

        490. Defendant Santana stated that

              regardless of aging method used over one’s portfolio, the balance
              sheet and income statement will yield the same result, as under US
              GAAP receivables must be stated at the net realizable value. The
              net charge-off to the balance sheet and the net bad debt expense in
              the P&L would be the same under both recency and contractual
              aging. There is no difference between the two when it comes to
              our financial statements.
       389.   Those statements were materially misleading. It was false and misleading to

represent that Signet’s financial performance would not be affected by the proper application of

GAAP, because Signet’s financial statements were materially misstated in violation of GAAP.

The proper application of GAAP would have (and as the truth emerged, eventually did) alter the

value of Signet’s credit portfolio, as Signet’s reserves were misstated, and the net realizable

value was false and misleading under Signet’s improper accounting.

       H.     Materially False And Misleading Statements And Omissions Concerning The
              First Quarter Fiscal 2017
       390.   In May 26, 2016, Signet issued a press release titled, “Signet Jewelers Reports

Record First Quarter Earnings” (“First Quarter 2017 Press Release”). On the same day, Signet

filed with the SEC a Form 8-K (“First Quarter 2017 Form 8-K”), signed by Defendant

Santana, which attached the press release as an exhibit. The First Quarter 2017 Press Release

and the First Quarter 2017 Form 8-K reported net income of $146.8 million, operating income of
$212 million, income before taxes of $200.2 million, and diluted EPS of $1.87.

       391.   Those financial metrics were materially misstated. Specifically, as a result of

Signet’s understatements of its reserve, its net income was overstated by 29%, its operating




                                             -111-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 112 of 135




income was overstated by 31%, its income before taxes was overstated by 33%, and its diluted

EPS was overstated by 29%, as set forth above.

       392.    Those metrics were materially understated by the amounts and for the reasons

set forth above.

       393.    On May 26, 2016, Defendants held a conference call with investors to discuss

first quarter fiscal 2017 earnings (the “First Quarter 2017 Conference Call”). During the First

Quarter 2017 Conference Call, Defendants responded to analyst questions about outsourcing

their credit portfolio. Defendant Light stated

               Our credit metrics in our credit portfolio are strong. As we said our
               credit metrics are improving sequentially and within our
               expectations and all we fought for and involved in our earnings
               guidance both on a quarterly basis and on an annual basis. So our
               credit metrics are strong. . . . [T]he reason why we’re doing this
               credit project, your point is, yes, we have had some good
               experience with ADS. We’ve had a full quarter now under our belt
               where ADS has been managing our entire credit portfolio for Zales
               from January through now, we’re having some good experiences
               and we’re learning more. . . . [W]e’re an evolving company. We’re
               always looking for ways to better improve our business part of our
               business. That being said, we always feel there’s ways of us
               getting smarter and understanding more about our business and
               we’ve also seen other major retailers out there, and I’m sure a lot
               of you know of them, that have carried internal receivables and
               have sold their receivables and have done work with receivables of
               recent and we’ve just understand [sic] there’s an evolution going
               on and we want to make sure that we’re on top of it. . . . Credit is
               no different. We’ve done major credit analysis in the past. So as
               we mentioned, as I mentioned in our remarks, possible outcomes
               could be outsourcing of all of our credit functions, possible
               outcomes could be some in- housing of our credit functions, some
               would be outsourced.
       394.    Those statements were materially misleading. Contrary to the statements that

the “credit metrics in our credit portfolio are strong,” as a result of Defendants’ reckless lending

practices, the portfolio contained several hundred million dollars’ worth of high-risk subprime

loans that posed a material risk to Signet.




                                                 -112-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 113 of 135




       395.    During the First Quarter 2017 Conference Call, another analyst asked about

accounts receivable aging and the “reality of using the recency accounting methodology” in

terms of what Defendants are “seeing in your portfolio.” Defendant Santana responded, stating:

               Regardless of recency or contractual, whatever method you are on,
               the financial results are going to yield the same answer. The
               provision will be the same, our bad debt expense will be the same.
               . . . The reason why we use our recency is one, we have done it
               since the beginning of time. And it really has worked well for us
               over the years with the type of lending that we do, jewelry lending
               that emotional connection and it does optimize our collections for
               us. So with the use of recency it does help us to engage with the
               borrower, start collecting quicker. . . . Now we will continue and
               when you see the 10-Q that we plan to file within the next week or
               so in the footnote you’ll see the same type of a breakdown of our
               aging. So we’ve continued to provide the 30 day, 60, 90, etc.

       396.    This statement was materially misleading.       It was false and misleading to

represent that Signet’s financial performance would not be affected by the proper application of

GAAP, because Signet’s financial statements were materially misstated in violation of GAAP.

The proper application of GAAP would have (and as the truth emerged, eventually did) alter the

value of Signet’s credit portfolio, as Signet’s reserves were misstated, and the net realizable

value was false and misleading under Signet’s improper accounting.

       397.    On June 3, 2016, Signet filed with the SEC its Form 10-Q for the quarter
ended April 30, 2016 (“First Quarter 2017 Form 10-Q”), which was signed by Defendant

Light and Defendant Santana. The First Quarter 2017 Form 10-Q repeated the financials stated

above. The First Quarter 2017 Form 10-Q also reported allowance for credit losses of $116.8

million, a 6.6% valuation allowance as a percentage of gross receivables, and year-to-date net

bad debt expense of $33.6 million.

       398.        Those metrics were materially understated by the amounts and for the reasons

set forth above.

       399.    Marcato actually relied on these reassurances in purchasing Signet common stock

starting on June 6, 2016.


                                               -113-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 114 of 135




     SIGNET’S MATERIALLY FALSE AND MISLEADING STATEMENTS AND
    OMISSIONS REGARDING THE ACTIONS AND THE CULTURE OF SEXUAL
                      HARASSMENT AT SIGNET

       400.    Throughout the Relevant Period, Defendants made numerous materially false and

misleading statements and omissions including those concerning: (1) the culture of sexual

harassment at Signet, including the nature and risks of the lawsuits it was facing; and (2) the

conduct of its business, particularly as it related to ethical standards and sexual harassment.

   A. Materially False And Misleading Statements And Omissions in the Fiscal 2016
      Form 10-K

       401.     On March 24, 2016, Signet filed with the SEC its Form 10-K for the fiscal year

ended January 30, 2016 (“Fiscal 2016 Form 10-K”), which was signed by Defendant Light and

Defendant Santana.

       402.    In this filing, Signet made false and misleading statements about the Actions and

the pervasive culture of sexual harassment at the Company. In the Fiscal 2016 Form 10-K,

Signet made the following statement concerning the Actions in its “Commitments and

contingencies” disclosure concerning legal proceedings:

               As previously reported, in March 2008, a group of private
               plaintiffs (the “Claimants”) filed a class action lawsuit for an
               unspecified amount against SJI, a subsidiary of Signet, in the US
               District Court for the Southern District of New York alleging that
               US store-level employment practices are discriminatory as to
               compensation and promotional activities with respect to gender.
               In June 2008, the District Court referred the matter to private
               arbitration where the Claimants sought to proceed on a class-wide
               basis. The Claimants filed a motion for class certification and SJI
               opposed the motion.

                                               ***

               Also, as previously reported, on September 23, 2008, the US
               Equal Employment Opportunity Commission (“EEOC”) filed a
               lawsuit against SJI in the US District Court for the Western
               District of New York. The EEOC ‘s lawsuit alleges that SJI



                                               -114-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 115 of 135



               engaged in intentional and disparate impact gender discrimination
               with respect to pay and promotions of female retail store
               employees from January 1, 2003 to the present.

                                                ***

               SJI denies the allegations of the Claimants and EEOC and has
               been defending these cases vigorously. At this point, no outcome
               or possible loss or range of losses, if any, arising from the
               litigation is able to be estimated.

       403.    This statement was materially false and misleading. It was materially false and

misleading to represent that the Actions concerned merely “store-level employment practices”

that were alleged to be “discriminatory as to compensation and promotional activities with

respect to gender,” when in fact the Actions had uncovered extensive evidence showing a

pervasive culture of sexual harassment reaching up to the highest levels of the Company. It was

also materially misleading because it failed to disclose the true degree of reputational and

business risk that the Company was now facing as a result of the facts set forth in the

Declarations. It was further materially false and misleading to omit disclosure of the facts

asserted in the Declarations when Signet made disclosures concerning class certification briefing

in discussing the Jock Arbitration.

       404.      Also in the Fiscal 2016 Form 10-K, Signet provided that it was exposed to the

following risk factor (bold and italics in original):

               Loss of confidence by consumers in Signet’s brand names, poor
               execution of marketing programs and reduced marketing
               expenditure could have a detrimental impact on sales.

               Primary factors in determining customer buying decisions in the
               jewelry sector include customer confidence in the retailer and in
               the brands it sells, together with the level and quality of customer
               service. The ability to differentiate Signet’s stores and merchandise
               from competitors by its branding, marketing and advertising
               programs is an important factor in attracting consumers. If these
               programs are poorly executed, the level of support for them is
               reduced, or the customer loses confidence in any of Signet’s
               brands for whatever reason, it could unfavorably impact sales and
               earnings.


                                                 -115-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 116 of 135




       405.    This statement was materially false and misleading. It was materially false and

misleading for Signet to represent that the risk of customers losing confidence in the Company’s

brands was merely hypothetical when Signet knew that it was, in fact, already facing a highly

material risk that customers would lose confidence in its brands. Indeed, as set forth above,

Signet knew that there was a pervasive culture of sexual harassment at the Company, and that

this information was highly likely to become public.

       406.     The Fiscal 2016 Form 10-K further provided that Signet was exposed to the

following additional risk factor (bold and italics in original):

               Signet’s success is dependent on the strength and effectiveness of
               its relationships with its various stakeholders whose behavior
               may be affected by its management of social, ethical and
               environmental risks.

               Social, ethical and environmental matters influence Signet’s
               reputation, demand for merchandise by consumers, the ability to
               recruit staff, relations with suppliers and standing in the financial
               markets. Signet’s success is dependent on the strength and
               effectiveness of its relationships with its various stakeholders:
               customers, shareholders, employees and suppliers. In recent years,
               stakeholder expectations have increased and Signet’s success and
               reputation will depend on its ability to meet these higher
               expectations. Signet’s success also depends upon its reputation for
               integrity in sourcing its merchandise, which, if adversely affected
               could impact consumer sentiment and willingness to purchase
               Signet’s merchandise.

       407.    This statement was materially false and misleading. It was false and misleading

for Signet to represent that that the behavior of stakeholders, including “employees,” “may be

affected by its management of social, ethical, and environmental risks,” when this risk had

already materialized, and Signet’s “employees” already had been affected by the Company’s

pervasive culture of sexual harassment.




                                                -116-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 117 of 135



   B. Materially False And Misleading Statements And Omissions in the First Quarter
      2017 Form 10-Q

       408.   On June 3, 2016, Signet filed with the SEC its Form 10-Q for the quarter ended

April 30, 2016 (“First Quarter 2017 Form 10-Q”), which was signed by Defendant Light and

Defendant Santana.

       409.   Marcato began purchasing stock at inflated prices after this filing.

       410.   Signet made further false and misleading statements about the Actions and the

pervasive culture of sexual harassment at the Company. In the First Quarter 2017 Form 10-Q,

Signet made the following statement concerning the Actions in its “Commitments and

contingencies” disclosure concerning legal proceedings:

              As previously reported, in March 2008, a group of private
              plaintiffs (the “Claimants”) filed a class action lawsuit for an
              unspecified amount against SJI, a subsidiary of Signet, in the US
              District Court for the Southern District of New York alleging that
              US store-level employment practices are discriminatory as to
              compensation and promotional activities with respect to gender. In
              June 2008, the District Court referred the matter to private
              arbitration where the Claimants sought to proceed on a class-wide
              basis. The Claimants filed a motion for class certification and SJI
              opposed the motion.

                                               ***

              Also, as previously reported, on September 23, 2008, the US Equal
              Employment Opportunity Commission (“EEOC”) filed a lawsuit
              against SJI in the US District Court for the Western District of
              New York. The EEOC ‘s lawsuit alleges that SJI engaged in
              intentional and disparate impact gender discrimination with respect
              to pay and promotions of female retail store employees from
              January 1, 2003 to the present.

                                               ***

              SJI denies the allegations of the Claimants and EEOC and has been
              defending these cases vigorously. At this point, no outcome or
              possible loss or range of losses, if any, arising from the litigation is
              able to be estimated.




                                               -117-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 118 of 135




        411.   This statement was materially false and misleading. It was materially false and

misleading to represent that the Actions concerned merely “store-level employment practices”

that were alleged to be “discriminatory as to compensation and promotional activities with

respect to gender,” when in fact the Actions had uncovered extensive evidence showing a

pervasive culture of sexual harassment reaching up to the highest levels of the Company. It was

also materially misleading because it failed to disclose the true degree of reputational and

business risk that the Company was now facing as a result of the facts set forth in the

Declarations. It was further materially false and misleading to omit disclosure of the facts

asserted in the Declarations when Signet made disclosures concerning class certification briefing

in discussing the Jock Arbitration.

        412.   Also in the same filing, Signet stated that “[t]here have been no material changes

in our risk factors from those disclosed in Part I, Item 1A, of Signet’s Fiscal 2016 Annual

Report on Form 10-K, filed with the SEC on March 24, 2016.”

        413.   This statement incorporates by reference the statements discussed in ¶404 and

¶406. Those statements remained false and misleading for the reasons identified in ¶405 and

¶407.

   C. Materially False And Misleading Statements And Omissions in the Second Quarter
      2017 Form 10-Q

        414.    On August 31, Signet filed with the SEC its Form 10-Q for the period ended July

30, 2016 (“Second Quarter 2017 Form 10-Q”), which was signed by Defendant Light and

Defendant Santana.

        415.    At the same time, Signet was also making false and misleading statements about

the Actions and the pervasive culture of sexual harassment at the Company. In the Second

Quarter 2017 Form 10-Q, Signet made the following statement concerning the Actions in its

“Commitments and contingencies” disclosure concerning legal proceedings:

               As previously reported, in March 2008, a group of private
               plaintiffs (the “Claimants”) filed a class action lawsuit for an


                                              -118-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 119 of 135



               unspecified amount against SJI, a subsidiary of Signet, in the US
               District Court for the Southern District of New York alleging that
               US store-level employment practices are discriminatory as to
               compensation and promotional activities with respect to gender. In
               June 2008, the District Court referred the matter to private
               arbitration where the Claimants sought to proceed on a class-wide
               basis. The Claimants filed a motion for class certification and SJI
               opposed the motion.

                                                ***

               Also, as previously reported, on September 23, 2008, the US Equal
               Employment Opportunity Commission (“EEOC”) filed a lawsuit
               against SJI in the US District Court for the Western District of
               New York. The EEOC ‘s lawsuit alleges that SJI engaged in
               intentional and disparate impact gender discrimination with respect
               to pay and promotions of female retail store employees from
               January 1, 2003 to the present.

                                                ***

               SJI denies the allegations of the Claimants and EEOC and has been
               defending these cases vigorously. At this point, no outcome or
               possible loss or range of losses, if any, arising from the litigation is
               able to be estimated.

       416.    This statement was materially false and misleading. It was materially false and

misleading to represent that the Actions concerned merely “store-level employment practices”

that were alleged to be “discriminatory as to compensation and promotional activities with

respect to gender,” when in fact the Actions had uncovered extensive evidence showing a

pervasive culture of sexual harassment reaching up to the highest levels of the Company. It was

also materially misleading because it failed to disclose the true degree of reputational and

business risk that the Company was now facing as a result of the facts set forth in the

Declarations. It was further materially false and misleading to omit disclosure of the facts

asserted in the Declarations when Signet made disclosures concerning class certification briefing

in discussing the Jock Arbitration.

       417.    Also in the same filing, Signet stated, with respect to the relevant risk factors,

“[t]here have been no material changes in our risk factors from those disclosed in Part I, Item



                                                -119-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 120 of 135




1A, of Signet’s Fiscal 2016 Annual Report on Form 10-K, filed with the SEC on March 24,

2016.”

         418.   This statement incorporates by reference the statements discussed in ¶404 and

¶406. Those statements remained false and misleading for the reasons identified in ¶405 and

¶407.

   D. Materially False And Misleading Statements And Omissions in the Third Quarter
      2017 Form 10-Q

         419.   On November 29, 2016, Signet reported additional financial metrics.

Specifically, Signet filed with the SEC its Form 10-Q for the quarter ended October 29, 2016

(“Third Quarter 2017 Form 10-Q”), which was signed by Defendant Light and Defendant

Santana.

         420.    In this filing, Signet made false and misleading statements about the Actions

and the pervasive culture of sexual harassment at the Company. In the Third Quarter 2017 Form

10-Q, Signet made the following statement concerning the Actions in its “Commitments and

contingencies” disclosure concerning legal proceedings:

                As previously reported, in March 2008, a group of private
                plaintiffs (the “Claimants”) filed a class action lawsuit for an
                unspecified amount against SJI, a subsidiary of Signet, in the US
                District Court for the Southern District of New York alleging that
                US store-level employment practices are discriminatory as to
                compensation and promotional activities with respect to gender.
                In June 2008, the District Court referred the matter to private
                arbitration where the Claimants sought to proceed on a class-wide
                basis. The Claimants filed a motion for class certification and SJI
                opposed the motion.

                                              ***

                Also, as previously reported, on September 23, 2008, the US
                Equal Employment Opportunity Commission (“EEOC”) filed a
                lawsuit against SJI in the US District Court for the Western
                District of New York. The EEOC ‘s lawsuit alleges that SJI
                engaged in intentional and disparate impact gender discrimination
                with respect to pay and promotions of female retail store
                employees from January 1, 2003 to the present.


                                               -120-
         Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 121 of 135



                                                 ***

                SJI denies the allegations of the Claimants and EEOC and has
                been defending these cases vigorously. At this point, no outcome
                or possible loss or range of losses, if any, arising from the
                litigation is able to be estimated.

         421.   This statement was materially false and misleading. It was materially false and

misleading to represent that the Actions concerned merely “store-level employment practices”

that were alleged to be “discriminatory as to compensation and promotional activities with

respect to gender,” when in fact the Actions had uncovered extensive evidence showing a

pervasive culture of sexual harassment reaching up to the highest levels of the Company. It was

also materially misleading because it failed to disclose the true degree of reputational and

business risk that the Company was now facing as a result of the facts set forth in the

Declarations. It was further materially false and misleading to omit disclosure of the facts
asserted in the Declarations when Signet made disclosures concerning class certification briefing

in discussing the Jock Arbitration.

         422.   Also in the same filing, Signet stated, with respect to the relevant risk factors,
“[t]here have been no material changes in our risk factors from those disclosed in Part I, Item

1A, of Signet’s Fiscal 2016 Annual Report on Form 10-K, filed with the SEC on March 24,

2016.”

         423.   This statement incorporates by reference the statements discussed in ¶404 and

¶406. Those statements remained false and misleading for the reasons identified in ¶405 and
¶407.

         424.   Representatives of Marcato directly listened to Signet’s conference call with

respect to its Third Quarter 2017 results. On that call, Signet failed to inform investors,

including Marcato, about its culture of sexual harassment, violations of company policy, the true

subject matter of the Actions, and the degree of reputational and business risk Signet faced from

its culture. Signet’s omissions on this call were material to a reasonable investor and rendered

Signet’s other statements false or misleading.


                                                 -121-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 122 of 135




     Additional False and Misleading Statements Regarding Signet’s Code of Conduct

        425.   During the Relevant Period, Signet repeatedly made available to investors its

Codes. The Code of Conduct explained that (i) Signet was committed to a workplace free from

sexual harassment, (ii) the Company based its employment and promotion decisions, among

other things, “solely” on ability and potential in relation to job needs, (iii) the Company would

protect persons who reported ethical concerns and had confidential and anonymous processes

for reporting concerns, and (iv) sexual harassers would be disciplined. As stated above, the

Codes also provided specific duties for Signet’s officers in enforcing the Codes.

        426.   Statements from the Codes were substantially re-adopted each year by the Board

and published on Signet’s website before and during the Relevant Period.                 Signet also

incorporated these documents by reference into SEC filings before and during the Relevant

Period. Signet included false statements in re-adopting its Codes, at minimum, on March 3,

2016.

        427.   In the Fiscal 2015 Form 10-K, during the Relevant Period, Signet incorporated

its false and misleading Codes by reference.

                                        LOSS CAUSATION
        428.   The market price of Signet’s publicly traded common stock was artificially inflated

by the material misstatements and omissions complained of herein.

        429.   Defendants’ misstatements and omissions concerning the Company’s credit

operation artificially inflated the price of Signet’s stock. The artificial inflation in Signet’s stock

price was removed when the conditions and risks misstated and omitted by Defendants were

revealed to the market.

        430.   The information regarding credit quality issues was disseminated through a

partial disclosure on August 25, 2016, which, only partially, revealed the nature and extent of the

subprime quality of Signet’s loan portfolio and its inadequate reserves. This disclosure, more

particularly described below, reduced the amount of inflation in the price of Signet’s publicly

traded stock, causing economic injury to Plaintiffs.


                                                -122-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 123 of 135




        431.    On August 25, 2016, Signet announced disappointing results for the second

fiscal quarter 2017. Specifically, Signet announced that its same store sales had decreased 2.3%,

and its total sales had declined 2.6%. It also reported adjusted earnings of $1.14 per share,

far below consensus estimates. Signet also lowered its fiscal 2017 same-store growth guidance

from 2-3.5% growth, to negative 2.5-1.0%. The Company also announced worsening credit
metrics. It reported that net bad debt expense rose 12% from the prior year, total loan loss

reserves increased 12% from the prior quarter, and non-performing loans as a percentage of

gross receivables increased more than 22%.             Simultaneously, the Company announced

deteriorating credit metrics. Specifically, Signet reported that net bad debt expense rose 12% from

the prior year, driven by higher receivable balances and an increase in non-performing loans.

Total allowance for doubtful accounts also increased 12% from the prior quarter, while non-

performing loans as a percentage of gross receivables increased more than 22%.

        432.    In response to the Company’s August 25 announcements, Signet’s stock price

plummeted on heavy volume. On August 25, 2016, the Company’s stock price fell from the prior

day’s close of $95.50, to a closing price of $83.44 – a decline of nearly 13% – on volume of

nearly 11 million shares.

        433.    Signet’s August 25, 2016 disclosure partially corrected Defendants’ prior

materially misleading statements and omissions concerning the credit quality of Signet’s loan

portfolio, the conservative nature of its underwriting, and the profitability of its credit business.

Notwithstanding that partially corrective information, Defendants’ prior false statements and

omissions continued to operate as a fraud on the market because the August 25, 2016 disclosures

failed to disclose that:    (a) Signet had engaged in reckless underwriting and had been

systematically issuing loans to subprime borrowers to drive loan volume; and (b) Signet

overstated its financial results by failing to properly reserve for delinquent loans in violation of

GAAP.




                                               -123-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 124 of 135




       434.       In the alternative, on August 25, 2016, there was a materialization of the

otherwise hidden risk of the misrepresented credit quality of Signet’s credit portfolio. As this

risk materialized, Signet’s stock fell.

       435.       With respect to Signet’s misrepresentations and omissions regarding the Actions

and its culture of sexual harassment, the artificial inflation in Signet’s stock price was removed

when the conditions and risks misstated and omitted by Defendants were revealed to the market.

This information was disseminated via a corrective disclosure on the evening of February 27,

2017, and then the further materialization of the undisclosed risk on at least March 7th, 10th, 13th,

and 14th, 2017.
       436.       On February 27, 2017, after market close, the Washington Post published an

article describing the contents of hundreds of sworn Declarations, submitted as part of class

certification briefing in the Jock Arbitration and made public for the first time – after years of

wrangling with Signet – the night before. The Declarations and the Washington Post Article

described a culture of pervasive sexual harassment and gender discrimination at Sterling, and for

the first time, provided the market with a comprehensive understanding of that culture of sexual

harassment at the Company, including the fact that there was significant evidence demonstrating

that it reached to Signet’s highest levels.

       437.       These revelations shocked the market, and the market reacted immediately.

Signet stock closed at $72.88 per share on February 27, 2017, just hours before the Washington

Post Article was published. It opened on the morning of February 28 at $68.90, and, by 11:22

a.m. that day, it was down 8.3% from the previous day’s close, to $66.89. At that time, the

Company halted trading pending a press release. Thirty minutes later, Signet issued a press

release stating that the allegations in the article were “misleading” and “inaccurate.” Given all

they had learned from the Washington Post Article and the Declarations, investors were not

reassured: Signet stock continued to plummet and, by day’s end on February 28, Signet was

trading at $63.59, down from the previous day’s close of $72.88 by $9.29 per share, or 13%, on

extraordinary volume of 11,317,100 shares.


                                               -124-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 125 of 135




        438.     The Washington Post Article also materialized the until-then-undisclosed risk of

Signet’s pervasive culture of sexual harassment and that the actions against Signet concerned

that culture.

        439.     In addition, further reporting on Signet’s culture of sexual harassment and the

true nature of the Jock Actions continued from March 7th, and 10th to 14th, leaking additional

information into the market. During this period, Signet stock suffered the foreseeable effects of

the revelation of the fraud, and the foreseeable effects of the materialization of the undisclosed

risk.

        440.     On March 7th, Signet stock declined over 3.5%; from March 10th to 14th, as the
news about Signet continued to be dominated by sexual harassment issues, Signet stock declined

a collective 3.16%.

        441.     Signet’s stock price declines on March 7th, and 10th to 14th were the result of

information leaking into the market and the materialization of the previously undisclosed risks.

        442.     The decline in Signet’s stock price on the above dates was a direct and proximate

result of Defendants’ scheme being revealed to investors and to the market.

        443.     Internally, on at least February 28, 2017 and March 2, 2017, Signet lawyers were

discussing media coverage of the Jock Arbitration, and Signet’s response, indicating that Signet

continued to focus on the materialization of this concealed risk into March 2017.

                THE INAPPLICABILITY OF THE STATUTORY SAFE HARBOR
        444.     The statutory safe harbor applicable to forward-looking statements under

certain circumstances does not apply to any of the false or misleading statements pleaded in this

Complaint. The statements complained of herein were historical statements or statements of

current facts and conditions at the time the statements were made. Further, to the extent that

any of the false or misleading statements alleged herein can be construed as forward-looking,

the statements were not accompanied by any meaningful cautionary language identifying

important facts that could cause actual results to differ materially from those in the statements.




                                               -125-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 126 of 135




       445.    Alternatively, to the extent the statutory safe harbor otherwise would apply to

any forward-looking statements pleaded herein, Defendants are liable for those false and

misleading forward-looking statements because at the time each of those statements was made,

the speakers knew the statement was false or misleading, or the statement was authorized or

approved by an executive officer of Signet who knew that the statement was materially false or

misleading when made.



                                           RELIANCE

   A. The Presumption of Reliance/Fraud on the Market
       446.    Plaintiffs are entitled to a presumption of reliance under Affiliated Ute Citizens of

Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein against

Defendants are predicated upon omission of material facts that there was a duty to disclose.

       447.    Plaintiffs are also entitled to a presumption of reliance on Defendants’ material

misrepresentations and omissions pursuant to the fraud-on-the-market doctrine because, during

the Relevant Period:

                  a. Signet’s common stock was actively traded in an efficient market on
                     the New York Stock Exchange;

                  b. Signet’s common stock traded at high weekly volumes;

                  c. As a regulated issuer, Signet filed periodic public reports with the SEC;

                  d. Signet was eligible to file registration statements with the SEC on
                     Form S-3;

                  e. Signet regularly communicated with public investors by means of
                     established market communication mechanisms, including through
                     regular dissemination of press releases on the major news wire services and
                     through other wide-ranging public disclosures, such as communications
                     with the financial press, securities analysts and other similar reporting
                     services;

                  f. The market reacted promptly to public information disseminated by
                     Signet;



                                               -126-
          Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 127 of 135



                    g. Signet securities were covered by numerous securities analysts
                       employed by major brokerage firms who wrote reports that were
                       distributed to the sales force and certain customers of their respective
                       firms. Each of these reports was publicly available and entered the public
                       marketplace;

                    h. The material misrepresentations and omissions alleged herein would
                       tend to induce a reasonable investor to misjudge the value of Signet
                       securities; and

                    i. Without knowledge of the misrepresented or omitted material facts
                       alleged herein, Plaintiffs purchased or acquired Signet common stock
                       between the time Defendants misrepresented or failed to disclose material
                       facts and the time the true facts were disclosed.

          448.   The Court overseeing the Class Action has found, in a July 10, 2019 Order, that

Signet stock traded in an efficient market during a period encompassing the Relevant Period

here.

          449.   Accordingly, Plaintiffs relied, and are entitled to have relied, upon the integrity of

the market prices for Signet’s common stock, and are entitled to a presumption of reliance on

Defendants’ materially false and misleading statements and omissions during the Relevant

Period.

   B. Actual Reliance

          450.   Plaintiffs, through Marcato, actually, read (or heard), reviewed, and relied upon

certain of Defendants’ misrepresentations prior to purchasing Signet stock.

          451.   Prior to purchasing Signet stock for Plaintiffs, one or more employees of Marcato

actually read, reviewed and relied upon Signet’s public disclosures, investor presentations and

financial statements, including Signet’s Form 10-K.

          452.   During the Relevant Period, employees at Marcato actually relied upon Signet’s

credit portfolio statements, statements regarding underwriting policies and practices, and

quantitative data in deciding to purchase the stock. Employees at Marcato also actually relied

upon the truth and accuracy of Signet’s risk disclosures and statements regarding Signet’s




                                                 -127-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 128 of 135




litigation issues involving the Actions and Signet’s statements regarding its code of conduct, in

deciding to purchase the stock.

       453.       As Plaintiffs continued to purchase Signet stock throughout and 2016 and 2017,

Marcato kept abreast of publicly-disclosed developments concerning Signet, and prior to

purchasing stock, as applicable, actually read (or heard), reviewed, and relied upon Signet’s

SEC filings, publicly released documents and Defendants’ comments on calls and conferences,

including, but not limited to, the following documents and items:


             a.          Fiscal 2016 Form 10-K
             b.          First Quarter 2017 Press Release
             c.          First Quarter 2017 Form 8-K
             d.          First Quarter 2017 Form 10-Q

       454.       When purchasing Signet stock on behalf of Plaintiffs, employees at Marcato, in

particular analysts reviewing Signet’s stock, actually read (or heard) and justifiably relied on the

statements identified immediately above.

       455.       Had Marcato known the truth, it would not have purchased Signet common stock

on behalf of Plaintiffs or, if it had done so, would not have paid the price it did.

                                        CAUSES OF ACTION

                                               COUNT I

                   VIOLATIONS OF SECTION 10(b) OF THE EXCHANGE
                   ACT AND RULE 10b-5 PROMULGATED THEREUNDER
                               (Against All Defendants)

       456.       Plaintiffs repeat and reallege the paragraphs above as if set forth herein.

       457.       This Cause of Action is asserted against all Defendants for violations of Section

10(b) of the Exchange Act, 15 U.S.C. § 78j, and Rule 10b-5 promulgated thereunder, 17 C.F.R. §

240.10b-5.




                                                  -128-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 129 of 135




       458.    Defendants both directly and indirectly used the means and instrumentalities of

interstate commerce in the United States to make the materially false and misleading statements

and omissions of material fact alleged herein to: (i) deceive the investing public, including

Plaintiffs, as alleged herein; (ii) artificially inflate and maintain the market price of Signet

common stock; and (iii) cause Plaintiffs to purchase Signet common stock at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct Defendants took the

actions set forth above.

       459.    Defendants both directly and indirectly:       (i) employed devices, schemes and

artifices to defraud; (ii) made untrue statements of material fact and/or omitted to state material

facts necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

course of business that operated as a fraud and deceit upon the purchasers of Signet common

stock in an effort to artificially inflate and maintain the market prices for Signet common stock in

violation of Section 10(b) of the Exchange Act and Rule 10b-5.

       460.    By virtue of their high-level positions at the Company, the Executive Defendants

were authorized to make public statements, and made public statements on Signet’s behalf.

These senior executives were privy to and participated in the creation, development, and

issuance of the materially false and misleading statements alleged herein, and/or were aware of

the Company’s and their own dissemination of information to the investing public that they

recklessly disregarded was materially false and misleading.

       461.    In addition, Defendants had a duty to disclose truthful information necessary to

render their affirmative statements not materially misleading, including information with respect

to Signet’s credit portfolio, so that the market price of the Company’s securities would be based

on truthful, complete and accurate information.

       462.    Defendants acted with knowledge or reckless disregard for the truth of the

misrepresented and omitted facts alleged herein, in that they failed to ascertain and disclose the

facts, even though such facts were known or readily available to them. Defendants’ material

misrepresentations and omissions were done knowingly and/or recklessly, and had the effect of


                                               -129-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 130 of 135




concealing the truth with respect to Signet’s credit from the investing public, including

misstating the accuracy of Signet’s financial statements, the health of the credit portfolio, the

accuracy of the loss reserves, and the risk of the credit portfolio to Signet. By concealing these

material facts from investors, Defendants supported the artificially inflated price of Signet

common stock.

        463.   The dissemination of the materially false and misleading information and failure

to disclose material facts, as set forth above, artificially inflated the market price of Signet’s

common stock. In ignorance of the fact that the market prices were artificially inflated, and

justifiably relying directly or indirectly upon the materially false and misleading statements made

by Signet, and upon the integrity of the market in which the Company’s securities trade, or upon

the absence of material adverse information that was recklessly disregarded by Defendants, but

not disclosed in public statements by Defendants, Plaintiffs purchased Signet common stock at

artificially inflated prices. As a series of partial but inadequate disclosures were issued, the price

of Signet’s securities substantially declined.

        464.   At the time of the material misrepresentations alleged herein, Plaintiffs were

ignorant of their falsity, and believed them to be true. Had Plaintiffs known the truth with

respect to the business, operations, performance and prospects of Signet, which was concealed

by Defendants, Plaintiffs would not have purchased Signet common stock, or if they had

purchased such securities, they would not have done so at the artificially inflated prices that they

paid.

        465.   By virtue of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

        466.   As a direct and proximate result of Defendants, wrongful conduct, Plaintiffs have

suffered damages in connection with their transactions in the Company’s securities.

        467.   Taking into account, inter alia, tolling of the limitations period by the filing of the

class action complaint against Defendants in the matter In re Signet Jewelers Limited Securities

Litigation 16-cv-06728 (S.D.N.Y.), Plaintiff has brought this claim within two years of discovery


                                                 -130-
          Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 131 of 135




of the violations alleged herein, and within five years of the violations alleged herein.

Consequently, this action is timely.
                                             COUNT II

                 VIOLATIONS OF SECTION 18 OF THE EXCHANGE ACT
                    (With respect to the Form 10-K Filed March 24, 2016)
          468.   Plaintiffs repeat and reallege each and every allegation above as if set forth

herein.

          469.   As alleged herein, Defendants made or caused statements to be made in Signet’s

Form 10-K for the fiscal year ended January 30, 2016 concerning Signet’s credit portfolio, loss

reserves, and risks to Signet from the credit portfolio, which statements were, at the time and in

light of the circumstances under which they were made, false or misleading with respect to

material facts, or omitted material facts whose omission rendered those statements false and

misleading when made.        As alleged herein, Signet’s Form 10-K also contained false and

misleading statements regarding Signet’s risks, culture of sexual harassment, the Actions, and

Signet’s Code of Conduct (including but not limited to by incorporation).

          470.   In purchasing Signet common stock, Plaintiffs’ investment team actually read,

and had direct eyeball reliance on, Signet’s Forms 10-K for the fiscal year ended January 30,

2016.

          471.   Specifically, Plaintiffs’ investment advisor read and actually relied upon Signet’s

Form 10-K for the fiscal year ended January 30, 2016 in making each purchase or acquisition set

forth in the Exhibits on behalf of Plaintiffs. Plaintiffs’

          472.   In ignorance of the falsity of Defendants statements and omissions, or of the true

facts, Plaintiffs purchased Signet common stock in actual, eyeball reliance upon Defendants’

representations.

          473.   Defendants’ materially false and misleading statements and omissions of material

fact artificially inflated the price of Signet’s common stock.




                                                 -131-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 132 of 135




       474.     Had they known the true facts, Plaintiffs would not have purchased Signet

common stock and/or would not have purchased them at the inflated prices they paid.

       475.     Upon the partial disclosure of the true facts, the prices of Signet common stock

dropped, and Plaintiffs suffered damages in an amount to be proven at trial.

       476.     By reason of the foregoing, Defendants are liable to Plaintiffs for violations of

Section 18 of the Exchange Act, 15 U.S.C. § 78r.

       477.     Taking into account, inter alia, tolling of the limitations period by the filing of the

class action complaint against Defendants in the matter In re Signet Jewelers Limited Securities

Litigation 16-cv-06728 (S.D.N.Y.), Plaintiff has brought this claim within two years of discovery

of the violations alleged herein, and within five years of the violations alleged herein.

Consequently, this action is timely.
                                            COUNT III

                  VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE
                                         ACT
                          (Against the Executive Defendants)
       478.     Plaintiffs repeat and reallege each and every paragraph contained above as if set

forth herein.

       479.     To the extent that any of Executive Defendants are not found to be liable for any

of the statements in the First and Second Causes of Action above, this Count is asserted in the
alternative against the Executive Defendants and is based upon Section 20(a) of the Exchange

Act, 15 U.S.C. § 78t(a).

       480.     The Executive Defendants were at the time of the wrongs alleged herein each a

controlling person of Signet within the meaning of Section 20(a) of the Exchange Act.

       481.     As alleged herein, the Executive Defendants caused Signet to violate Sections

10(b) and 18 of the Exchange Act and Rule 10b-5 promulgated thereunder, by making material

misstatements and omissions in connection with the purchase and sale of securities.

       482.     The Executive Defendants had the power and influence, and did in fact exercise

that power and influence, to cause Signet to issue the statements set forth above.


                                                -132-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 133 of 135




        483.    As the CEOs or CFOs of Signet, the Executive Defendants were intimately

familiar with, and exercised substantial control over, every aspect of Signet’s business. The

Executive Defendants made numerous representations directly to investors about Signet,

including its credit portfolio.

        484.    By reason of the conduct alleged herein, Signet is liable for violations of Sections

10(b) and 18 of the Exchange Act and Rule 10b-5 promulgated thereunder, and the Executive

Defendants are liable based on their control of Signet.

        485.    The Executive Defendants culpably participated in Signet’s violation of Sections

10(b) and 18 and Rule 10b-5, because they knew or recklessly ignored the true state of Signet’s

credit portfolio, lending standards, loss reserves, and the risks of the credit portfolio to Signet.

        486.    The Executive Defendants are liable for the aforesaid wrongful conduct, and are

liable to Plaintiffs for the substantial damages which Plaintiffs suffered in connection with their

purchases of Signet common stock.

        487.    Taking into account, inter alia, tolling of the limitations period by the filing of the

class action complaint against Defendants in the matter In re Signet Jewelers Limited Securities

Litigation 16-cv-06728 (S.D.N.Y.), Plaintiff has brought this claim within two years of discovery

of the violations alleged herein, and within five years of the violations alleged herein.

Consequently, this action is timely.
                                             COUNT IV

                                    COMMON LAW FRAUD
                                     (Against All Defendants)
        488.    Plaintiffs repeat and reallege each and every paragraph contained above as if set

forth herein.

        489.    Defendants made, authorized or caused the representations and/or omissions set

forth above.

        490.    Those representations and omissions were material.




                                                -133-
        Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 134 of 135




       491.    The material representations set forth above were knowingly made by such

Defendants with the intent to deceive, and such Defendants’ representations omitted and

concealed material statements of fact from Plaintiffs.

       492.    Each such Defendant knew its representations were false and/or misleading, and

their omissions were material and rendered their representations misleading, at the time they

were made or omitted.

       493.    Defendants knew that Plaintiffs would receive and rely on such representations,

and intended that their false and/or misleading statements would induce Plaintiffs to purchase

Signet common stock at inflated prices.

       494.    Plaintiffs reasonably and justifiably relied on such misrepresentations and

omissions. Plaintiffs would not have purchased Signet common stock at all, or at the prices they

paid, had they known the true facts regarding Signet’s credit portfolio.

       495.    As a direct and proximate result of such reliance, and these Defendants’

fraudulent misconduct, Plaintiffs have suffered damages.

       496.    Plaintiffs could not have discovered the true facts until at least such time as

corrective information entered the market and thus, where a discovery rule is applicable,

Plaintiffs’ cause of action did not begin to accrue until such time as corrective information

placed them on notice of Defendants’ fraud. Consequently, this action is timely.

       497.    As applicable, taking into account, inter alia, tolling of the limitations period by

the filing of the class action complaint against Defendants in the matter In re Signet Jewelers

Limited Securities Litigation 16-cv-06728 (S.D.N.Y.), Plaintiff has brought this claim within the

relevant statute of limitations period. Consequently, this action is timely.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests relief and judgment, as follows:

       (a)     Awarding compensatory damages against Defendants for all damages sustained

               as a result of Defendants’ wrongdoing, in an amount to be proven at trial,

               including pre-judgment and post-judgment interest thereon;


                                               -134-
      Case 1:19-cv-09917-CM Document 1 Filed 10/25/19 Page 135 of 135




      (b)    Awarding Plaintiffs punitive damages;

      (c)    Awarding Plaintiffs their attorneys’ fees and costs; and

      (d)    Such other and further relief as the Court may deem just and proper.

                                       JURY DEMAND

      Plaintiffs hereby demand a trial by jury as to all issues so triable.


Dated: October 25, 2019
       New York, New York

                                                        LOWENSTEIN SANDLER LLP

                                             By:    /s/ Lawrence M. Rolnick
                                                      Lawrence M. Rolnick
                                                      Marc B. Kramer
                                                      Richard A. Bodnar
                                                      Jennifer A. Randolph
                                                      Nicole Castiglione
                                                      1251 Avenue of the Americas
                                                      New York, NY 10020
                                                      Tel. 212-262-6700
                                                       &
                                                       Thomas E. Redburn, Jr.
                                                       (pro hac vice forthcoming)
                                                       One Lowenstein Dr.
                                                       Roseland, NJ 07068




                                               -135-
